
	
		II
		Calendar No. 169
		112th CONGRESS
		1st Session
		H. R. 2219
		[Report No. 112–77]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 11, 2011
			Received; read twice and referred to the
			 Committee on
			 Appropriations
		
		
			September 15, 2011
			Reported by Mr. Inouye,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		Making appropriations for the Department of
		  Defense for the fiscal year ending September 30, 2012, and for other
		  purposes.
	
	
		That the following sums are
			 appropriated, out of any money in the Treasury not otherwise appropriated, for
			 the fiscal year ending September 30, 2012, for military functions administered
			 by the Department of Defense and for other purposes, namely:
		IMilitary Personnel
			Military Personnel,
		  ArmyFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Army on active duty, (except members of reserve
		  components provided for elsewhere), cadets, and aviation cadets; for members of
		  the Reserve Officers' Training Corps; and for payments pursuant to section 156
		  of Public Law
		  97–377, as amended (42 U.S.C. 402 note), and to the
		  Department of Defense Military Retirement Fund,
		  $43,859,709,000.
			Military Personnel,
		  NavyFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Navy on active duty (except members of the Reserve
		  provided for elsewhere), midshipmen, and aviation cadets; for members of the
		  Reserve Officers' Training Corps; and for payments pursuant to section 156 of
		  Public Law
		  97–377, as amended (42 U.S.C. 402 note), and to the
		  Department of Defense Military Retirement Fund,
		  $27,141,334,000.
			Military Personnel, Marine
		  CorpsFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Marine Corps on active duty (except members of the
		  Reserve provided for elsewhere); and for payments pursuant to section 156 of
		  Public Law
		  97–377, as amended (42 U.S.C. 402 note), and to the
		  Department of Defense Military Retirement Fund,
		  $13,480,436,000.
			Military Personnel, Air
		  ForceFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Air Force on active duty (except members of
		  reserve components provided for elsewhere), cadets, and aviation cadets; for
		  members of the Reserve Officers' Training Corps; and for payments pursuant to
		  section 156 of Public Law 97–377, as amended
		  (42 U.S.C.
		  402 note), and to the Department of Defense Military Retirement
		  Fund,
		  $28,264,646,000.
			Reserve Personnel,
		  ArmyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Army Reserve on active duty under sections 10211, 10302, and 3038 of
		  title 10, United States Code, or while serving on active duty under
		  section
		  12301(d) of title 10, United States Code, in connection with
		  performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  reserve training, or while performing drills or equivalent duty or other duty,
		  and expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $4,333,507,000.
			Reserve Personnel,
		  NavyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Navy Reserve on active duty under
		  section
		  10211 of title 10, United States Code, or while serving on
		  active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  reserve training, or while performing drills or equivalent duty, and expenses
		  authorized by section 16131 of title 10, United
		  States Code; and for payments to the Department of Defense Military Retirement
		  Fund,
		  $1,948,544,000.
			Reserve Personnel, Marine
		  CorpsFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Marine Corps Reserve on active duty under
		  section
		  10211 of title 10, United States Code, or while serving on
		  active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  reserve training, or while performing drills or equivalent duty, and for
		  members of the Marine Corps platoon leaders class, and expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $645,422,000.
			Reserve Personnel, Air
		  ForceFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Air Force Reserve on active duty under sections 10211, 10305, and 8038
		  of title 10, United States Code, or while serving on active duty under
		  section
		  12301(d) of title 10, United States Code, in connection with
		  performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  reserve training, or while performing drills or equivalent duty or other duty,
		  and expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $1,711,653,000.
			National Guard Personnel,
		  ArmyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Army National Guard while on duty under section 10211, 10302, or 12402
		  of title 10 or section 708 of title 32, United
		  States Code, or while serving on duty under
		  section
		  12301(d) of title 10 or
		  section
		  502(f) of title 32, United States Code, in connection with
		  performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  training, or while performing drills or equivalent duty or other duty, and
		  expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $7,607,345,000.
			National Guard Personnel, Air
		  ForceFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Air National Guard on duty under section 10211, 10305, or 12402 of title
		  10 or section
		  708 of title 32, United States Code, or while serving on duty
		  under section
		  12301(d) of title 10 or
		  section
		  502(f) of title 32, United States Code, in connection with
		  performing duty specified in
		  section
		  12310(a) of title 10, United States Code, or while undergoing
		  training, or while performing drills or equivalent duty or other duty, and
		  expenses authorized by
		  section
		  16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $3,099,629,000.
			IIOperation and maintenance
			Operation and Maintenance,
		  Army
			For expenses, not otherwise provided for,
		  necessary for the operation and maintenance of the Army, as authorized by law;
		  and not to exceed $12,478,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of the Army, and payments may be made on his
		  certificate of necessity for confidential military purposes,
		  $34,581,321,000.
			Operation and Maintenance,
		  NavyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Navy
		  and the Marine Corps, as authorized by law; and not to exceed
		  $14,804,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Navy, and payments may be made on his certificate of necessity
		  for confidential military purposes,
		  $39,385,685,000.
			Operation and Maintenance,
		  Marine CorpsFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Marine Corps, as authorized by law,
		  $6,036,996,000.
			Operation and Maintenance, Air
		  ForceFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Air
		  Force, as authorized by law; and not to exceed
		  $7,699,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Air Force, and payments may be made on his certificate of
		  necessity for confidential military purposes,
		  $36,065,107,000.
			Operation and Maintenance,
		  Defense-Wide
			(including transfer of
		  funds)For expenses, not
		  otherwise provided for, necessary for the operation and maintenance of
		  activities and agencies of the Department of Defense (other than the military
		  departments), as authorized by law,
		  $30,682,265,000 (reduced by
		  $650,000) (reduced by
		  $3,600,000): 
		  Provided, That not more than
		  $47,026,000 may be used for the Combatant
		  Commander Initiative Fund authorized under
		  section
		  166a of title 10, United States Code: 
		  Provided further, That
		  not to exceed $36,000,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of Defense, and payments may be made on his
		  certificate of necessity for confidential military purposes: 
		  Provided further, That
		  of the funds provided under this heading, not less than
		  $34,311,000 shall be made available for the
		  Procurement Technical Assistance Cooperative Agreement Program, of which not
		  less than $3,600,000 shall be available for
		  centers defined in 10 U.S.C. 2411(1)(D): 
		  Provided further, That
		  none of the funds appropriated or otherwise made available by this Act may be
		  used to plan or implement the consolidation of a budget or appropriations
		  liaison office of the Office of the Secretary of Defense, the office of the
		  Secretary of a military department, or the service headquarters of one of the
		  Armed Forces into a legislative affairs or legislative liaison office: 
		  Provided further, That
		  $8,420,000, to remain available until expended,
		  is available only for expenses relating to certain classified activities, and
		  may be transferred as necessary by the Secretary of Defense to operation and
		  maintenance appropriations or research, development, test and evaluation
		  appropriations, to be merged with and to be available for the same time period
		  as the appropriations to which transferred: 
		  Provided further, That
		  any ceiling on the investment item unit cost of items that may be purchased
		  with operation and maintenance funds shall not apply to the funds described in
		  the preceding proviso: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Operation and Maintenance, Army
		  ReserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Army Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,047,033,000.
			Operation and Maintenance, Navy
		  ReserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Navy Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $1,323,134,000.
			Operation and Maintenance,
		  Marine Corps ReserveFor
		  expenses, not otherwise provided for, necessary for the operation and
		  maintenance, including training, organization, and administration, of the
		  Marine Corps Reserve; repair of facilities and equipment; hire of passenger
		  motor vehicles; travel and transportation; care of the dead; recruiting;
		  procurement of services, supplies, and equipment; and communications,
		  $271,443,000.
			Operation and Maintenance, Air
		  Force ReserveFor expenses,
		  not otherwise provided for, necessary for the operation and maintenance,
		  including training, organization, and administration, of the Air Force Reserve;
		  repair of facilities and equipment; hire of passenger motor vehicles; travel
		  and transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,310,459,000.
			Operation and Maintenance, Army
		  National GuardFor expenses of
		  training, organizing, and administering the Army National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities; hire of
		  passenger motor vehicles; personnel services in the National Guard Bureau;
		  travel expenses (other than mileage), as authorized by law for Army personnel
		  on active duty, for Army National Guard division, regimental, and battalion
		  commanders while inspecting units in compliance with National Guard Bureau
		  regulations when specifically authorized by the Chief, National Guard Bureau;
		  supplying and equipping the Army National Guard as authorized by law; and
		  expenses of repair, modification, maintenance, and issue of supplies and
		  equipment (including aircraft),
		  $6,979,232,000.
			Operation and Maintenance, Air
		  National GuardFor expenses of
		  training, organizing, and administering the Air National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities;
		  transportation of things, hire of passenger motor vehicles; supplying and
		  equipping the Air National Guard, as authorized by law; expenses for repair,
		  modification, maintenance, and issue of supplies and equipment, including those
		  furnished from stocks under the control of agencies of the Department of
		  Defense; travel expenses (other than mileage) on the same basis as authorized
		  by law for Air National Guard personnel on active Federal duty, for Air
		  National Guard commanders while inspecting units in compliance with National
		  Guard Bureau regulations when specifically authorized by the Chief, National
		  Guard Bureau,
		  $6,094,380,000.
			United States Court of Appeals
		  for the Armed ForcesFor
		  salaries and expenses necessary for the United States Court of Appeals for the
		  Armed Forces, $13,861,000, of which not to
		  exceed $5,000 may be used for official
		  representation purposes.
			Environmental Restoration,
		  Army
			(including transfer of
		  funds)For the Department of
		  the Army, $346,031,000, to remain available
		  until transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Army, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental Restoration,
		  Navy
			(including transfer of
		  funds)For the Department of
		  the Navy, $308,668,000, to remain available
		  until transferred: 
		  Provided, That the Secretary of the
		  Navy shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Navy, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Navy, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental Restoration, Air
		  Force
			(including transfer of
		  funds)For the Department of
		  the Air Force, $525,453,000, to remain available
		  until transferred: 
		  Provided, That the Secretary of the
		  Air Force shall, upon determining that such funds are required for
		  environmental restoration, reduction and recycling of hazardous waste, removal
		  of unsafe buildings and debris of the Department of the Air Force, or for
		  similar purposes, transfer the funds made available by this appropriation to
		  other appropriations made available to the Department of the Air Force, to be
		  merged with and to be available for the same purposes and for the same time
		  period as the appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental Restoration,
		  Defense-Wide
			(including transfer of
		  funds)For the Department of
		  Defense, $10,716,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of
		  Defense shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of Defense, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of Defense, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental Restoration,
		  Formerly Used Defense Sites
			(including transfer of
		  funds)For the Department of
		  the Army, $276,495,000, to remain available
		  until transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris at sites formerly used by the Department of Defense,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Overseas Humanitarian, Disaster,
		  and Civic AidFor expenses
		  relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the
		  Department of Defense (consisting of the programs provided under sections 401,
		  402, 404, 407, 2557, and 2561 of title 10, United States Code),
		  $107,662,000, to remain available until
		  September 30, 2013.
			Cooperative Threat Reduction
		  AccountFor assistance to the
		  republics of the former Soviet Union and, with appropriate authorization by the
		  Department of Defense and Department of State, to countries outside of the
		  former Soviet Union, including assistance provided by contract or by grants,
		  for facilitating the elimination and the safe and secure transportation and
		  storage of nuclear, chemical and other weapons; for establishing programs to
		  prevent the proliferation of weapons, weapons components, and weapon-related
		  technology and expertise; for programs relating to the training and support of
		  defense and military personnel for demilitarization and protection of weapons,
		  weapons components and weapons technology and expertise, and for defense and
		  military contacts, $508,219,000, to remain
		  available until September 30, 2014.
			Department of Defense
		  Acquisition Workforce Development FundFor the Department of Defense Acquisition
		  Workforce Development Fund,
		  $105,501,000.
			IIIProcurement
			Aircraft Procurement,
		  ArmyFor construction,
		  procurement, production, modification, and modernization of aircraft,
		  equipment, including ordnance, ground handling equipment, spare parts, and
		  accessories therefor; specialized equipment and training devices; expansion of
		  public and private plants, including the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $6,487,481,000, to remain available for
		  obligation until September 30, 2014.
			Missile Procurement,
		  ArmyFor construction,
		  procurement, production, modification, and modernization of missiles,
		  equipment, including ordnance, ground handling equipment, spare parts, and
		  accessories therefor; specialized equipment and training devices; expansion of
		  public and private plants, including the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $1,464,223,000, to remain available for
		  obligation until September 30, 2014.
			Procurement of Weapons and
		  Tracked Combat Vehicles, ArmyFor construction, procurement, production,
		  and modification of weapons and tracked combat vehicles, equipment, including
		  ordnance, spare parts, and accessories therefor; specialized equipment and
		  training devices; expansion of public and private plants, including the land
		  necessary therefor, for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon prior to approval
		  of title; and procurement and installation of equipment, appliances, and
		  machine tools in public and private plants; reserve plant and Government and
		  contractor-owned equipment layaway; and other expenses necessary for the
		  foregoing purposes, $2,178,886,000, to remain
		  available for obligation until September 30,
		  2014.
			Procurement of Ammunition,
		  ArmyFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by
		  section
		  2854 of title 10, United States Code, and the land necessary
		  therefor, for the foregoing purposes, and such lands and interests therein, may
		  be acquired, and construction prosecuted thereon prior to approval of title;
		  and procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $1,952,625,000, to remain available for
		  obligation until September 30, 2014.
			Other Procurement,
		  ArmyFor construction,
		  procurement, production, and modification of vehicles, including tactical,
		  support, and non-tracked combat vehicles; the purchase of passenger motor
		  vehicles for replacement only; communications and electronic equipment; other
		  support equipment; spare parts, ordnance, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes,
		  $9,371,952,000, to remain available for
		  obligation until September 30, 2014.
			Aircraft Procurement,
		  NavyFor construction,
		  procurement, production, modification, and modernization of aircraft,
		  equipment, including ordnance, spare parts, and accessories therefor;
		  specialized equipment; expansion of public and private plants, including the
		  land necessary therefor, and such lands and interests therein, may be acquired,
		  and construction prosecuted thereon prior to approval of title; and procurement
		  and installation of equipment, appliances, and machine tools in public and
		  private plants; reserve plant and Government and contractor-owned equipment
		  layaway, $17,804,750,000, to remain available
		  for obligation until September 30, 2014.
			Weapons Procurement,
		  NavyFor construction,
		  procurement, production, modification, and modernization of missiles,
		  torpedoes, other weapons, and related support equipment including spare parts,
		  and accessories therefor; expansion of public and private plants, including the
		  land necessary therefor, and such lands and interests therein, may be acquired,
		  and construction prosecuted thereon prior to approval of title; and procurement
		  and installation of equipment, appliances, and machine tools in public and
		  private plants; reserve plant and Government and contractor-owned equipment
		  layaway, $2,975,749,000, to remain available for
		  obligation until September 30, 2014.
			Procurement of Ammunition, Navy
		  and Marine CorpsFor
		  construction, procurement, production, and modification of ammunition, and
		  accessories therefor; specialized equipment and training devices; expansion of
		  public and private plants, including ammunition facilities, authorized by
		  section
		  2854 of title 10, United States Code, and the land necessary
		  therefor, for the foregoing purposes, and such lands and interests therein, may
		  be acquired, and construction prosecuted thereon prior to approval of title;
		  and procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $633,048,000, to remain available for obligation
		  until September 30, 2014.
			Shipbuilding and Conversion,
		  NavyFor expenses necessary
		  for the construction, acquisition, or conversion of vessels as authorized by
		  law, including armor and armament thereof, plant equipment, appliances, and
		  machine tools and installation thereof in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; procurement of
		  critical, long lead time components and designs for vessels to be constructed
		  or converted in the future; and expansion of public and private plants,
		  including land necessary therefor, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title, as
		  follows:
					Carrier Replacement Program (AP),
				$554,798,000.
					Virginia Class Submarine,
				$3,221,314,000.
					Virginia Class Submarine (AP),
				$1,461,361,000.
					CVN Refueling (AP),
				$529,652,000.
					DDG–1000,
				$453,727,000.
					DDG–51,
				$1,978,314,000.
					DDG–51 (AP),
				$100,723,000.
					Littoral Combat Ship,
				$1,755,093,000.
					LHA Replacement,
				$1,999,191,000.
					LPD–17,
				$1,833,444,000.
					Joint High Speed Vessel,
				$185,106,000.
					Oceanographic Ships,
				$89,000,000.
					Moored Training Ship (AP),
				$131,200,000.
					Service Craft,
				$3,863,000.
					LCAC Service Life Extension
				Program, $84,076,000.
					For outfitting, post delivery,
				conversions, and first destination transportation,
				$270,639,000.
					Completion of Prior Year
				Shipbuilding Programs,
				$73,992,000.
				In all:
			 $14,725,493,000, to remain available for
			 obligation until September 30, 2016: 
			 Provided, That additional
			 obligations may be incurred after September 30, 2016, for engineering services,
			 tests, evaluations, and other such budgeted work that must be performed in the
			 final stage of ship construction: 
			 Provided further,
			 That none of the funds provided under this heading for the construction or
			 conversion of any naval vessel to be constructed in shipyards in the United
			 States shall be expended in foreign facilities for the construction of major
			 components of such vessel: 
			 Provided further,
			 That none of the funds provided under this heading shall be used for the
			 construction of any naval vessel in foreign shipyards.
				Other Procurement,
		  NavyFor procurement,
		  production, and modernization of support equipment and materials not otherwise
		  provided for, Navy ordnance (except ordnance for new aircraft, new ships, and
		  ships authorized for conversion); the purchase of passenger motor vehicles for
		  replacement only; expansion of public and private plants, including the land
		  necessary therefor, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway,
		  $5,996,459,000, to remain available for
		  obligation until September 30, 2014.
			Procurement, Marine
		  CorpsFor expenses necessary
		  for the procurement, manufacture, and modification of missiles, armament,
		  military equipment, spare parts, and accessories therefor; plant equipment,
		  appliances, and machine tools, and installation thereof in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  vehicles for the Marine Corps, including the purchase of passenger motor
		  vehicles for replacement only; and expansion of public and private plants,
		  including land necessary therefor, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title,
		  $1,453,602,000, to remain available for
		  obligation until September 30, 2014.
			Aircraft Procurement, Air
		  ForceFor construction,
		  procurement, and modification of aircraft and equipment, including armor and
		  armament, specialized ground handling equipment, and training devices, spare
		  parts, and accessories therefor; specialized equipment; expansion of public and
		  private plants, Government-owned equipment and installation thereof in such
		  plants, erection of structures, and acquisition of land, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; reserve plant and
		  Government and contractor-owned equipment layaway; and other expenses necessary
		  for the foregoing purposes including rents and transportation of things,
		  $13,987,613,000, to remain available for
		  obligation until September 30, 2014.
			Missile Procurement, Air
		  ForceFor construction,
		  procurement, and modification of missiles, spacecraft, rockets, and related
		  equipment, including spare parts and accessories therefor, ground handling
		  equipment, and training devices; expansion of public and private plants,
		  Government-owned equipment and installation thereof in such plants, erection of
		  structures, and acquisition of land, for the foregoing purposes, and such lands
		  and interests therein, may be acquired, and construction prosecuted thereon
		  prior to approval of title; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes
		  including rents and transportation of things,
		  $5,689,998,000, to remain available for
		  obligation until September 30, 2014.
			Procurement of Ammunition, Air
		  ForceFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by
		  section
		  2854 of title 10, United States Code, and the land necessary
		  therefor, for the foregoing purposes, and such lands and interests therein, may
		  be acquired, and construction prosecuted thereon prior to approval of title;
		  and procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $522,565,000, to remain available for obligation
		  until September 30, 2014.
			Other Procurement, Air
		  ForceFor procurement and
		  modification of equipment (including ground guidance and electronic control
		  equipment, and ground electronic and communication equipment), and supplies,
		  materials, and spare parts therefor, not otherwise provided for; the purchase
		  of passenger motor vehicles for replacement only; lease of passenger motor
		  vehicles; and expansion of public and private plants, Government-owned
		  equipment and installation thereof in such plants, erection of structures, and
		  acquisition of land, for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon, prior to
		  approval of title; reserve plant and Government and contractor-owned equipment
		  layaway, $17,260,619,000, to remain available
		  for obligation until September 30, 2014.
			Procurement,
		  Defense-WideFor expenses of
		  activities and agencies of the Department of Defense (other than the military
		  departments) necessary for procurement, production, and modification of
		  equipment, supplies, materials, and spare parts therefor, not otherwise
		  provided for; the purchase of passenger motor vehicles for replacement only;
		  expansion of public and private plants, equipment, and installation thereof in
		  such plants, erection of structures, and acquisition of land for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; reserve plant and
		  Government and contractor-owned equipment layaway,
		  $5,046,447,000, to remain available for
		  obligation until September 30, 2014.
			Defense Production Act
		  PurchasesFor activities by
		  the Department of Defense pursuant to sections 108, 301, 302, and 303 of the
		  Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091,
		  2092, and 2093), $29,964,000, to remain
		  available until expended.
			IVResearch, Development, Test and
			 Evaluation
			Research, Development, Test and
		  Evaluation, ArmyFor expenses
		  necessary for basic and applied scientific research, development, test and
		  evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $9,381,166,000, to
		  remain available for obligation until September 30,
		  2013.
			Research, Development, Test and
		  Evaluation, NavyFor expenses
		  necessary for basic and applied scientific research, development, test and
		  evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $17,798,950,000, to
		  remain available for obligation until September 30, 2013: 
		  Provided, That funds appropriated
		  in this paragraph which are available for the V–22 may be used to meet unique
		  operational requirements of the Special Operations Forces: 
		  Provided further, That
		  funds appropriated in this paragraph shall be available for the Cobra Judy
		  program.
			Research, Development, Test and
		  Evaluation, Air ForceFor
		  expenses necessary for basic and applied scientific research, development, test
		  and evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $26,313,196,000, to
		  remain available for obligation until September 30,
		  2013.
			Research, Development, Test and
		  Evaluation, Defense-WideFor
		  expenses of activities and agencies of the Department of Defense (other than
		  the military departments), necessary for basic and applied scientific research,
		  development, test and evaluation; advanced research projects as may be
		  designated and determined by the Secretary of Defense, pursuant to law;
		  maintenance, rehabilitation, lease, and operation of facilities and equipment,
		  $19,324,865,000 (reduced by
		  $16,000,000) (reduced by
		  $10,000,000), to remain available for obligation
		  until September 30, 2013.
			Operational Test and Evaluation,
		  DefenseFor expenses, not
		  otherwise provided for, necessary for the independent activities of the
		  Director, Operational Test and Evaluation, in the direction and supervision of
		  operational test and evaluation, including initial operational test and
		  evaluation which is conducted prior to, and in support of, production
		  decisions; joint operational testing and evaluation; and administrative
		  expenses in connection therewith, $191,292,000,
		  to remain available for obligation until September 30,
		  2013.
			VRevolving and management funds
			Defense working capital
		  fundsFor the Defense Working
		  Capital Funds,
		  $1,575,010,000.
			National Defense Sealift
		  FundFor National Defense
		  Sealift Fund programs, projects, and activities, and for expenses of the
		  National Defense Reserve Fleet, as established by section 11 of the Merchant
		  Ship Sales Act of 1946 (50 U.S.C. App. 1744), and
		  for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet
		  to serve the national security needs of the United States,
		  $1,100,519,000, to remain available until
		  expended: 
		  Provided, That none of the funds
		  provided in this paragraph shall be used to award a new contract that provides
		  for the acquisition of any of the following major components unless such
		  components are manufactured in the United States: auxiliary equipment,
		  including pumps, for all shipboard services; propulsion system components
		  (engines, reduction gears, and propellers); shipboard cranes; and spreaders for
		  shipboard cranes: 
		  Provided further, That
		  the exercise of an option in a contract awarded through the obligation of
		  previously appropriated funds shall not be considered to be the award of a new
		  contract: 
		  Provided further, That
		  the Secretary of the military department responsible for such procurement may
		  waive the restrictions in the first proviso on a case-by-case basis by
		  certifying in writing to the Committees on Appropriations of the House of
		  Representatives and the Senate that adequate domestic supplies are not
		  available to meet Department of Defense requirements on a timely basis and that
		  such an acquisition must be made in order to acquire capability for national
		  security purposes.
			VIOther department of defense
			 programs
			Defense health
		  programFor expenses, not
		  otherwise provided for, for medical and health care programs of the Department
		  of Defense as authorized by law, $32,317,459,000
		  (increased by $500,000) (increased by
		  $16,000,000) (increased by
		  $10,000,000) (increased by
		  $3,600,000); of which
		  $30,497,735,000 shall be for operation and
		  maintenance, of which not to exceed 1 percent shall remain available until
		  September 30, 2013, and of which up to
		  $16,092,272,000 may be available for contracts
		  entered into under the TRICARE program; of which
		  $632,518,000, to remain available for obligation
		  until September 30, 2014, shall be for procurement; and of which
		  $1,187,206,000 (increased by
		  $500,000) (increased by
		  $16,000,000) (increased by
		  $10,000,000) (increased by
		  $3,600,000), to remain available for obligation
		  until September 30, 2013, shall be for research, development, test and
		  evaluation: 
		  Provided, That, notwithstanding any
		  other provision of law, of the amount made available under this heading for
		  research, development, test and evaluation, not less than
		  $8,000,000 shall be available for HIV prevention
		  educational activities undertaken in connection with United States military
		  training, exercises, and humanitarian assistance activities conducted primarily
		  in African nations.
			Chemical Agents and Munitions
		  Destruction, DefenseFor
		  expenses, not otherwise provided for, necessary for the destruction of the
		  United States stockpile of lethal chemical agents and munitions in accordance
		  with the provisions of section 1412 of the Department of Defense Authorization
		  Act, 1986 (50 U.S.C.
		  1521), and for the destruction of other chemical warfare
		  materials that are not in the chemical weapon stockpile,
		  $1,554,422,000, of which
		  $1,147,691,000 shall be for operation and
		  maintenance, of which no less than $103,097,000
		  shall be for the Chemical Stockpile Emergency Preparedness Program, consisting
		  of $30,615,000, for activities on military
		  installations and $72,482,000, to remain
		  available until September 30, 2013, to assist state and local governments; and
		  $406,731,000 to remain available until September
		  30, 2013, shall be for research, development, test and evaluation, of which
		  $401,768,000 shall be only for the Assembled
		  Chemical Weapons Alternatives (ACWA)
		  Program.
			Drug Interdiction and
		  Counter-Drug Activities, Defense
			(including transfer of
		  funds)For drug interdiction
		  and counter-drug activities of the Department of Defense, for transfer to
		  appropriations available to the Department of Defense for military personnel of
		  the reserve components serving under the provisions of title 10 and title 32,
		  United States Code; for operation and maintenance; for procurement; and for
		  research, development, test and evaluation,
		  $1,208,147,000: 
		  Provided, That the funds
		  appropriated under this heading shall be available for obligation for the same
		  time period and for the same purpose as the appropriation to which transferred:
		  
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority contained elsewhere in this Act: 
		  Provided further, That
		  $23,000,000 may not be obligated or expended
		  until the Secretary of Defense submits an implementation plan for the expansion
		  of prescription drug testing to the congressional defense
		  committees.
			Joint Improvised Explosive
		  Device Defeat Fund
			(including transfer of
		  funds)For the Joint
		  Improvised Explosive Device Defeat Fund,
		  $220,634,000, to remain available until
		  September 30, 2014, for Staff and Infrastructure: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Director of the Joint Improvised Explosive
		  Device Defeat Organization to investigate, develop and provide equipment,
		  supplies, services, training, facilities, personnel and funds to assist United
		  States forces in the defeat of improvised explosive devices: 
		  Provided further, That
		  not later than 60 days of the enactment of this Act, the Secretary of Defense
		  shall submit to the congressional defense committees a plan for the intended
		  management and use of the amounts provided under this heading: 
		  Provided further, That
		  the Secretary of Defense shall submit a report not later than 60 days after the
		  end of each fiscal quarter to the congressional defense committees providing
		  assessments of the evolving threats, individual service requirements to counter
		  the threats, the current strategy for predeployment training of members of the
		  Armed Forces on improvised explosive devices, and details on the execution of
		  the Fund: 
		  Provided further, That
		  the Secretary of Defense may transfer funds provided herein to appropriations
		  for operation and maintenance; procurement; research, development, test and
		  evaluation; and defense working capital funds to accomplish the purpose
		  provided herein: 
		  Provided further, That
		  amounts transferred shall be merged with and available for the same purposes
		  and time period as the appropriations to which transferred: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to making
		  transfers from this appropriation, notify the congressional defense committees
		  in writing of the details of any such transfer.
			Office of the Inspector
		  GeneralFor expenses and
		  activities of the Office of the Inspector General in carrying out the
		  provisions of the Inspector General Act of 1978, as amended,
		  $346,919,000, of which
		  $286,919,000 shall be for operation and
		  maintenance, of which not to exceed $700,000 is
		  available for emergencies and extraordinary expenses to be expended on the
		  approval or authority of the Inspector General, and payments may be made on the
		  Inspector General's certificate of necessity for confidential military
		  purposes; of which $1,000,000, to remain
		  available until September 30, 2014, shall be for procurement; and of which
		  $1,600,000, to remain available until September
		  30, 2013, shall be for research, development, testing, and
		  evaluation.
			VIIRelated agencies
			Central intelligence agency
		  retirement and disability system fundFor payment to the Central Intelligence
		  Agency Retirement and Disability System Fund, to maintain the proper funding
		  level for continuing the operation of the Central Intelligence Agency
		  Retirement and Disability System,
		  $513,700,000.
			Intelligence community
		  management accountFor
		  necessary expenses of the Intelligence Community Management Account,
		  $458,225,000.
			VIIIGeneral provisions
			8001.No part of any
			 appropriation contained in this Act shall be used for publicity or propaganda
			 purposes not authorized by the Congress.
			8002.During the
			 current fiscal year, provisions of law prohibiting the payment of compensation
			 to, or employment of, any person not a citizen of the United States shall not
			 apply to personnel of the Department of Defense: 
			 Provided, That salary increases
			 granted to direct and indirect hire foreign national employees of the
			 Department of Defense funded by this Act shall not be at a rate in excess of
			 the percentage increase authorized by law for civilian employees of the
			 Department of Defense whose pay is computed under the provisions of
			 section
			 5332 of title 5, United States Code, or at a rate in excess of
			 the percentage increase provided by the appropriate host nation to its own
			 employees, whichever is higher: 
			 Provided further,
			 That this section shall not apply to Department of Defense foreign service
			 national employees serving at United States diplomatic missions whose pay is
			 set by the Department of State under the Foreign Service Act of 1980: 
			 Provided further,
			 That the limitations of this provision shall not apply to foreign national
			 employees of the Department of Defense in the Republic of Turkey.
			8003.No part of any
			 appropriation contained in this Act shall remain available for obligation
			 beyond the current fiscal year, unless expressly so provided herein.
			8004.No more than 20 percent of the
			 appropriations in this Act which are limited for obligation during the current
			 fiscal year shall be obligated during the last 2 months of the fiscal year: 
			 Provided, That this section shall
			 not apply to obligations for support of active duty training of reserve
			 components or summer camp training of the Reserve Officers’ Training
			 Corps.
				(including transfer of
		  funds)
				8005.Upon determination by the Secretary of
			 Defense that such action is necessary in the national interest, he may, with
			 the approval of the Office of Management and Budget, transfer not to exceed
			 $4,000,000,000 of working capital funds of the
			 Department of Defense or funds made available in this Act to the Department of
			 Defense for military functions (except military construction) between such
			 appropriations or funds or any subdivision thereof, to be merged with and to be
			 available for the same purposes, and for the same time period, as the
			 appropriation or fund to which transferred: 
			 Provided, That such authority to
			 transfer may not be used unless for higher priority items, based on unforeseen
			 military requirements, than those for which originally appropriated and in no
			 case where the item for which funds are requested has been denied by the
			 Congress: 
			 Provided further,
			 That the Secretary of Defense shall notify the Congress promptly of all
			 transfers made pursuant to this authority or any other authority in this Act: 
			 Provided further,
			 That no part of the funds in this Act shall be available to prepare or present
			 a request to the Committees on Appropriations for reprogramming of funds,
			 unless for higher priority items, based on unforeseen military requirements,
			 than those for which originally appropriated and in no case where the item for
			 which reprogramming is requested has been denied by the Congress: 
			 Provided further,
			 That a request for multiple reprogrammings of funds using authority provided in
			 this section shall be made prior to June 30, 2012: 
			 Provided further,
			 That transfers among military personnel appropriations shall not be taken into
			 account for purposes of the limitation on the amount of funds that may be
			 transferred under this section.
			8006.(a)With regard to the list of specific
			 programs, projects, and activities (and the dollar amounts and adjustments to
			 budget activities corresponding to such programs, projects, and activities)
			 contained in the tables titled Explanation of Project Level
			 Adjustments in the explanatory statement regarding this Act, the
			 obligation and expenditure of amounts appropriated or otherwise made available
			 in this Act for those programs, projects, and activities for which the amounts
			 appropriated exceed the amounts requested are hereby required by law to be
			 carried out in the manner provided by such tables to the same extent as if the
			 tables were included in the text of this Act.
				(b)Amounts specified
			 in the referenced tables described in subsection (a) shall not be treated as
			 subdivisions of appropriations for purposes of section 8005 of this Act: 
			 Provided, That section 8005 shall
			 apply when transfers of the amounts described in subsection (a) occur between
			 appropriation accounts.
				8007.(a)Not later than 60 days after enactment of
			 this Act, the Department of Defense shall submit a report to the congressional
			 defense committees to establish the baseline for application of reprogramming
			 and transfer authorities for fiscal year 2012: 
			 Provided, That the report shall
			 include—
					(1)a table for each
			 appropriation with a separate column to display the President's budget request,
			 adjustments made by Congress, adjustments due to enacted rescissions, if
			 appropriate, and the fiscal year enacted level;
					(2)a delineation in
			 the table for each appropriation both by budget activity and program, project,
			 and activity as detailed in the Budget Appendix; and
					(3)an identification
			 of items of special congressional interest.
					(b)Notwithstanding section 8005 of this Act,
			 none of the funds provided in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional defense committees, unless the Secretary of Defense certifies in
			 writing to the congressional defense committees that such reprogramming or
			 transfer is necessary as an emergency requirement.
				(transfer of
		  funds)
			8008.During the
			 current fiscal year, cash balances in working capital funds of the Department
			 of Defense established pursuant to
			 section
			 2208 of title 10, United States Code, may be maintained in only
			 such amounts as are necessary at any time for cash disbursements to be made
			 from such funds: 
			 Provided, That transfers may be
			 made between such funds: 
			 Provided further,
			 That transfers may be made between working capital funds and the Foreign
			 Currency Fluctuations, Defense appropriation and the Operation
			 and Maintenance appropriation accounts in such amounts as may be
			 determined by the Secretary of Defense, with the approval of the Office of
			 Management and Budget, except that such transfers may not be made unless the
			 Secretary of Defense has notified the Congress of the proposed transfer. Except
			 in amounts equal to the amounts appropriated to working capital funds in this
			 Act, no obligations may be made against a working capital fund to procure or
			 increase the value of war reserve material inventory, unless the Secretary of
			 Defense has notified the Congress prior to any such obligation.
			8009.Funds appropriated by this Act may not be
			 used to initiate a special access program without prior notification 30
			 calendar days in advance to the congressional defense committees.
			8010.None of the
			 funds provided in this Act shall be available to initiate: (1) a multiyear
			 contract that employs economic order quantity procurement in excess of
			 $20,000,000 in any one year of the contract or
			 that includes an unfunded contingent liability in excess of
			 $20,000,000; or (2) a contract for advance
			 procurement leading to a multiyear contract that employs economic order
			 quantity procurement in excess of $20,000,000 in
			 any one year, unless the congressional defense committees have been notified at
			 least 30 days in advance of the proposed contract award: 
			 Provided, That no part of any
			 appropriation contained in this Act shall be available to initiate a multiyear
			 contract for which the economic order quantity advance procurement is not
			 funded at least to the limits of the Government's liability: 
			 Provided further,
			 That no part of any appropriation contained in this Act shall be available to
			 initiate multiyear procurement contracts for any systems or component thereof
			 if the value of the multiyear contract would exceed
			 $500,000,000 unless specifically provided in
			 this Act: 
			 Provided further,
			 That no multiyear procurement contract can be terminated without 10-day prior
			 notification to the congressional defense committees: 
			 Provided further,
			 That the execution of multiyear authority shall require the use of a present
			 value analysis to determine lowest cost compared to an annual procurement: 
			 Provided further,
			 That none of the funds provided in this Act may be used for a multiyear
			 contract executed after the date of the enactment of this Act unless in the
			 case of any such contract—
				(1)the Secretary of Defense has submitted to
			 Congress a budget request for full funding of units to be procured through the
			 contract and, in the case of a contract for procurement of aircraft, that
			 includes, for any aircraft unit to be procured through the contract for which
			 procurement funds are requested in that budget request for production beyond
			 advanced procurement activities in the fiscal year covered by the budget, full
			 funding of procurement of such unit in that fiscal year;
				(2)cancellation provisions in the contract do
			 not include consideration of recurring manufacturing costs of the contractor
			 associated with the production of unfunded units to be delivered under the
			 contract;
				(3)the contract
			 provides that payments to the contractor under the contract shall not be made
			 in advance of incurred costs on funded units; and
				(4)the contract does
			 not provide for a price adjustment based on a failure to award a follow-on
			 contract.
				Funds appropriated in title III of
			 this Act may be used for a multiyear procurement contract as follows:
			UH–60M/HH–60M and MH–60R/MH–60S Helicopter
			 Airframes; and MH–60R/S Mission Avionics and Common Cockpits.
			8011.Within the funds
			 appropriated for the operation and maintenance of the Armed Forces, funds are
			 hereby appropriated pursuant to
			 section
			 401 of title 10, United States Code, for humanitarian and civic
			 assistance costs under
			 chapter 20 of title 10,
			 United States Code. Such funds may also be obligated for humanitarian and civic
			 assistance costs incidental to authorized operations and pursuant to authority
			 granted in section 401 of
			 chapter 20 of title 10,
			 United States Code, and these obligations shall be reported as required by
			 section
			 401(d) of title 10, United States Code: 
			 Provided, That funds available
			 for operation and maintenance shall be available for providing humanitarian and
			 similar assistance by using Civic Action Teams in the Trust Territories of the
			 Pacific Islands and freely associated states of Micronesia, pursuant to the
			 Compact of Free Association as authorized by
			 Public Law
			 99–239: 
			 Provided further,
			 That upon a determination by the Secretary of the Army that such action is
			 beneficial for graduate medical education programs conducted at Army medical
			 facilities located in Hawaii, the Secretary of the Army may authorize the
			 provision of medical services at such facilities and transportation to such
			 facilities, on a nonreimbursable basis, for civilian patients from American
			 Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands,
			 the Federated States of Micronesia, Palau, and Guam.
			8012.(a)During fiscal year 2012, the civilian
			 personnel of the Department of Defense may not be managed on the basis of any
			 end-strength, and the management of such personnel during that fiscal year
			 shall not be subject to any constraint or limitation (known as an end-strength)
			 on the number of such personnel who may be employed on the last day of such
			 fiscal year.
				(b)The fiscal year 2013 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2013 Department of Defense budget
			 request shall be prepared and submitted to the Congress as if subsections (a)
			 and (b) of this provision were effective with regard to fiscal year
			 2013.
				(c)Nothing in this section shall be construed
			 to apply to military (civilian) technicians.
				8013.None of the funds made available by this
			 Act shall be used in any way, directly or indirectly, to influence
			 congressional action on any legislation or appropriation matters pending before
			 the Congress.
			8014.None of the funds appropriated by this Act
			 shall be available for the basic pay and allowances of any member of the Army
			 participating as a full-time student and receiving benefits paid by the
			 Secretary of Veterans Affairs from the Department of Defense Education Benefits
			 Fund when time spent as a full-time student is credited toward completion of a
			 service commitment: 
			 Provided, That this section shall
			 not apply to those members who have reenlisted with this option prior to
			 October 1, 1987: 
			 Provided further,
			 That this section applies only to active components of the Army.
				(transfer of
		  funds)
				8015.Funds appropriated in title III of this Act
			 for the Department of Defense Pilot Mentor-Protege Program may be transferred
			 to any other appropriation contained in this Act solely for the purpose of
			 implementing a Mentor-Protege Program developmental assistance agreement
			 pursuant to section 831 of the National Defense Authorization Act for Fiscal
			 Year 1991 (Public Law 101–510;
			 10 U.S.C.
			 2302 note), as amended, under the authority of this provision
			 or any other transfer authority contained in this Act.
			8016.None of the funds in this Act may be
			 available for the purchase by the Department of Defense (and its departments
			 and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter
			 and under unless the anchor and mooring chain are manufactured in the United
			 States from components which are substantially manufactured in the United
			 States: 
			 Provided, That for the purpose of
			 this section, the term manufactured shall include cutting, heat
			 treating, quality control, testing of chain and welding (including the forging
			 and shot blasting process): 
			 Provided further,
			 That for the purpose of this section, substantially all of the components of
			 anchor and mooring chain shall be considered to be produced or manufactured in
			 the United States if the aggregate cost of the components produced or
			 manufactured in the United States exceeds the aggregate cost of the components
			 produced or manufactured outside the United States: 
			 Provided further,
			 That when adequate domestic supplies are not available to meet Department of
			 Defense requirements on a timely basis, the Secretary of the service
			 responsible for the procurement may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations that such an
			 acquisition must be made in order to acquire capability for national security
			 purposes.
			8017.None of the funds available to the
			 Department of Defense, herein and hereafter, may be used to demilitarize or
			 dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles,
			 .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms
			 ammunition or ammunition components that are not otherwise prohibited from
			 commercial sale under Federal law, unless the small arms ammunition or
			 ammunition components are certified by the Secretary of the Army or designee as
			 unserviceable or unsafe for further use.
			8018.No more than
			 $500,000 of the funds appropriated or made
			 available in this Act shall be used during a single fiscal year for any single
			 relocation of an organization, unit, activity or function of the Department of
			 Defense into or within the National Capital Region: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the congressional defense committees that such a relocation is
			 required in the best interest of the Government.
			8019.In addition to the funds provided elsewhere
			 in this Act, $15,000,000 is appropriated only
			 for incentive payments authorized by section 504 of the Indian Financing Act of
			 1974 (25 U.S.C.
			 1544): 
			 Provided, That a prime contractor
			 or a subcontractor at any tier that makes a subcontract award to any
			 subcontractor or supplier as defined in
			 section
			 1544 of title 25, United States Code, or a small business owned
			 and controlled by an individual or individuals defined under
			 section
			 4221(9) of title 25, United States Code, shall be considered a
			 contractor for the purposes of being allowed additional compensation under
			 section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime
			 contract or subcontract amount is over $500,000
			 and involves the expenditure of funds appropriated by an Act making
			 Appropriations for the Department of Defense with respect to any fiscal year: 
			 Provided further,
			 That notwithstanding section 1906 of title 41, United
			 States Code, this section shall be applicable to any Department of Defense
			 acquisition of supplies or services, including any contract and any subcontract
			 at any tier for acquisition of commercial items produced or manufactured, in
			 whole or in part, by any subcontractor or supplier defined in
			 section
			 1544 of title 25, United States Code, or a small business owned
			 and controlled by an individual or individuals defined under
			 section
			 4221(9) of title 25, United States Code.
			8020.Funds appropriated by this Act for the
			 Defense Media Activity shall not be used for any national or international
			 political or psychological activities.
			8021.During the current fiscal year, the
			 Department of Defense is authorized to incur obligations of not to exceed
			 $350,000,000 for purposes specified in
			 section
			 2350j(c) of title 10, United States Code, in anticipation of
			 receipt of contributions, only from the Government of Kuwait, under that
			 section: 
			 Provided, That upon receipt, such
			 contributions from the Government of Kuwait shall be credited to the
			 appropriations or fund which incurred such obligations.
			8022.(a)Of the funds made available in this Act,
			 not less than $30,945,000 shall be available for
			 the Civil Air Patrol Corporation, of which—
					(1)$27,838,000
			 shall be available from Operation and Maintenance, Air Force to
			 support Civil Air Patrol Corporation operation and maintenance, readiness,
			 counter-drug activities, and drug demand reduction activities involving youth
			 programs;
					(2)$2,190,000
			 shall be available from Aircraft Procurement, Air Force;
			 and
					(3)$917,000
			 shall be available from Other Procurement, Air Force for vehicle
			 procurement.
					(b)The Secretary of
			 the Air Force should waive reimbursement for any funds used by the Civil Air
			 Patrol for counter-drug activities in support of Federal, State, and local
			 government agencies.
				8023.(a)None of the funds appropriated in this Act
			 are available to establish a new Department of Defense (department) federally
			 funded research and development center (FFRDC), either as a new entity, or as a
			 separate entity administrated by an organization managing another FFRDC, or as
			 a nonprofit membership corporation consisting of a consortium of other FFRDCs
			 and other nonprofit entities.
				(b)No member of a Board of Directors,
			 Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee,
			 or any similar entity of a defense FFRDC, and no paid consultant to any defense
			 FFRDC, except when acting in a technical advisory capacity, may be compensated
			 for his or her services as a member of such entity, or as a paid consultant by
			 more than one FFRDC in a fiscal year: 
			 Provided, That a member of any
			 such entity referred to previously in this subsection shall be allowed travel
			 expenses and per diem as authorized under the Federal Joint Travel Regulations,
			 when engaged in the performance of membership duties.
				(c)Notwithstanding
			 any other provision of law, none of the funds available to the department from
			 any source during fiscal year 2012 may be used by a defense FFRDC, through a
			 fee or other payment mechanism, for construction of new buildings, for payment
			 of cost sharing for projects funded by Government grants, for absorption of
			 contract overruns, or for certain charitable contributions, not to include
			 employee participation in community service and/or development.
				(d)Notwithstanding
			 any other provision of law, of the funds available to the department during
			 fiscal year 2012, not more than 5,750 staff years of technical effort (staff
			 years) may be funded for defense FFRDCs: 
			 Provided, That of the specific
			 amount referred to previously in this subsection, not more than 1,125 staff
			 years may be funded for the defense studies and analysis FFRDCs: 
			 Provided further,
			 That this subsection shall not apply to staff years funded in the National
			 Intelligence Program (NIP) and the Military Intelligence Program (MIP).
				(e)The Secretary of
			 Defense shall, with the submission of the department's fiscal year 2013 budget
			 request, submit a report presenting the specific amounts of staff years of
			 technical effort to be allocated for each defense FFRDC during that fiscal year
			 and the associated budget estimates.
				(f)Notwithstanding
			 any other provision of this Act, the total amount appropriated in this Act for
			 FFRDCs is hereby reduced by $125,000,000.
				8024.None of the funds appropriated or made
			 available in this Act shall be used to procure carbon, alloy or armor steel
			 plate for use in any Government-owned facility or property under the control of
			 the Department of Defense which were not melted and rolled in the United States
			 or Canada: 
			 Provided, That these procurement
			 restrictions shall apply to any and all Federal Supply Class 9515, American
			 Society of Testing and Materials (ASTM) or American Iron and Steel Institute
			 (AISI) specifications of carbon, alloy or armor steel plate: 
			 Provided further,
			 That the Secretary of the military department responsible for the procurement
			 may waive this restriction on a case-by-case basis by certifying in writing to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 that adequate domestic supplies are not available to meet Department of Defense
			 requirements on a timely basis and that such an acquisition must be made in
			 order to acquire capability for national security purposes: 
			 Provided further,
			 That these restrictions shall not apply to contracts which are in being as of
			 the date of the enactment of this Act.
			8025.For the purposes of this Act, the term
			 congressional defense committees means the Armed Services
			 Committee of the House of Representatives, the Armed Services Committee of the
			 Senate, the Subcommittee on Defense of the Committee on Appropriations of the
			 Senate, and the Subcommittee on Defense of the Committee on Appropriations of
			 the House of Representatives.
			8026.During the current fiscal year, the
			 Department of Defense may acquire the modification, depot maintenance and
			 repair of aircraft, vehicles and vessels as well as the production of
			 components and other Defense-related articles, through competition between
			 Department of Defense depot maintenance activities and private firms: 
			 Provided, That the Senior
			 Acquisition Executive of the military department or Defense Agency concerned,
			 with power of delegation, shall certify that successful bids include comparable
			 estimates of all direct and indirect costs for both public and private bids: 
			 Provided further,
			 That Office of Management and Budget Circular A–76 shall not apply to
			 competitions conducted under this section.
			8027.(a)(1)If the Secretary of
			 Defense, after consultation with the United States Trade Representative,
			 determines that a foreign country which is party to an agreement described in
			 paragraph (2) has violated the terms of the agreement by discriminating against
			 certain types of products produced in the United States that are covered by the
			 agreement, the Secretary of Defense shall rescind the Secretary's blanket
			 waiver of the Buy American Act with respect to such types of products produced
			 in that foreign country.
					(2)An agreement
			 referred to in paragraph (1) is any reciprocal defense procurement memorandum
			 of understanding, between the United States and a foreign country pursuant to
			 which the Secretary of Defense has prospectively waived the Buy American Act
			 for certain products in that country.
					(b)The Secretary of
			 Defense shall submit to the Congress a report on the amount of Department of
			 Defense purchases from foreign entities in fiscal year 2012. Such report shall
			 separately indicate the dollar value of items for which the Buy American Act
			 was waived pursuant to any agreement described in subsection (a)(2), the Trade
			 Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any
			 international agreement to which the United States is a party.
				(c)For purposes of
			 this section, the term Buy American Act means
			 chapter 83 of title 41,
			 United States Code.
				8028.During the current fiscal year, amounts
			 contained in the Department of Defense Overseas Military Facility Investment
			 Recovery Account established by section 2921(c)(1) of the National Defense
			 Authorization Act of 1991 (Public Law 101–510;
			 10 U.S.C.
			 2687 note) shall be available until expended for the payments
			 specified by section 2921(c)(2) of that Act.
			8029.(a)Notwithstanding any other provision of law,
			 the Secretary of the Air Force may convey at no cost to the Air Force, without
			 consideration, to Indian tribes located in the States of Nevada, Idaho, North
			 Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable
			 military housing units located at Grand Forks Air Force Base, Malmstrom Air
			 Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot
			 Air Force Base that are excess to the needs of the Air Force.
				(b)The Secretary of the Air Force shall
			 convey, at no cost to the Air Force, military housing units under subsection
			 (a) in accordance with the request for such units that are submitted to the
			 Secretary by the Operation Walking Shield Program on behalf of Indian tribes
			 located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana,
			 Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the
			 condition that the housing units shall be removed within a reasonable period of
			 time, as determined by the Secretary.
				(c)The Operation Walking Shield Program shall
			 resolve any conflicts among requests of Indian tribes for housing units under
			 subsection (a) before submitting requests to the Secretary of the Air Force
			 under subsection (b).
				(d)In this section, the term Indian
			 tribe means any recognized Indian tribe included on the current list
			 published by the Secretary of the Interior under section 104 of the Federally
			 Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792;
			 25 U.S.C.
			 479a–1).
				8030.During the current fiscal year,
			 appropriations which are available to the Department of Defense for operation
			 and maintenance may be used to purchase items having an investment item unit
			 cost of not more than $250,000.
			8031.(a)During the current fiscal year, none of the
			 appropriations or funds available to the Department of Defense Working Capital
			 Funds shall be used for the purchase of an investment item for the purpose of
			 acquiring a new inventory item for sale or anticipated sale during the current
			 fiscal year or a subsequent fiscal year to customers of the Department of
			 Defense Working Capital Funds if such an item would not have been chargeable to
			 the Department of Defense Business Operations Fund during fiscal year 1994 and
			 if the purchase of such an investment item would be chargeable during the
			 current fiscal year to appropriations made to the Department of Defense for
			 procurement.
				(b)The fiscal year
			 2013 budget request for the Department of Defense as well as all justification
			 material and other documentation supporting the fiscal year 2013 Department of
			 Defense budget shall be prepared and submitted to the Congress on the basis
			 that any equipment which was classified as an end item and funded in a
			 procurement appropriation contained in this Act shall be budgeted for in a
			 proposed fiscal year 2013 procurement appropriation and not in the supply
			 management business area or any other area or category of the Department of
			 Defense Working Capital Funds.
				8032.None of the funds appropriated by this Act
			 for programs of the Central Intelligence Agency shall remain available for
			 obligation beyond the current fiscal year, except for funds appropriated for
			 the Reserve for Contingencies, which shall remain available until September 30,
			 2013: 
			 Provided, That funds
			 appropriated, transferred, or otherwise credited to the Central Intelligence
			 Agency Central Services Working Capital Fund during this or any prior or
			 subsequent fiscal year shall remain available until expended: 
			 Provided further,
			 That any funds appropriated or transferred to the Central Intelligence Agency
			 for advanced research and development acquisition, for agent operations, and
			 for covert action programs authorized by the President under section 503 of the
			 National Security Act of 1947, as amended, shall remain available until
			 September 30, 2013.
			8033.Notwithstanding any other provision of law,
			 funds made available in this Act for the Defense Intelligence Agency may be
			 used for the design, development, and deployment of General Defense
			 Intelligence Program intelligence communications and intelligence information
			 systems for the Services, the Unified and Specified Commands, and the component
			 commands.
			8034.Of the funds appropriated to the Department
			 of Defense under the heading Operation and Maintenance,
			 Defense-Wide, not less than $12,000,000
			 shall be made available only for the mitigation of environmental impacts,
			 including training and technical assistance to tribes, related administrative
			 support, the gathering of information, documenting of environmental damage, and
			 developing a system for prioritization of mitigation and cost to complete
			 estimates for mitigation, on Indian lands resulting from Department of Defense
			 activities.
			8035.(a)None of the funds appropriated in this Act
			 may be expended by an entity of the Department of Defense unless the entity, in
			 expending the funds, complies with the Buy American Act. For purposes of this
			 subsection, the term Buy American Act means
			 chapter 83 of title 41,
			 United States Code.
				(b)If the Secretary of Defense determines that
			 a person has been convicted of intentionally affixing a label bearing a
			 Made in America inscription to any product sold in or shipped to
			 the United States that is not made in America, the Secretary shall determine,
			 in accordance with section 2410f of title 10, United
			 States Code, whether the person should be debarred from contracting with the
			 Department of Defense.
				(c)In the case of any
			 equipment or products purchased with appropriations provided under this Act, it
			 is the sense of the Congress that any entity of the Department of Defense, in
			 expending the appropriation, purchase only American-made equipment and
			 products, provided that American-made equipment and products are
			 cost-competitive, quality-competitive, and available in a timely
			 fashion.
				8036.None of the funds appropriated by this Act
			 shall be available for a contract for studies, analysis, or consulting services
			 entered into without competition on the basis of an unsolicited proposal unless
			 the head of the activity responsible for the procurement determines—
				(1)as a result of
			 thorough technical evaluation, only one source is found fully qualified to
			 perform the proposed work;
				(2)the purpose of the
			 contract is to explore an unsolicited proposal which offers significant
			 scientific or technological promise, represents the product of original
			 thinking, and was submitted in confidence by one source; or
				(3)the purpose of the
			 contract is to take advantage of unique and significant industrial
			 accomplishment by a specific concern, or to ensure that a new product or idea
			 of a specific concern is given financial support: 
			 Provided, That this limitation
			 shall not apply to contracts in an amount of less than
			 $25,000, contracts related to improvements of
			 equipment that is in development or production, or contracts as to which a
			 civilian official of the Department of Defense, who has been confirmed by the
			 Senate, determines that the award of such contract is in the interest of the
			 national defense.
				8037.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used—
					(1)to establish a
			 field operating agency; or
					(2)to pay the basic
			 pay of a member of the Armed Forces or civilian employee of the department who
			 is transferred or reassigned from a headquarters activity if the member or
			 employee's place of duty remains at the location of that headquarters.
					(b)The Secretary of
			 Defense or Secretary of a military department may waive the limitations in
			 subsection (a), on a case-by-case basis, if the Secretary determines, and
			 certifies to the Committees on Appropriations of the House of Representatives
			 and Senate that the granting of the waiver will reduce the personnel
			 requirements or the financial requirements of the department.
				(c)This section does
			 not apply to—
					(1)field operating
			 agencies funded within the National Intelligence Program;
					(2)an Army field
			 operating agency established to eliminate, mitigate, or counter the effects of
			 improvised explosive devices, and, as determined by the Secretary of the Army,
			 other similar threats; or
					(3)an Army field operating agency established
			 to improve the effectiveness and efficiencies of biometric activities and to
			 integrate common biometric technologies throughout the Department of
			 Defense.
					8038.The Secretary of Defense, notwithstanding
			 any other provision of law, acting through the Office of Economic Adjustment of
			 the Department of Defense, may use funds made available in this Act under the
			 heading Operation and Maintenance, Defense-Wide to make grants
			 and supplement other Federal funds in accordance with the guidance provided in
			 the explanatory statement regarding this Act.
				(rescissions)
				8039.Of the funds appropriated in Department of
			 Defense Appropriations Acts, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts:
				
					National Defense Sealift
				Fund, 2002/XXXX,
				$20,444,000.
					National Defense Sealift
				Fund, 2003/XXXX,
				$8,500,000.
					National Defense Sealift
				Fund, 2004/XXXX,
				$6,500,000.
					Aircraft Procurement,
				Navy, 2010/2012,
				$90,000,000.
					Aircraft Procurement,
				Navy, 2011/2013,
				$55,000,000.
					Weapons Procurement,
				Navy, 2011/2013,
				$35,427,000.
					Procurement of Ammunition,
				Navy and Marine Corps, 2011/2013,
				$8,612,000.
					Shipbuilding and
				Conversion, Navy, 2011/2015,
				$110,351,000.
					Aircraft Procurement, Air
				Force, 2011/2013,
				$30,000,000.
					Missile Procurement, Air
				Force, 2011/2013,
				$122,500,000.
					Other Procurement, Air
				Force, 2011/2013,
				$90,000,000.
					Procurement,
				Defense-Wide, 2011/2013,
				$45,000,000.
					Research, Development, Test
				and Evaluation, Navy, 2011/2012,
				$34,771,000.
					Research, Development, Test
				and Evaluation, Air Force, 2011/2012,
				$105,000,000.
					Research, Development, Test
				and Evaluation, Defense-Wide, 2011/2012,
				$318,000,000.
				Notwithstanding any other
			 provision of law, none of the funds provided may be used for the construction
			 of additional sealift capacity, as described under the heading National
			 Defense Sealift Fund in
			 Public Law
			 107–117,
			 Public Law
			 107–248, and
			 Public Law
			 108–87, or for the purposes described in section 115 of
			 division H of Public Law 108–199, as amended by
			 section 1017 of division A of
			 Public Law
			 109–13.8040.None of the funds available in this Act may
			 be used to reduce the authorized positions for military (civilian) technicians
			 of the Army National Guard, Air National Guard, Army Reserve and Air Force
			 Reserve for the purpose of applying any administratively imposed civilian
			 personnel ceiling, freeze, or reduction on military (civilian) technicians,
			 unless such reductions are a direct result of a reduction in military force
			 structure.
			8041.None of the funds appropriated or otherwise
			 made available in this Act may be obligated or expended for assistance to the
			 Democratic People's Republic of Korea unless specifically appropriated for that
			 purpose.
			8042.Funds appropriated in this Act for
			 operation and maintenance of the Military Departments, Combatant Commands and
			 Defense Agencies shall be available for reimbursement of pay, allowances and
			 other expenses which would otherwise be incurred against appropriations for the
			 National Guard and Reserve when members of the National Guard and Reserve
			 provide intelligence or counterintelligence support to Combatant Commands,
			 Defense Agencies and Joint Intelligence Activities, including the activities
			 and programs included within the National Intelligence Program and the Military
			 Intelligence Program: 
			 Provided, That nothing in this
			 section authorizes deviation from established Reserve and National Guard
			 personnel and training procedures.
			8043.During the current fiscal year, none of the
			 funds appropriated in this Act may be used to reduce the civilian medical and
			 medical support personnel assigned to military treatment facilities below the
			 September 30, 2003, level: 
			 Provided, That the Service
			 Surgeons General may waive this section by certifying to the congressional
			 defense committees that the beneficiary population is declining in some
			 catchment areas and civilian strength reductions may be consistent with
			 responsible resource stewardship and capitation-based budgeting.
			8044.(a)None of the funds available to the
			 Department of Defense for any fiscal year for drug interdiction or counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				(b)None of the funds available to the Central
			 Intelligence Agency for any fiscal year for drug interdiction and counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				8045.None of the funds appropriated by this Act
			 may be used for the procurement of ball and roller bearings other than those
			 produced by a domestic source and of domestic origin: 
			 Provided, That the Secretary of
			 the military department responsible for such procurement may waive this
			 restriction on a case-by-case basis by certifying in writing to the Committees
			 on Appropriations of the House of Representatives and the Senate, that adequate
			 domestic supplies are not available to meet Department of Defense requirements
			 on a timely basis and that such an acquisition must be made in order to acquire
			 capability for national security purposes: 
			 Provided further,
			 That this restriction shall not apply to the purchase of commercial
			 items, as defined by
			 section
			 103 of title 41, United States Code, except that the
			 restriction shall apply to ball or roller bearings purchased as end
			 items.
			8046.None of the funds in this Act may be used
			 to purchase any supercomputer which is not manufactured in the United States,
			 unless the Secretary of Defense certifies to the congressional defense
			 committees that such an acquisition must be made in order to acquire capability
			 for national security purposes that is not available from United States
			 manufacturers.
			8047.None of the funds made available in this or
			 any other Act may be used to pay the salary of any officer or employee of the
			 Department of Defense who approves or implements the transfer of administrative
			 responsibilities or budgetary resources of any program, project, or activity
			 financed by this Act to the jurisdiction of another Federal agency not financed
			 by this Act without the express authorization of Congress: 
			 Provided, That this limitation
			 shall not apply to transfers of funds expressly provided for in Defense
			 Appropriations Acts, or provisions of Acts providing supplemental
			 appropriations for the Department of Defense.
			8048.(a)Notwithstanding any other provision of law,
			 none of the funds available to the Department of Defense for the current fiscal
			 year may be obligated or expended to transfer to another nation or an
			 international organization any defense articles or services (other than
			 intelligence services) for use in the activities described in subsection (b)
			 unless the congressional defense committees, the Committee on Foreign Affairs
			 of the House of Representatives, and the Committee on Foreign Relations of the
			 Senate are notified 15 days in advance of such transfer.
				(b)This section applies to—
					(1)any international peacekeeping or
			 peace-enforcement operation under the authority of chapter VI or chapter VII of
			 the United Nations Charter under the authority of a United Nations Security
			 Council resolution; and
					(2)any other international peacekeeping,
			 peace-enforcement, or humanitarian assistance operation.
					(c)A notice under subsection (a) shall include
			 the following:
					(1)A description of the equipment, supplies,
			 or services to be transferred.
					(2)A statement of the value of the equipment,
			 supplies, or services to be transferred.
					(3)In the case of a proposed transfer of
			 equipment or supplies—
						(A)a statement of whether the inventory
			 requirements of all elements of the Armed Forces (including the reserve
			 components) for the type of equipment or supplies to be transferred have been
			 met; and
						(B)a statement of whether the items proposed
			 to be transferred will have to be replaced and, if so, how the President
			 proposes to provide funds for such replacement.
						8049.None of the funds available to the
			 Department of Defense under this Act shall be obligated or expended to pay a
			 contractor under a contract with the Department of Defense for costs of any
			 amount paid by the contractor to an employee when—
				(1)such costs are for
			 a bonus or otherwise in excess of the normal salary paid by the contractor to
			 the employee; and
				(2)such bonus is part
			 of restructuring costs associated with a business combination.
				(including transfer of
		  funds)
			8050.During the current fiscal year, no more
			 than $30,000,000 of appropriations made in this
			 Act under the heading Operation and Maintenance, Defense-Wide
			 may be transferred to appropriations available for the pay of military
			 personnel, to be merged with, and to be available for the same time period as
			 the appropriations to which transferred, to be used in support of such
			 personnel in connection with support and services for eligible organizations
			 and activities outside the Department of Defense pursuant to
			 section
			 2012 of title 10, United States Code.
			8051.During the current fiscal year, in the case
			 of an appropriation account of the Department of Defense for which the period
			 of availability for obligation has expired or which has closed under the
			 provisions of section 1552 of title 31, United
			 States Code, and which has a negative unliquidated or unexpended balance, an
			 obligation or an adjustment of an obligation may be charged to any current
			 appropriation account for the same purpose as the expired or closed account
			 if—
				(1)the obligation would have been properly
			 chargeable (except as to amount) to the expired or closed account before the
			 end of the period of availability or closing of that account;
				(2)the obligation is not otherwise properly
			 chargeable to any current appropriation account of the Department of Defense;
			 and
				(3)in the case of an expired account, the
			 obligation is not chargeable to a current appropriation of the Department of
			 Defense under the provisions of section 1405(b)(8) of the National Defense
			 Authorization Act for Fiscal Year 1991,
			 Public Law
			 101–510, as amended (31 U.S.C. 1551 note): 
			 Provided, That in the case of an
			 expired account, if subsequent review or investigation discloses that there was
			 not in fact a negative unliquidated or unexpended balance in the account, any
			 charge to a current account under the authority of this section shall be
			 reversed and recorded against the expired account: 
			 Provided further,
			 That the total amount charged to a current appropriation under this section may
			 not exceed an amount equal to 1 percent of the total appropriation for that
			 account.
				8052.(a)Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau may permit the use of equipment of the
			 National Guard Distance Learning Project by any person or entity on a
			 space-available, reimbursable basis. The Chief of the National Guard Bureau
			 shall establish the amount of reimbursement for such use on a case-by-case
			 basis.
				(b)Amounts collected under subsection (a)
			 shall be credited to funds available for the National Guard Distance Learning
			 Project and be available to defray the costs associated with the use of
			 equipment of the project under that subsection. Such funds shall be available
			 for such purposes without fiscal year limitation.
				8053.Using funds available by this Act or any
			 other Act, the Secretary of the Air Force, pursuant to a determination under
			 section
			 2690 of title 10, United States Code, may implement
			 cost-effective agreements for required heating facility modernization in the
			 Kaiserslautern Military Community in the Federal Republic of Germany: 
			 Provided, That in the City of
			 Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will
			 include the use of United States anthracite as the base load energy for
			 municipal district heat to the United States Defense installations: 
			 Provided further,
			 That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished
			 heat may be obtained from private, regional or municipal services, if
			 provisions are included for the consideration of United States coal as an
			 energy source.
			8054.None of the funds appropriated in title IV
			 of this Act may be used to procure end-items for delivery to military forces
			 for operational training, operational use or inventory requirements: 
			 Provided, That this restriction
			 does not apply to end-items used in development, prototyping, and test
			 activities preceding and leading to acceptance for operational use: 
			 Provided further,
			 That this restriction does not apply to programs funded within the National
			 Intelligence Program: 
			 Provided further,
			 That the Secretary of Defense may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations of the House
			 of Representatives and the Senate that it is in the national security interest
			 to do so.
			8055.None of the funds made available in this
			 Act may be used to approve or license the sale of the F–22A advanced tactical
			 fighter to any foreign government: 
			 Provided, That the Department of
			 Defense may conduct or participate in studies, research, design and other
			 activities to define and develop a future export version of the F–22A that
			 protects classified and sensitive information, technologies and U.S.
			 warfighting capabilities.
			8056.(a)The Secretary of Defense
			 may, on a case-by-case basis, waive with respect to a foreign country each
			 limitation on the procurement of defense items from foreign sources provided in
			 law if the Secretary determines that the application of the limitation with
			 respect to that country would invalidate cooperative programs entered into
			 between the Department of Defense and the foreign country, or would invalidate
			 reciprocal trade agreements for the procurement of defense items entered into
			 under section
			 2531 of title 10, United States Code, and the country does not
			 discriminate against the same or similar defense items produced in the United
			 States for that country.
				(b)Subsection (a)
			 applies with respect to—
					(1)contracts and
			 subcontracts entered into on or after the date of the enactment of this Act;
			 and
					(2)options for the
			 procurement of items that are exercised after such date under contracts that
			 are entered into before such date if the option prices are adjusted for any
			 reason other than the application of a waiver granted under subsection
			 (a).
					(c)Subsection (a) does not apply to a
			 limitation regarding construction of public vessels, ball and roller bearings,
			 food, and clothing or textile materials as defined by section 11 (chapters
			 50–65) of the Harmonized Tariff Schedule and products classified under headings
			 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41
			 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and
			 9404.
				8057.(a)None of the funds made available by this
			 Act may be used to support any training program involving a unit of the
			 security forces or police of a foreign country if the Secretary of Defense has
			 received credible information from the Department of State that the unit has
			 committed a gross violation of human rights, unless all necessary corrective
			 steps have been taken.
				(b)The Secretary of Defense, in consultation
			 with the Secretary of State, shall ensure that prior to a decision to conduct
			 any training program referred to in subsection (a), full consideration is given
			 to all credible information available to the Department of State relating to
			 human rights violations by foreign security forces.
				(c)The Secretary of Defense, after
			 consultation with the Secretary of State, may waive the prohibition in
			 subsection (a) if he determines that such waiver is required by extraordinary
			 circumstances.
				(d)Not more than 15 days after the exercise of
			 any waiver under subsection (c), the Secretary of Defense shall submit a report
			 to the congressional defense committees describing the extraordinary
			 circumstances, the purpose and duration of the training program, the United
			 States forces and the foreign security forces involved in the training program,
			 and the information relating to human rights violations that necessitates the
			 waiver.
				8058.None of the funds appropriated or otherwise
			 made available by this or other Department of Defense Appropriations Acts may
			 be obligated or expended for the purpose of performing repairs or maintenance
			 to military family housing units of the Department of Defense, including areas
			 in such military family housing units that may be used for the purpose of
			 conducting official Department of Defense business.
			8059.Notwithstanding any other provision of law,
			 funds appropriated in this Act under the heading Research, Development,
			 Test and Evaluation, Defense-Wide for any new start advanced concept
			 technology demonstration project or joint capability demonstration project may
			 only be obligated 30 days after a report, including a description of the
			 project, the planned acquisition and transition strategy, and its estimated
			 annual and total cost, has been provided in writing to the congressional
			 defense committees: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying to the
			 congressional defense committees that it is in the national interest to do
			 so.
			8060.The Secretary of Defense shall provide a
			 classified quarterly report beginning 30 days after enactment of this Act, to
			 the House and Senate Appropriations Committees, Subcommittees on Defense on
			 certain matters as directed in the classified annex accompanying this
			 Act.
			8061.During the current fiscal year, none of the
			 funds available to the Department of Defense may be used to provide support to
			 another department or agency of the United States if such department or agency
			 is more than 90 days in arrears in making payment to the Department of Defense
			 for goods or services previously provided to such department or agency on a
			 reimbursable basis: 
			 Provided, That this restriction
			 shall not apply if the department is authorized by law to provide support to
			 such department or agency on a nonreimbursable basis, and is providing the
			 requested support pursuant to such authority: 
			 Provided further,
			 That the Secretary of Defense may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations of the House
			 of Representatives and the Senate that it is in the national security interest
			 to do so.
			8062.Notwithstanding
			 section
			 12310(b) of title 10, United States Code, a Reserve who is a
			 member of the National Guard serving on full-time National Guard duty under
			 section
			 502(f) of title 32, United States Code, may perform duties in
			 support of the ground-based elements of the National Ballistic Missile Defense
			 System.
			8063.None of the funds provided in this Act may
			 be used to transfer to any nongovernmental entity ammunition held by the
			 Department of Defense that has a center-fire cartridge and a United States
			 military nomenclature designation of armor penetrator,
			 armor piercing (AP), armor piercing incendiary
			 (API), or armor-piercing incendiary-tracer (API-T),
			 except to an entity performing demilitarization services for the Department of
			 Defense under a contract that requires the entity to demonstrate to the
			 satisfaction of the Department of Defense that armor piercing projectiles are
			 either: (1) rendered incapable of reuse by the demilitarization process; or (2)
			 used to manufacture ammunition pursuant to a contract with the Department of
			 Defense or the manufacture of ammunition for export pursuant to a License for
			 Permanent Export of Unclassified Military Articles issued by the Department of
			 State.
			8064.Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau, or his designee, may waive payment of
			 all or part of the consideration that otherwise would be required under
			 section
			 2667 of title 10, United States Code, in the case of a lease of
			 personal property for a period not in excess of 1 year to any organization
			 specified in section
			 508(d) of title 32, United States Code, or any other youth,
			 social, or fraternal nonprofit organization as may be approved by the Chief of
			 the National Guard Bureau, or his designee, on a case-by-case basis.
			8065.None of the funds appropriated by this Act
			 shall be used for the support of any nonappropriated funds activity of the
			 Department of Defense that procures malt beverages and wine with
			 nonappropriated funds for resale (including such alcoholic beverages sold by
			 the drink) on a military installation located in the United States unless such
			 malt beverages and wine are procured within that State, or in the case of the
			 District of Columbia, within the District of Columbia, in which the military
			 installation is located: 
			 Provided, That in a case in which
			 the military installation is located in more than one State, purchases may be
			 made in any State in which the installation is located: 
			 Provided further,
			 That such local procurement requirements for malt beverages and wine shall
			 apply to all alcoholic beverages only for military installations in States
			 which are not contiguous with another State: 
			 Provided further,
			 That alcoholic beverages other than wine and malt beverages, in contiguous
			 States and the District of Columbia shall be procured from the most competitive
			 source, price and other factors considered.
				(including transfer of
		  funds)
				8066.Of the amounts appropriated in this Act
			 under the heading Operation and Maintenance, Army,
			 $124,493,000 shall remain available until
			 expended: 
			 Provided, That notwithstanding
			 any other provision of law, the Secretary of Defense is authorized to transfer
			 such funds to other activities of the Federal Government: 
			 Provided further,
			 That the Secretary of Defense is authorized to enter into and carry out
			 contracts for the acquisition of real property, construction, personal
			 services, and operations related to projects carrying out the purposes of this
			 section: 
			 Provided further,
			 That contracts entered into under the authority of this section may provide for
			 such indemnification as the Secretary determines to be necessary: 
			 Provided further,
			 That projects authorized by this section shall comply with applicable Federal,
			 State, and local law to the maximum extent consistent with the national
			 security, as determined by the Secretary of Defense.
			8067.Section 8106 of the Department of Defense
			 Appropriations Act, 1997 (titles I through VIII of the matter under subsection
			 101(b) of Public Law 104–208; 110 Stat.
			 3009–111; 10 U.S.C.
			 113 note) shall continue in effect to apply to disbursements
			 that are made by the Department of Defense in fiscal year 2012.
			8068.In addition to amounts provided elsewhere
			 in this Act, $4,000,000 is hereby appropriated
			 to the Department of Defense, to remain available for obligation until
			 expended: 
			 Provided, That notwithstanding
			 any other provision of law, that upon the determination of the Secretary of
			 Defense that it shall serve the national interest, these funds shall be
			 available only for a grant to the Fisher House Foundation, Inc., only for the
			 construction and furnishing of additional Fisher Houses to meet the needs of
			 military family members when confronted with the illness or hospitalization of
			 an eligible military beneficiary.
				(including transfer of
		  funds)
				8069.Of the amounts appropriated in this Act
			 under the headings Procurement, Defense-Wide and
			 Research, Development, Test and Evaluation, Defense-Wide,
			 $235,700,000 shall be for the Israeli
			 Cooperative Programs: 
			 Provided, That of this amount,
			 $110,500,000 shall be for the Short Range
			 Ballistic Missile Defense (SRBMD) program, including cruise missile defense
			 research and development under the SRBMD program, of which
			 $15,000,000 shall be for production activities
			 of David Sling Weapon System missiles in the United States and in Israel to
			 meet Israel's defense requirements, consistent with each nation's laws,
			 regulations, and procedures, $66,200,000 shall
			 be available for an upper-tier component to the Israeli Missile Defense
			 architecture, and $59,000,000 shall be for the
			 Arrow System Improvement Program including development of a long range, ground
			 and airborne, detection suite: 
			 Provided further,
			 That funds made available under this provision for production of missiles and
			 missile components may be transferred to appropriations available for the
			 procurement of weapons and equipment, to be merged with and to be available for
			 the same time period and the same purposes as the appropriation to which
			 transferred: 
			 Provided further,
			 That the transfer authority provided under this provision is in addition to any
			 other transfer authority contained in this Act.
			8070.None of the funds available to the
			 Department of Defense may be obligated to modify command and control
			 relationships to give Fleet Forces Command administrative and operational
			 control of United States Navy forces assigned to the Pacific fleet: 
			 Provided, That the command and
			 control relationships which existed on October 1, 2004, shall remain in force
			 unless changes are specifically authorized in a subsequent Act.
				(including transfer of
		  funds)
				8071.Of the amounts appropriated in this Act
			 under the heading Shipbuilding and Conversion, Navy,
			 $73,992,000 shall be available until September
			 30, 2012, to fund prior year shipbuilding cost increases: 
			 Provided, That upon enactment of
			 this Act, the Secretary of the Navy shall transfer funds to the following
			 appropriations in the amounts specified: 
			 Provided further,
			 That the amounts transferred shall be merged with and be available for the same
			 purposes as the appropriations to which transferred:
				
					To:
					Under the heading
				Shipbuilding and Conversion, Navy, 2005/2012: LPD–17 Amphibious
				Transport Dock Program
				$18,627,000.
					Under the heading
				Shipbuilding and Conversion, Navy, 2006/2012: LPD–17 Amphibious
				Transport Dock Program
				$23,437,000.
					Under the heading
				Shipbuilding and Conversion, Navy, 2008/2012: LPD–17 Amphibious
				Transport Dock Program
				$31,928,000.
			8072.Notwithstanding any other provision of law
			 or regulation, the Secretary of Defense may exercise the provisions of
			 section
			 7403(g) of title 38, United States Code, for occupations listed
			 in section
			 7403(a)(2) of title 38, United States Code, as well as the
			 following:
				
					Pharmacists, Audiologists,
				Psychologists, Social Workers, Othotists/Prosthetists, Occupational Therapists,
				Physical Therapists, Rehabilitation Therapists, Respiratory Therapists, Speech
				Pathologists, Dietitian/Nutritionists, Industrial Hygienists, Psychology
				Technicians, Social Service Assistants, Practical Nurses, Nursing Assistants,
				and Dental Hygienists:
				(1)The requirements
			 of section
			 7403(g)(1)(A) of title 38, United States Code, shall
			 apply.
				(2)The limitations of
			 section
			 7403(g)(1)(B) of title 38, United States Code, shall not
			 apply.
				8073.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence activities are
			 deemed to be specifically authorized by the Congress for purposes of section
			 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year
			 2012 until the enactment of the Intelligence Authorization Act for Fiscal Year
			 2012.
			8074.None of the funds provided in this Act
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that creates or initiates a new program, project, or activity unless such
			 program, project, or activity must be undertaken immediately in the interest of
			 national security and only after written prior notification to the
			 congressional defense committees.
			8075.The budget of the President for fiscal year
			 2013 submitted to the Congress pursuant to
			 section
			 1105 of title 31, United States Code, shall include separate
			 budget justification documents for costs of United States Armed Forces'
			 participation in contingency operations for the Military Personnel accounts,
			 the Operation and Maintenance accounts, and the Procurement accounts: 
			 Provided, That these documents
			 shall include a description of the funding requested for each contingency
			 operation, for each military service, to include all Active and Reserve
			 components, and for each appropriations account: 
			 Provided further,
			 That these documents shall include estimated costs for each element of expense
			 or object class, a reconciliation of increases and decreases for each
			 contingency operation, and programmatic data including, but not limited to,
			 troop strength for each Active and Reserve component, and estimates of the
			 major weapons systems deployed in support of each contingency: 
			 Provided further,
			 That these documents shall include budget exhibits OP–5 and OP–32 (as defined
			 in the Department of Defense Financial Management Regulation) for all
			 contingency operations for the budget year and the two preceding fiscal
			 years.
			8076.None of the funds in this Act may be used
			 for research, development, test, evaluation, procurement or deployment of
			 nuclear armed interceptors of a missile defense system.
				(including transfer of
		  funds)
				8077.In addition to the amounts appropriated or
			 otherwise made available elsewhere in this Act,
			 $44,000,000 is hereby appropriated to the
			 Department of Defense: 
			 Provided, That upon the
			 determination of the Secretary of Defense that it shall serve the national
			 interest, he shall make grants in the amounts specified as follows:
			 $20,000,000 to the United Service Organizations
			 and $24,000,000 to the Red Cross.
			8078.None of the funds appropriated or made
			 available in this Act shall be used to reduce or disestablish the operation of
			 the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such
			 action would reduce the WC–130 Weather Reconnaissance mission below the levels
			 funded in this Act: 
			 Provided, That the Air Force
			 shall allow the 53rd Weather Reconnaissance Squadron to perform other missions
			 in support of national defense requirements during the non-hurricane
			 season.
			8079.None of the funds provided in this Act
			 shall be available for integration of foreign intelligence information unless
			 the information has been lawfully collected and processed during the conduct of
			 authorized foreign intelligence activities: 
			 Provided, That information
			 pertaining to United States persons shall only be handled in accordance with
			 protections provided in the Fourth Amendment of the United States Constitution
			 as implemented through Executive Order No. 12333.
			8080.(a)At the time members of reserve components
			 of the Armed Forces are called or ordered to active duty under
			 section
			 12302(a) of title 10, United States Code, each member shall be
			 notified in writing of the expected period during which the member will be
			 mobilized.
				(b)The Secretary of Defense may waive the
			 requirements of subsection (a) in any case in which the Secretary determines
			 that it is necessary to do so to respond to a national security emergency or to
			 meet dire operational requirements of the Armed Forces.
				(including transfer of
		  funds)
			8081.The Secretary of Defense may transfer funds
			 from any available Department of the Navy appropriation to any available Navy
			 ship construction appropriation for the purpose of liquidating necessary
			 changes resulting from inflation, market fluctuations, or rate adjustments for
			 any ship construction program appropriated in law: 
			 Provided, That the Secretary may
			 transfer not to exceed $100,000,000 under the
			 authority provided by this section: 
			 Provided further,
			 That the Secretary may not transfer any funds until 30 days after the proposed
			 transfer has been reported to the Committees on Appropriations of the House of
			 Representatives and the Senate unless a response from the Committees is
			 received sooner: 
			 Provided further,
			 That any funds transferred pursuant to this section shall retain the same
			 period of availability as when originally appropriated: 
			 Provided further,
			 That the transfer authority provided by this section is in addition to any
			 other transfer authority contained elsewhere in this Act.
			8082.For purposes of
			 section
			 7108 of title 41, United States Code, any subdivision of
			 appropriations made under the heading Shipbuilding and Conversion,
			 Navy that is not closed at the time reimbursement is made shall be
			 available to reimburse the Judgment Fund and shall be considered for the same
			 purposes as any subdivision under the heading Shipbuilding and
			 Conversion, Navy appropriations in the current fiscal year or any prior
			 fiscal year.
			8083.(a)None of the funds appropriated by this Act
			 may be used to transfer research and development, acquisition, or other program
			 authority relating to current tactical unmanned aerial vehicles (TUAVs) from
			 the Army.
				(b)The Army shall retain responsibility for
			 and operational control of the MQ–1C Sky Warrior Unmanned Aerial Vehicle (UAV)
			 in order to support the Secretary of Defense in matters relating to the
			 employment of unmanned aerial vehicles.
				8084.Up to
			 $15,000,000 of the funds appropriated under the
			 heading Operation and Maintenance, Navy may be made available
			 for the Asia Pacific Regional Initiative Program for the purpose of enabling
			 the Pacific Command to execute Theater Security Cooperation activities such as
			 humanitarian assistance, and payment of incremental and personnel costs of
			 training and exercising with foreign security forces: 
			 Provided, That funds made
			 available for this purpose may be used, notwithstanding any other funding
			 authorities for humanitarian assistance, security assistance or combined
			 exercise expenses: 
			 Provided further,
			 That funds may not be obligated to provide assistance to any foreign country
			 that is otherwise prohibited from receiving such type of assistance under any
			 other provision of law.
			8085.None of the funds appropriated by this Act
			 for programs of the Office of the Director of National Intelligence shall
			 remain available for obligation beyond the current fiscal year, except for
			 funds appropriated for research and technology, which shall remain available
			 until September 30, 2013.
			8086.For purposes of
			 section
			 1553(b) of title 31, United States Code, any subdivision of
			 appropriations made in this Act under the heading Shipbuilding and
			 Conversion, Navy shall be considered to be for the same purpose as any
			 subdivision under the heading Shipbuilding and Conversion, Navy
			 appropriations in any prior fiscal year, and the 1 percent limitation shall
			 apply to the total amount of the appropriation.
			8087.Notwithstanding any other provision of law,
			 not more than 35 percent of funds provided in this Act for environmental
			 remediation may be obligated under indefinite delivery/indefinite quantity
			 contracts with a total contract value of
			 $130,000,000 or higher.
			8088.The Director of National Intelligence shall
			 include the budget exhibits identified in paragraphs (1) and (2) as described
			 in the Department of Defense Financial Management Regulation with the
			 congressional budget justification books:
				(1)For procurement programs requesting more
			 than $10,000,000 in any fiscal year, the P–1,
			 Procurement Program; P–5, Cost Analysis; P–5a, Procurement History and
			 Planning; P–21, Production Schedule; and P–40, Budget Item
			 Justification.
				(2)For research, development, test and
			 evaluation projects requesting more than
			 $5,000,000 in any fiscal year, the R–1,
			 RDT&E Program; R–2, RDT&E Budget Item Justification; R–3, RDT&E
			 Project Cost Analysis; and R–4, RDT&E Program Schedule Profile.
				8089.The Secretary of Defense shall create a
			 major force program category for space for each future-years defense program of
			 the Department of Defense submitted to Congress under
			 section
			 221 of title 10, United States Code, during fiscal year 2012.
			 The Secretary of Defense shall designate an official in the Office of the
			 Secretary of Defense to provide overall supervision of the preparation and
			 justification of program recommendations and budget proposals to be included in
			 such major force program category.
			8090.(a)Not later than 60 days after enactment of
			 this Act, the Director of National Intelligence shall submit a report to the
			 congressional intelligence committees to establish the baseline for application
			 of reprogramming and transfer authorities pursuant to section 8092 of this Act
			 for fiscal year 2012: 
			 Provided, That the report shall
			 include—
					(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(2)a delineation in the table for each
			 appropriation by Expenditure Center, project, and subproject; and
					(3)an identification of items of special
			 congressional interest.
					(b)None of the funds provided for the National
			 Intelligence Program in this Act shall be available for reprogramming or
			 transfer pursuant to section 8092 of this Act until the report identified in
			 subsection (a) is submitted to the congressional intelligence committees,
			 unless the Director of National Intelligence certifies in writing 15 days in
			 advance to the congressional intelligence committees that such reprogramming or
			 transfer is necessary as an emergency requirement.
				8091.(a)None of the funds provided for the National
			 Intelligence Program in this or any prior appropriations Act shall be available
			 for obligation or expenditure through a reprogramming or transfer of funds in
			 accordance with section 102A(d) of the National Security Act of 1947
			 (50 U.S.C.
			 403–1(d)) that—
					(1)creates a new
			 program, project, or subproject;
					(2)eliminates a
			 program, project, or subproject;
					(3)increases funds or
			 personnel by any means for any program, project, or subproject;
					(4)for which funds
			 have been denied or restricted;
					(5)relocates an
			 office or employees; or
					(6)reorganizes or
			 renames an office,
					unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified 15
			 days in advance of such reprogramming of funds.(b)None of the funds provided for the National
			 Intelligence Program in this or any prior appropriations Act shall be available
			 for obligation or expenditure through a reprogramming or transfer of funds in
			 accordance with section 102A(d) of the National Security Act of 1947
			 (50 U.S.C.
			 403–1(d)) in excess of
			 $1,000,000 or 10 percent, whichever is less,
			 that—
					(1)augments existing
			 programs, projects, or subprojects;
					(2)reduces by 10
			 percent funding for any existing program, project, or subproject or the number
			 of personnel by 10 percent as approved by Congress; or
					(3)results from any
			 general savings, including savings from a reduction in personnel costs, which
			 would result in a change in existing programs, projects, or subprojects as
			 approved by Congress,
					unless the Appropriations
			 Committees of both Houses of Congress are notified 15 days in advance of such
			 reprogramming of funds.8092.The Director of National Intelligence shall
			 submit to Congress each year, at or about the time that the President's budget
			 is submitted to Congress that year under
			 section
			 1105(a) of title 31, United States Code, a future-years
			 intelligence program (including associated annexes) reflecting the estimated
			 expenditures and proposed appropriations included in that budget. Any such
			 future-years intelligence program shall cover the fiscal year with respect to
			 which the budget is submitted and at least the four succeeding fiscal
			 years.
			8093.For the purposes of this Act, the term
			 congressional intelligence committees means the Permanent Select
			 Committee on Intelligence of the House of Representatives, the Select Committee
			 on Intelligence of the Senate, the Subcommittee on Defense of the Committee on
			 Appropriations of the House of Representatives, and the Subcommittee on Defense
			 of the Committee on Appropriations of the Senate.
			8094.The Department of Defense shall continue to
			 report incremental contingency operations costs for Operation New Dawn and
			 Operation Enduring Freedom on a monthly basis in the Cost of War Execution
			 Report as prescribed in the Department of Defense Financial Management
			 Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23
			 Contingency Operations, Annex 1, dated September 2005.
				(including transfer of
		  funds)
				8095.During the current fiscal year, not to
			 exceed $11,000,000 from each of the
			 appropriations made in title II of this Act for Operation and
			 Maintenance, Army, Operation and Maintenance, Navy, and
			 Operation and Maintenance, Air Force may be transferred by the
			 military department concerned to its central fund established for Fisher Houses
			 and Suites pursuant to
			 section
			 2493(d) of title 10, United States Code.
				(including transfer of
		  funds)
				8096.Of the funds appropriated in the
			 Intelligence Community Management Account for the Program Manager for the
			 Information Sharing Environment, $22,000,000 is
			 available for transfer by the Director of National Intelligence to other
			 departments and agencies for purposes of Government-wide information sharing
			 activities: 
			 Provided, That funds transferred
			 under this provision are to be merged with and available for the same purposes
			 and time period as the appropriation to which transferred: 
			 Provided further,
			 That the Office of Management and Budget must approve any transfers made under
			 this section: 
			 Provided further,
			 That the Director of National Intelligence shall notify the Committees on
			 Appropriations of the House of Representatives and the Senate of such transfers
			 pursuant to section pursuant to the reprogramming procedures established in
			 sections 8090 and 8091.
			8097.Funds appropriated by this Act for
			 operation and maintenance may be available for the purpose of making
			 remittances to the Defense Acquisition Workforce Development Fund in accordance
			 with the requirements of
			 section
			 1705 of title 10, United States Code.
			8098.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 website of that agency any report required to be submitted by the Congress in
			 this or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
				(b)Subsection (a) shall not apply to a report
			 if—
					(1)the public posting of the report
			 compromises national security; or
					(2)the report contains proprietary
			 information.
					(c)The head of the agency posting such report
			 shall do so only after such report has been made available to the requesting
			 Committee or Committees of Congress for no less than 45 days.
				8099.(a)None of the funds
			 appropriated or otherwise made available by this Act may be expended for any
			 Federal contract for an amount in excess of
			 $1,000,000, unless the contractor agrees not
			 to—
					(1)enter into any
			 agreement with any of its employees or independent contractors that requires,
			 as a condition of employment, that the employee or independent contractor agree
			 to resolve through arbitration any claim under title VII of the Civil Rights
			 Act of 1964 or any tort related to or arising out of sexual assault or
			 harassment, including assault and battery, intentional infliction of emotional
			 distress, false imprisonment, or negligent hiring, supervision, or retention;
			 or
					(2)take any action to
			 enforce any provision of an existing agreement with an employee or independent
			 contractor that mandates that the employee or independent contractor resolve
			 through arbitration any claim under title VII of the Civil Rights Act of 1964
			 or any tort related to or arising out of sexual assault or harassment,
			 including assault and battery, intentional infliction of emotional distress,
			 false imprisonment, or negligent hiring, supervision, or retention.
					(b)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract unless the
			 contractor certifies that it requires each covered subcontractor to agree not
			 to enter into, and not to take any action to enforce any provision of, any
			 agreement as described in paragraphs (1) and (2) of subsection (a), with
			 respect to any employee or independent contractor performing work related to
			 such subcontract. For purposes of this subsection, a covered
			 subcontractor is an entity that has a subcontract in excess of
			 $1,000,000 on a contract subject to subsection
			 (a).
				(c)The prohibitions in this section do not
			 apply with respect to a contractor's or subcontractor's agreements with
			 employees or independent contractors that may not be enforced in a court of the
			 United States.
				(d)The Secretary of Defense may waive the
			 application of subsection (a) or (b) to a particular contractor or
			 subcontractor for the purposes of a particular contract or subcontract if the
			 Secretary or the Deputy Secretary personally determines that the waiver is
			 necessary to avoid harm to national security interests of the United States,
			 and that the term of the contract or subcontract is not longer than necessary
			 to avoid such harm. The determination shall set forth with specificity the
			 grounds for the waiver and for the contract or subcontract term selected, and
			 shall state any alternatives considered in lieu of a waiver and the reasons
			 each such alternative would not avoid harm to national security interests of
			 the United States. The Secretary of Defense shall transmit to Congress, and
			 simultaneously make public, any determination under this subsection not less
			 than 15 business days before the contract or subcontract addressed in the
			 determination may be awarded.
				8100.(a)(1)No National Intelligence
			 Program funds appropriated in this Act may be used for a mission critical or
			 mission essential business management information technology system that is not
			 registered with the Director of National Intelligence. A system shall be
			 considered to be registered with that officer upon the furnishing notice of the
			 system, together with such information concerning the system as the Director of
			 the Business Transformation Office may prescribe.
					(2)During the fiscal
			 year 2012 no funds may be obligated or expended for a financial management
			 automated information system, a mixed information system supporting financial
			 and non-financial systems, or a business system improvement of more than
			 $3,000,000, within the intelligence community
			 without the approval of the Business Transformation Investment Review
			 Board.
					(b)This section shall
			 not apply to any programmatic or analytic systems or programmatic or analytic
			 system improvements.
				8101.None of the funds made available under this
			 Act may be distributed to the Association of Community Organizations for Reform
			 Now (ACORN) or its subsidiaries.
				(including transfer of
		  funds)
				8102.Within the funds appropriated for operation
			 and maintenance for the Defense Health Program in this Act, up to
			 $132,200,000, shall be available for transfer to
			 the Joint Department of Defense—Department of Veterans Affairs Medical Facility
			 Demonstration Fund in accordance with the provisions of section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010,
			 Public Law
			 111–84: 
			 Provided, That for purposes of
			 section 1704(b), the facility operations funded are operations of the
			 integrated Captain James A. Lovell Federal Health Care Center, consisting of
			 the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care
			 Center, and supporting facilities designated as a combined Federal medical
			 facility as described by section 706 of
			 Public Law
			 110–417: 
			 Provided further,
			 That additional funds may be transferred from funds appropriated for operation
			 and maintenance for the Defense Health Program to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon
			 written notification by the Secretary of Defense to the Committees on
			 Appropriations of the House of Representatives and the Senate.
			8103.The Secretaries of the Army, Navy, Air
			 Force, and the Directors of the Defense Agencies and Field Activities (in
			 coordination with the appropriate Principal Staff Assistant), in coordination
			 with the Under Secretary of Defense for Personnel and Readiness, shall report
			 to the congressional defense committees within 60 days of enactment of this Act
			 their plan for documenting the number of full-time contractor employees (or its
			 equivalent), as required by United States Code title 10, section 2330a.
			8104.Section 310(b) of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 124 Stat. 1871),
			 as amended by Public Law 112–10, is amended by
			 striking 2 years both places it appears and inserting 3
			 years.
			8105.The Office of the Director of National
			 Intelligence shall not employ more Senior Executive and General Schedule 15
			 equivalent employees than are specified in the classified annex: 
			 Provided, That, notwithstanding
			 any other provision of law, the Office of the Director of National Intelligence
			 shall select individuals for Senior Executive positions in a manner consistent
			 with all requirements established in statute and all Office of Personnel
			 Management regulations, guidance and procedures governing the appointment of
			 individuals to the Senior Executive Service for other Federal agencies: 
			 Provided further,
			 That the Director of National Intelligence shall certify within 90 days of
			 enactment of this Act to the Committees on Appropriations of the House of
			 Representatives and the Senate that the Office of the Director of National
			 Intelligence, in consultation with the Director of the Office of Personnel
			 Management, has revised it selection process for Senior Executive positions to
			 conform with Office of Personnel Management regulations, requirements, and
			 procedures: 
			 Provided further,
			 That during fiscal year 2012, the Office of the Director of National
			 Intelligence shall not appoint any individual to a Senior Executive position if
			 that person was not serving in a Senior Executive position in fiscal year 2011
			 until the Director of National Intelligence has submitted its new policies and
			 procedures to the Committees on Appropriations of the House of Representatives
			 and the Senate.
			8106.None of the funds appropriated or otherwise
			 made available by this Act may be obligated or expended to pay a retired
			 general or flag officer to serve as a senior mentor advising the Department of
			 Defense unless such retired officer files a Standard Form 278 (or successor
			 form concerning public financial disclosure under part 2634 of title 5, Code of
			 Federal Regulations) to the Office of Government Ethics.
			8107.Appropriations available to the Department
			 of Defense may be used for the purchase of heavy and light armored vehicles for
			 the physical security of personnel or for force protection purposes up to a
			 limit of $250,000 per vehicle, notwithstanding
			 price or other limitations applicable to the purchase of passenger carrying
			 vehicles.
			8108.Of the amounts appropriated for Military
			 Personnel under title I of the Act, not to exceed 1 percent of each
			 appropriation shall remain available until September 30, 2013.
			8109.Of the amounts appropriated for
			 Operation and Maintenance, Defense-Wide,
			 $33,000,000 shall be available to the Secretary
			 of Defense, notwithstanding any other provision of law, acting through the
			 Office of Economic Adjustment of the Department of Defense, to make grants,
			 conclude cooperative agreements, and supplement other Federal funds, to remain
			 available until expended, to assist the civilian population of Guam in response
			 to the military buildup of Guam, to include addressing the need for vehicles
			 and supplies for civilian student transportation, preservation and repository
			 of artifacts unearthed during military construction, and construction of a
			 mental health and substance abuse facility.
			8110.None of the funds made available by this
			 Act may be used by the Secretary of Defense to operate more than 1,000 parking
			 spaces provided by the combination spaces provided by the BRAC 133 project and
			 the lease of spaces in the immediate vicinity of the BRAC 133 project.
			8111.(a)None of the funds provided in this title
			 for Operation and Maintenance may be available for obligation or expenditure to
			 relocate Air Force program offices, or acquisition management functions of
			 major weapons systems, to a central location, or to any location other than the
			 Air Force Material Command site where they are currently located until 30 days
			 after the Secretary of the Air Force submits the initial report under
			 subsection (b).
				(b)The Secretary of the Air Force shall submit
			 to the congressional defense committees a report which includes the following:
			 a listing of all Air Force Material Command functions to be transferred and an
			 identification of the locations where these functions will be transferred from
			 and to; a listing of all Air Force Material Command personnel positions to be
			 transferred and an identification of the locations these positions will be
			 transferred from and to; and the cost benefit analysis and the life-cycle cost
			 analysis underpinning the Secretary of the Air Forces decisions to relocate Air
			 Force Material Command functions and personnel.
				8112.Not later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall resume monthly
			 reporting of the numbers of civilian personnel end strength by appropriation
			 account for each and every appropriation account used to finance Federal
			 civilian personnel salaries to the congressional defense committees.
			8113.In addition to amounts provided elsewhere
			 in this Act, $10,000,000 is hereby appropriated,
			 for an additional amount for Research, Development, Test and Evaluation,
			 Army, to remain available until September 30, 2013. Such funds may be
			 available for the Secretary of the Army to conduct research on alternative
			 energy resources for deployed forces.
			8114.(a)None of the funds appropriated in this Act
			 for the National Intelligence Program or the Military Intelligence Program are
			 available to establish a new federally funded research and development center
			 (FFRDC), either as a new entity, or as a separate entity administrated by an
			 organization managing another FFRDC, or as a nonprofit membership corporation
			 consisting of a consortium of other FFRDCs and other nonprofit entities.
				(b)No member of a Board of Directors,
			 Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee,
			 or any similar entity of a defense or intelligence FFRDC, and no paid
			 consultant to any defense or intelligence FFRDC, except when acting in a
			 technical advisory capacity, may be compensated for his or her services as a
			 member of such entity, or as a paid consultant by more than one FFRDC in a
			 fiscal year: 
			 Provided, That a member of any
			 such entity referred to previously in this subsection shall be allowed travel
			 expenses and per diem as authorized under the Federal Joint Travel Regulations,
			 when engaged in the performance of membership duties.
				(c)Notwithstanding any other provision of law,
			 none of the funds available to a National Intelligence Program or Military
			 Intelligence Program from any source during fiscal year 2012 may be used by a
			 defense or intelligence FFRDC, through a fee or other payment mechanism, for
			 construction of new buildings, for payment of cost sharing for projects funded
			 by Government grants, for absorption of contract overruns, or for certain
			 charitable contributions, not to include employee participation in community
			 service and/or development.
				(d)Notwithstanding
			 any other provision of law, of the funds available to the National Intelligence
			 Program or Military Intelligence Program during fiscal year 2012, the total
			 level of funding and staff years of technical effort (staff years) for FFRDCs
			 shall not exceed the allocation included in the classified annex accompanying
			 this Act.
				(e)The Secretary of
			 Defense and the Director of National Intelligence shall, with the submission of
			 the fiscal year 2013 budget request, submit a report presenting the specific
			 amounts of staff years of technical effort to be allocated for each FFRDC
			 during that fiscal year and the associated budget estimates for the National
			 Intelligence Programs and Military Intelligence Programs: 
			 Provided, That such information
			 shall be provided in a classified manner.
				(f)Notwithstanding
			 any other provision of this Act, the total amount appropriated in this Act for
			 National Intelligence Program and Military Intelligence Program FFRDCs is
			 hereby reduced by the amount specified in the classified annex.
				8115.The Secretary of Defense shall study and
			 report to the Congressional Defense Committees the feasibility of using
			 commercially available telecommunications expense management solutions across
			 the Department of Defense by March 1, 2012.
			8116.None of the funds appropriated in this or
			 any other Act may be used to plan, prepare for, or otherwise take any action to
			 undertake or implement the separation of the National Intelligence Program
			 budget from the Department of Defense budget.
			8117.None of the funds appropriated in title II
			 in this Act for Operation and Maintenance may be used for
			 Information Operations/Military Information Support Operations
			 activities.
				(including transfer of
		  funds)
				8118.Upon a determination by the Director of
			 National Intelligence that such action is necessary and in the national
			 interest, the Director may, with the approval of the Office of Management and
			 Budget, transfer not to exceed $1,000,000,000 of
			 the funds made available in this Act to the intelligence community and the
			 associated Agencies for intelligence functions (except military construction)
			 between such appropriations or funds or any subdivision thereof, to be merged
			 with and to be available for the same purposes, and for the same time period,
			 as the appropriation or fund to which transferred: 
			 Provided, That such authority to
			 transfer may not be used unless for higher priority items, based on unforeseen
			 intelligence requirements, than those for which originally appropriated and in
			 no case where the item for which funds are requested has been denied by the
			 Congress: 
			 Provided further,
			 That such transfers shall be made only in accordance with sections 8091 and
			 8092 of the Act: 
			 Provided further,
			 That no part of the funds in this Act shall be available to prepare or present
			 a request to the Committees on Appropriations of the House of Representatives
			 and Senate for reprogramming of funds, unless for higher priority items, based
			 on unforeseen military requirements, than those for which originally
			 appropriated and in no case where the item for which reprogramming is requested
			 has been denied by the Congress: 
			 Provided further,
			 That a request for multiple reprogrammings of funds using authority provided in
			 this section shall be made prior to June 30, 2012.
			8119.Notwithstanding any other provision of this
			 Act, to reflect savings from revised economic assumptions, the total amount
			 appropriated in title II of this Act is hereby reduced by
			 $501,800,000, the total amount appropriated in
			 title III of this Act is hereby reduced by
			 $484,800,000, and the total amount appropriated
			 in title IV of this Act is hereby reduced by
			 $323,500,000: Provided, That the Secretary of
			 Defense shall allocate this reduction proportionally to each budget activity,
			 activity group, subactivity group, and each program, project, and activity,
			 within each appropriation account.
				(including transfer of
		  funds)
				8120.In addition to amounts provided elsewhere
			 in this Act, there is appropriated $250,000,000,
			 for an additional amount for “Operation and Maintenance, Defense-Wide”, to be
			 available until expended: 
			 Provided, That such funds shall
			 only be available to the Secretary of Defense, acting through the Office of
			 Economic Adjustment of the Department of Defense, or for transfer to the
			 Secretary of Education, notwithstanding any other provision of law, to make
			 grants, conclude cooperative agreements, or supplement other Federal funds to
			 construct, renovate, repair, or expand elementary and secondary public schools
			 on military installations in order to address capacity or facility condition
			 deficiencies at such schools: 
			 Provided further,
			 That in making such funds available, the Office of Economic Adjustment or the
			 Secretary of Education shall give priority consideration to those military
			 installations with schools having the most serious capacity or facility
			 condition deficiencies as determined by the Secretary of Defense.
			8121.None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to transfer, release, or
			 assist in the transfer or release to or within the United States, its
			 territories, or possessions Khalid Sheikh Mohammed or any other detainee
			 who—
				(1)is not a United States citizen or a member
			 of the Armed Forces; and
				(2)is or was held on or after June 24, 2009,
			 at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of
			 Defense.
				8122.(a)(1)Except as provided in paragraph (2), none
			 of the funds appropriated or otherwise made available in this or any other Act
			 may be used to transfer any individual detained at Guantanamo to the custody or
			 effective control of the individual’s country of origin, any other foreign
			 country, or any other foreign entity unless the Secretary of Defense submits to
			 Congress the certification described in subsection (b) by not later than 30
			 days before the transfer of the individual.
					(2)Paragraph (1) shall not apply to any action
			 taken by the Secretary of Defense to transfer any individual detained at
			 Guantanamo to effectuate an order affecting the disposition of the individual
			 that is issued by a court or competent tribunal of the United States having
			 lawful jurisdiction. The Secretary of Defense shall notify Congress promptly
			 upon issuance of any such order.
					(b)The certification
			 described in this subsection is a written certification made by the Secretary
			 of Defense, with the concurrence of the Secretary of State, that the government
			 of the foreign country or the recognized leadership of the foreign entity to
			 which the individual detained at Guantanamo is to be transferred—
					(1)is not a
			 designated state sponsor of terrorism or a designated foreign terrorist
			 organization;
					(2)maintains
			 effective control over each detention facility in which an individual is to be
			 detained if the individual is to be housed in a detention facility;
					(3)is not, as of the
			 date of the certification, facing a threat that is likely to substantially
			 affect its ability to exercise control over the individual;
					(4)has agreed to take
			 effective steps to ensure that the individual cannot take action to threaten
			 the United States, its citizens, or its allies in the future;
					(5)has taken such
			 steps as the Secretary determines are necessary to ensure that the individual
			 cannot engage or reengage in any terrorist activity;
					(6)has agreed to
			 share any information with the United States that—
						(A)is related to the
			 individual or any associates of the individual; and
						(B)could affect the
			 security of the United States, its citizens, or its allies; and
						(7)has agreed to
			 allow appropriate agencies of the United States to have access to the
			 individual, if requested.
					(c)(1)Except as provided in paragraph (3), none
			 of the funds appropriated or otherwise made available in this or any other Act
			 may be used to transfer any individual detained at Guantanamo to the custody or
			 effective control of the individual’s country of origin, any other foreign
			 country, or any other foreign entity if there is a confirmed case of any
			 individual who was detained at United States Naval Station, Guantanamo Bay,
			 Cuba, at any time after September 11, 2001, who was transferred to the foreign
			 country or entity and subsequently engaged in any terrorist activity.
					(2)The Secretary of Defense may waive the
			 prohibition in paragraph (1) if the Secretary determines that such a transfer
			 is in the national security interests of the United States and includes, as
			 part of the certification described in subsection (b) relating to such
			 transfer, the determination of the Secretary under this paragraph.
					(3)Paragraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantanamo to
			 effectuate an order affecting the disposition of the individual that is issued
			 by a court or competent tribunal of the United States having lawful
			 jurisdiction. The Secretary shall notify Congress promptly upon issuance of any
			 such order.
					(d)For the purposes of this section:
					(1)The term individual detained at
			 Guantanamo means any individual who is located at United States Naval
			 Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
						(A)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
						(B)is—
							(i)in the custody or under the effective
			 control of the Department of Defense; or
							(ii)otherwise under detention at United States
			 Naval Station, Guantanamo Bay, Cuba.
							(2)The term foreign terrorist
			 organization means any organization so designated by the Secretary of
			 State under section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189).
					8123.(a)None of the funds appropriated or otherwise
			 made available by this or any other Act may be used to modify any facility in
			 the United States, its territories, or possessions to house any individual
			 described in subsection (c) for the purposes of detention or imprisonment in
			 the custody or under the effective control of the Department of Defense.
				(b)The prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantanamo Bay, Cuba.
				(c)An individual described in this subsection
			 is any individual who, as of June 24, 2009, is located at United States Naval
			 Station, Guantanamo Bay, Cuba, and who—
					(1)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
					(2)is—
						(A)in the custody or under the effective
			 control of the Department of Defense; or
						(B)otherwise under detention at United States
			 Naval Station, Guantanamo Bay, Cuba.
						8124.(a)In
			 generalOf the funds made
			 available to the Department of Defense under Operation and Maintenance,
			 Defense-Wide in title II, $1,000,000
			 shall be available to the Department to commission through a competitive,
			 independent, private sector entity that is an organization described in
			 section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from
			 tax under section 501(a) of such Code, and has recognized credentials and
			 expertise in military affairs, to conduct a forward-looking, independent
			 assessment of the current and prospective situation on the ground in
			 Afghanistan and Pakistan, its impact on the surrounding region, and its
			 consequences for United States interests. The entity shall examine 4 broad
			 topic areas to include the strategic environment in and around Afghanistan and
			 Pakistan, as well as security, political, and economic and reconstruction
			 developments in those 2 countries.
				(b)ReportNot
			 later than 120 days after the date of the enactment of this Act, the entity
			 described in subsection (a) shall submit to the President and the Congress a
			 report on the assessment conducted under subsection (a), including relevant
			 policy recommendations relating thereto.
				(c)Sense of
			 CongressIt is the sense of Congress that the entity described in
			 subsection (a) should be modeled on the Iraq Study Group.
				8125.Not later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the approximately
			 $100,000,000,000 in efficiency savings
			 identified by the military departments in the defense budget covering fiscal
			 years 2012 through 2016 that are to be reinvested in the priorities of the
			 military departments. Such report shall include an analysis of—
				(1)each savings identified by the military
			 departments, including—
					(A)the budget account
			 from which such savings will be derived;
					(B)the number of
			 military personnel and full-time civilian employees of the Federal Government
			 affected by such savings;
					(C)the estimated reductions in the number and
			 funding of contractor personnel caused by such savings; and
					(D)a specific description of activities or
			 services that will be affected by such savings, including the locations of such
			 activities or services; and
					(2)each reinvestment
			 planned to be funded with such savings, including—
					(A)with respect to
			 such reinvestment in procurement and research, development, test and evaluation
			 accounts, the budget account to which such savings will be reinvested,
			 including, by line item, the number of items to be procured, as shown in annual
			 P–1 and R–1 documents;
					(B)with respect to such reinvestment in
			 military personnel and operation and maintenance accounts, the budget account
			 and the subactivity (as shown in annual–1 and O–1 budget documents) to which
			 such savings will be reinvested;
					(C)the number of military personnel and
			 full-time civilian employees of the Federal Government affected by such
			 reinvestment;
					(D)the estimated number and funding of
			 contractor personnel affected by such reinvestment; and
					(E)a specific description of activities or
			 services that will be affected by such reinvestment, including the locations of
			 such activities or services.
					8126.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that any unpaid Federal tax liability that has
			 been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability.
			8127.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted of a felony criminal violation
			 under any Federal law within the preceding 24 months.
			IXOverseas Contingency Operations
			Military
		  Personnel
			Military Personnel,
		  ArmyFor an additional amount
		  for Military Personnel, Army,
		  $6,822,635,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Military Personnel,
		  NavyFor an additional amount
		  for Military Personnel, Navy,
		  $919,034,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Military Personnel, Marine
		  CorpsFor an additional amount
		  for Military Personnel, Marine Corps,
		  $675,360,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Military Personnel, Air
		  ForceFor an additional amount
		  for Military Personnel, Air Force,
		  $1,436,353,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Reserve Personnel,
		  ArmyFor an additional amount
		  for Reserve Personnel, Army,
		  $207,162,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Reserve Personnel,
		  NavyFor an additional amount
		  for Reserve Personnel, Navy,
		  $44,530,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Reserve Personnel, Marine
		  CorpsFor an additional amount
		  for Reserve Personnel, Marine Corps,
		  $25,421,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Reserve Personnel, Air
		  ForceFor an additional amount
		  for Reserve Personnel, Air Force,
		  $26,815,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			National Guard Personnel,
		  ArmyFor an additional amount
		  for National Guard Personnel, Army,
		  $646,879,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			National Guard Personnel, Air
		  ForceFor an additional amount
		  for National Guard Personnel, Air Force,
		  $9,435,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and
		  Maintenance
			Operation and Maintenance,
		  ArmyFor an additional amount
		  for Operation and Maintenance, Army,
		  $39,175,755,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and Maintenance,
		  NavyFor an additional amount
		  for Operation and Maintenance, Navy,
		  $6,749,489,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and Maintenance,
		  Marine CorpsFor an additional
		  amount for Operation and Maintenance, Marine Corps,
		  $3,571,210,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and Maintenance, Air
		  ForceFor an additional amount
		  for Operation and Maintenance, Air Force,
		  $10,739,587,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and Maintenance,
		  Defense-WideFor an additional
		  amount for Operation and Maintenance, Defense-Wide,
		  $9,312,876,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th Congress): 
		  Providedfurther,
		  That of the funds provided under this
		  heading:
				(1)Not to exceed
			 $12,500,000 for the Combatant Commander
			 Initiative Fund, to be used in support of Operation New Dawn and Operation
			 Enduring Freedom.
				(2)Not to exceed
			 $1,750,000,000, to remain available until
			 expended, for payments to reimburse key cooperating nations for logistical,
			 military, and other support, including access provided to United States
			 military operations in support of Operation New Dawn and Operation Enduring
			 Freedom, notwithstanding any other provision of law: 
			 Provided, That such reimbursement
			 payments may be made in such amounts as the Secretary of Defense, with the
			 concurrence of the Secretary of State, and in consultation with the Director of
			 the Office of Management and Budget, may determine, in his discretion, based on
			 documentation determined by the Secretary of Defense to adequately account for
			 the support provided, and such determination is final and conclusive upon the
			 accounting officers of the United States, and 15 days following notification to
			 the appropriate congressional committees: 
			 Provided further,
			 That the requirement to provide notification shall not apply with respect to a
			 reimbursement for access based on an international agreement: 
			 Provided further,
			 That these funds may be used for the purpose of providing specialized training
			 and procuring supplies and specialized equipment and providing such supplies
			 and loaning such equipment on a non-reimbursable basis to coalition forces
			 supporting United States military operations in Iraq and Afghanistan, and 15
			 days following notification to the appropriate congressional committees: 
			 Provided further,
			 That the Secretary of Defense shall provide quarterly reports to the
			 congressional defense committees on the use of funds provided in this
			 paragraph.
				Operation and Maintenance, Army
		  ReserveFor an additional
		  amount for Operation and Maintenance, Army Reserve,
		  $217,500,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and Maintenance, Navy
		  ReserveFor an additional
		  amount for Operation and Maintenance, Navy Reserve,
		  $74,148,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and Maintenance,
		  Marine Corps ReserveFor an
		  additional amount for Operation and Maintenance, Marine Corps
		  Reserve, $36,084,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and Maintenance, Air
		  Force ReserveFor an
		  additional amount for Operation and Maintenance, Air Force
		  Reserve, $142,050,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and Maintenance, Army
		  National GuardFor an
		  additional amount for Operation and Maintenance, Army National
		  Guard, $387,544,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Operation and Maintenance, Air
		  National GuardFor an
		  additional amount for Operation and Maintenance, Air National
		  Guard, $34,050,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			overseas contingency operations
		  transfer fund
			(including transfer of
		  funds)In addition to amounts
		  provided elsewhere in this Act, there is appropriated
		  $5,000,000,000 for the Overseas
		  Contingency Operations Transfer Fund for expenses directly relating to
		  overseas contingency operations by United States military forces, to be
		  available until expended: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th Congress): 
		  Provided further, That
		  of the funds made available in this section, the Secretary of Defense may
		  transfer these funds only to military personnel accounts, operation and
		  maintenance accounts, procurement accounts, and working capital fund accounts: 
		  Provided further, That
		  the funds transferred shall be merged with and shall be available for the same
		  purposes and for the same time period, as the appropriation to which
		  transferred: 
		  Provided further, that
		  the Secretary shall notify the congressional defense committees 15 days prior
		  to such transfer: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority available to the Department of Defense: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation and shall be available for the
		  same purposes and for the same time period as originally
		  appropriated.
			Afghanistan Infrastructure
		  Fund
			(including transfer of
		  funds)
			There is hereby established in the Treasury
		  of the United States the “Afghanistan Infrastructure Fund”. For the
		  “Afghanistan Infrastructure Fund”, $475,000,000,
		  to remain available until September 30, 2013: 
		  Provided, That such sums shall be
		  available for infrastructure projects in Afghanistan, notwithstanding any other
		  provision of law, which shall be undertaken by the Secretary of State, unless
		  the Secretary of State and the Secretary of Defense jointly decide that a
		  specific project will be undertaken by the Department of Defense: 
		  Provided further, That
		  the infrastructure referred to in the preceding proviso is in support of the
		  counterinsurgency strategy, requiring funding for facility and infrastructure
		  projects, including, but not limited to, water, power, and transportation
		  projects and related maintenance and sustainment costs: 
		  Provided further, That
		  the authority to undertake such infrastructure projects is in addition to any
		  other authority to provide assistance to foreign nations: 
		  Provided further, That
		  any projects funded by this appropriation shall be jointly formulated and
		  concurred in by the Secretary of State and Secretary of Defense: 
		  Provided further, That
		  funds may be transferred to the Department of State for purposes of undertaking
		  projects, which funds shall be considered to be economic assistance under the
		  Foreign Assistance Act of 1961 for purposes of making available the
		  administrative authorities contained in that Act: 
		  Provided further, That
		  the transfer authority in the preceding proviso is in addition to any other
		  authority available to the Department of Defense to transfer funds: 
		  Provided further, That
		  any unexpended funds transferred to the Secretary of State under this authority
		  shall be returned to the Afghanistan Infrastructure Fund if the Secretary of
		  State, in coordination with the Secretary of Defense, determines that the
		  project cannot be implemented for any reason, or that the project no longer
		  supports the counterinsurgency strategy in Afghanistan: 
		  Provided further, That
		  any funds returned to the Secretary of Defense under the previous proviso shall
		  be available for use under this appropriation and shall be treated in the same
		  manner as funds not transferred to the Secretary of State: 
		  Provided further, That
		  contributions of funds for the purposes provided herein to the Secretary of
		  State in accordance with section 635(d) of the Foreign Assistance Act from any
		  person, foreign government, or international organization may be credited to
		  this Fund, to remain available until expended, and used for such purposes: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to making
		  transfers to or from, or obligations from the Fund, notify the appropriate
		  committees of Congress in writing of the details of any such transfer: 
		  Provided further, That
		  for the purpose of the section the “appropriate committees of Congress” are the
		  Committees on Armed Services, Foreign Relations and Appropriations of the
		  Senate and the Committees on Armed Services, Foreign Affairs and Appropriations
		  of the House of Representatives: 
		  Provided further, That
		  each amount in this paragraph is designated as being for the global war on
		  terrorism pursuant to section 301 of H. Con. Res. 34 (112th
		  Congress).
			Afghanistan Security Forces
		  Fund
			(including transfer of
		  funds)For the
		  Afghanistan Security Forces Fund,
		  $12,800,000,000 (reduced by
		  $35,000,000), to remain available until
		  September 30, 2013: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Commander, Combined Security Transition
		  Command—Afghanistan, or the Secretary's designee, to provide assistance, with
		  the concurrence of the Secretary of State, to the security forces of
		  Afghanistan, including the provision of equipment, supplies, services,
		  training, facility and infrastructure repair, renovation, and construction, and
		  funding: 
		  Provided further, That
		  the authority to provide assistance under this heading is in addition to any
		  other authority to provide assistance to foreign nations: 
		  Provided further, That
		  up to $15,000,000 of these funds may be
		  available for coalition police trainer life support costs: 
		  Provided further, That
		  contributions of funds for the purposes provided herein from any person,
		  foreign government, or international organization may be credited to this Fund
		  and used for such purposes: 
		  Provided further, That
		  the Secretary of Defense shall notify the congressional defense committees in
		  writing upon the receipt and upon the obligation of any contribution,
		  delineating the sources and amounts of the funds received and the specific use
		  of such contributions: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to obligating from
		  this appropriation account, notify the congressional defense committees in
		  writing of the details of any such obligation: 
		  Provided further, That
		  the Secretary of Defense shall notify the congressional defense committees of
		  any proposed new projects or transfer of funds between budget sub-activity
		  groups in excess of $20,000,000: 
		  Provided further, That
		  each amount in this paragraph is designated as being for the global war on
		  terrorism pursuant to section 301 of H. Con. Res. 34 (112th
		  Congress).
			Pakistan Counterinsurgency
		  Fund
			(including transfer of
		  funds)
			For the Pakistan Counterinsurgency
		  Fund, $1,100,000,000, to remain
		  available until September 30, 2013: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, with the concurrence of the Secretary of
		  State, notwithstanding any other provision of law, for the purpose of allowing
		  the Secretary of Defense, or the Secretary's designee, to provide assistance to
		  Pakistan's security forces; including program management and the provision of
		  equipment, supplies, services, training, and funds; and facility and
		  infrastructure repair, renovation, and construction to build the
		  counterinsurgency capability of Pakistan's military and Frontier Corps: 
		  Provided further, That
		  the authority to provide assistance under this provision is in addition to any
		  other authority to provide assistance to foreign nations: 
		  Provided further, That
		  the Secretary of Defense may transfer funds provided herein to appropriations
		  for operation and maintenance; procurement; research, development, test and
		  evaluation; defense working capital funds; and to the Department of State,
		  Pakistan Counterinsurgency Capability Fund to accomplish the purpose provided
		  herein: 
		  Provided further, That
		  the transfer authority in the preceding proviso is in addition to any other
		  authority available to the Department of Defense to transfer funds: 
		  Provided further, That
		  funds so transferred shall be merged with and be available for the same
		  purposes and for the same time period as the appropriation or fund to which
		  transferred: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to making
		  transfers from this appropriation account, notify the Committees on
		  Appropriations in writing of the details of any such transfer: 
		  Provided further, That
		  each amount in this paragraph is designated as being for the global war on
		  terrorism pursuant to section 301 of H. Con. Res. 34 (112th
		  Congress).
			Procurement
			Aircraft Procurement,
		  ArmyFor an additional amount
		  for Aircraft Procurement, Army,
		  $387,900,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Missile Procurement,
		  ArmyFor an additional amount
		  for Missile Procurement, Army,
		  $118,412,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Procurement of Weapons and
		  Tracked Combat Vehicles, ArmyFor an additional amount for
		  Procurement of Weapons and Tracked Combat Vehicles, Army,
		  $37,117,000, to remain available until September
		  30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Procurement of Ammunition,
		  ArmyFor an additional amount
		  for Procurement of Ammunition, Army,
		  $208,381,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Other Procurement,
		  ArmyFor an additional amount
		  for Other Procurement, Army,
		  $1,398,195,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Aircraft Procurement,
		  NavyFor an additional amount
		  for Aircraft Procurement, Navy,
		  $492,060,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Weapons Procurement,
		  NavyFor an additional amount
		  for Weapons Procurement, Navy,
		  $41,070,000, to remain available until September
		  30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Procurement of Ammunition, Navy
		  and Marine CorpsFor an
		  additional amount for Procurement of Ammunition, Navy and Marine
		  Corps, $317,100,000, to remain available
		  until September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Other Procurement,
		  NavyFor an additional amount
		  for Other Procurement, Navy,
		  $249,514,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Procurement, Marine
		  CorpsFor an additional amount
		  for Procurement, Marine Corps,
		  $1,183,996,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Aircraft Procurement, Air
		  ForceFor an additional amount
		  for Aircraft Procurement, Air Force,
		  $440,265,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Missile Procurement, Air
		  ForceFor an additional amount
		  for Missile Procurement, Air Force,
		  $46,920,000, to remain available until September
		  30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Procurement of Ammunition, Air
		  ForceFor an additional amount
		  for Procurement of Ammunition, Air Force,
		  $139,510,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Other Procurement, Air
		  ForceFor an additional amount
		  for Other Procurement, Air Force,
		  $3,213,010,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Procurement,
		  Defense-WideFor an additional
		  amount for Procurement, Defense-Wide,
		  $406,668,000, to remain available until
		  September 30, 2014: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			National Guard and Reserve
		  EquipmentFor procurement of
		  aircraft, missiles, tracked combat vehicles, ammunition, other weapons and
		  other procurement for the reserve components of the Armed Forces,
		  $1,500,000,000, to remain available for
		  obligation until September 30, 2014, of which
		  $490,000,000 shall be available only for the
		  Army National Guard: 
		  Provided, That the Chiefs of
		  National Guard and Reserve components shall, not later than 30 days after the
		  enactment of this Act, individually submit to the congressional defense
		  committees the modernization priority assessment for their respective National
		  Guard or Reserve component: 
		  Providedfurther,
		  That each amount in this paragraph is designated as being for the global war on
		  terrorism pursuant to section 301 of H. Con. Res. 34 (112th
		  Congress).
			Mine Resistant Ambush Protected
		  Vehicle Fund
			(including transfer of
		  funds)For the Mine Resistant
		  Ambush Protected Vehicle Fund, $3,195,170,000,
		  to remain available until September 30, 2013: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, to procure, sustain, transport, and field Mine Resistant Ambush Protected
		  vehicles: 
		  Provided further, That
		  the Secretary shall transfer such funds only to appropriations made available
		  in this or any other Act for operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That
		  such funds transferred shall be merged with and be available for the same
		  purposes and the same time period as the appropriation to which transferred: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary shall, not fewer than 10 days prior to making transfers from this
		  appropriation, notify the congressional defense committees in writing of the
		  details of any such transfer: 
		  Provided further, That
		  each amount in this paragraph is designated as being for the global war on
		  terrorism pursuant to section 301 of H. Con. Res. 34 (112th
		  Congress).
			Research, Development, Test, and
		  Evaluation
			Research, Development, Test and
		  Evaluation, ArmyFor an
		  additional amount for Research, Development, Test and Evaluation,
		  Army, $8,513,000, to remain available
		  until September 30, 2013: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Research, Development, Test and
		  Evaluation, NavyFor an
		  additional amount for Research, Development, Test and Evaluation,
		  Navy, $53,884,000, to remain available
		  until September 30, 2013: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Research, Development, Test and
		  Evaluation, Air ForceFor an
		  additional amount for Research, Development, Test and Evaluation, Air
		  Force, $182,000,000, to remain available
		  until September 30, 2013: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Research, Development, Test and
		  Evaluation, Defense-WideFor
		  an additional amount for Research, Development, Test and Evaluation,
		  Defense-Wide, $192,361,000, to remain
		  available until September 30, 2013: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Revolving and Management
		  Funds
			Defense Working Capital
		  FundsFor an additional amount
		  for Defense Working Capital Funds,
		  $435,013,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Other Department of Defense
		  Programs
			Defense Health
		  ProgramFor an additional
		  amount for Defense Health Program,
		  $1,228,288,000 (increased by
		  $20,000,000), which shall be for operation and
		  maintenance: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			Drug Interdiction and
		  Counter-Drug ActivitiesFor an
		  additional amount for Drug Interdiction and Counter-Drug
		  Activities, $469,458,000, to remain
		  available until September 30, 2013:
			 Provided, That each amount in this paragraph is designated
		  as being for the global war on terrorism pursuant to section 301 of H. Con.
		  Res. 34 (112th Congress).
			Joint Improvised Explosive
		  Device Defeat Fund
			(including transfer of
		  funds)For an additional
		  amount for Joint Improvised Explosive Device Defeat Fund,
		  $2,577,500,000, to remain available until
		  September 30, 2014: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Director of the Joint Improvised Explosive
		  Device Defeat Organization to investigate, develop and provide equipment,
		  supplies, services, training, facilities, personnel and funds to assist United
		  States forces in the defeat of improvised explosive devices: 
		  Provided further, That
		  the Secretary of Defense may transfer funds provided herein to appropriations
		  for military personnel; operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to making
		  transfers from this appropriation, notify the congressional defense committees
		  in writing of the details of any such transfer: 
		  Provided further, That
		  each amount in this paragraph is designated as being for the global war on
		  terrorism pursuant to section 301 of H. Con. Res. 34 (112th
		  Congress).
			Office of the Inspector
		  GeneralFor an additional
		  amount for the Office of the Inspector General,
		  $11,055,000: 
		  Provided, That each amount in this
		  paragraph is designated as being for the global war on terrorism pursuant to
		  section 301 of H. Con. Res. 34 (112th
		  Congress).
			GENERAL PROVISIONS—THIS
		  TITLE
			9001.Notwithstanding any other provision of law,
			 funds made available in this title are in addition to amounts appropriated or
			 otherwise made available for the Department of Defense for 2012.
				(including transfer of
		  funds)
				9002.Upon the determination of the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may, with the approval of the Office of Management and Budget, transfer up to
			 $3,000,000,000 between the appropriations or
			 funds made available to the Department of Defense in this title: 
			 Provided, That the Secretary
			 shall notify the Congress promptly of each transfer made pursuant to the
			 authority in this section: 
			 Provided further,
			 That the authority provided in this section is in addition to any other
			 transfer authority available to the Department of Defense and is subject to the
			 same terms and conditions as the authority provided in the Department of
			 Defense Appropriations Act, 2012.
			9003.Supervision and administration costs
			 associated with a construction project funded with appropriations available for
			 operation and maintenance, Afghanistan Infrastructure Fund or
			 the Afghanistan Security Forces Fund provided in this Act and
			 executed in direct support of overseas contingency operations in Afghanistan,
			 may be obligated at the time a construction contract is awarded: 
			 Provided, That for the purpose of
			 this section, supervision and administration costs include all in-house
			 Government costs.
			9004.From funds made available in this title,
			 the Secretary of Defense may purchase for use by military and civilian
			 employees of the Department of Defense in the U. S. Central Command area of
			 responsibility: (a) passenger motor vehicles up to a limit of
			 $75,000 per vehicle and (b) heavy and light
			 armored vehicles for the physical security of personnel or for force protection
			 purposes up to a limit of $250,000 per vehicle,
			 notwithstanding price or other limitations applicable to the purchase of
			 passenger carrying vehicles.
			9005.Not to exceed
			 $400,000,000 of the amount appropriated in this
			 title under the heading Operation and Maintenance, Army may be
			 used, notwithstanding any other provision of law, to fund the Commander's
			 Emergency Response Program (CERP), for the purpose of enabling military
			 commanders in Afghanistan to respond to urgent, small scale, humanitarian
			 relief and reconstruction requirements within their areas of responsibility: 
			 Provided, That each project
			 (including any ancillary or related elements in connection with such project)
			 executed under this authority shall not exceed
			 $20,000,000:
				Providedfurther, That not later than 45
			 days after the end of each fiscal year quarter, the Secretary of Defense shall
			 submit to the congressional defense committees a report regarding the source of
			 funds and the allocation and use of funds during that quarter that were made
			 available pursuant to the authority provided in this section or under any other
			 provision of law for the purposes described herein: 
			 Provided further,
			 That, not later than 30 days after the end of each month, the Army shall submit
			 to the congressional defense committees monthly commitment, obligation, and
			 expenditure data for the Commander’s Emergency Response Program in Afghanistan:
			 
			 Provided further,
			 That not less than 15 days before making funds available pursuant to the
			 authority provided in this section or under any other provision of law for the
			 purposes described herein for a project with a total anticipated cost for
			 completion of $5,000,000 or more, the Secretary
			 shall submit to the congressional defense committees a written notice
			 containing each of the following:
				(1)The location, nature and purpose of the
			 proposed project, including how the project is intended to advance the military
			 campaign plan for the country in which it is to be carried out.
				(2)The budget, implementation timeline with
			 milestones, and completion date for the proposed project, including any other
			 CERP funding that has been or is anticipated to be contributed to the
			 completion of the project.
				(3)A plan for the
			 sustainment of the proposed project, including the agreement with either the
			 host nation, a non-Department of Defense agency of the United States Government
			 or a third party contributor to finance the sustainment of the activities and
			 maintenance of any equipment or facilities to be provided through the proposed
			 project.
				9006.Funds available to the Department of
			 Defense for operation and maintenance may be used, notwithstanding any other
			 provision of law, to provide supplies, services, transportation, including
			 airlift and sealift, and other logistical support to coalition forces
			 supporting military and stability operations in Iraq and Afghanistan: 
			 Provided, That the Secretary of
			 Defense shall provide quarterly reports to the congressional defense committees
			 regarding support provided under this section.
			9007.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be obligated or expended by the
			 United States Government for a purpose as follows:
				(1)To establish any
			 military installation or base for the purpose of providing for the permanent
			 stationing of United States Armed Forces in Iraq.
				(2)To exercise United
			 States control over any oil resource of Iraq.
				(3)To establish any
			 military installation or base for the purpose of providing for the permanent
			 stationing of United States Armed Forces in Afghanistan.
				9008.None of the funds made available in this
			 Act may be used in contravention of the following laws enacted or regulations
			 promulgated to implement the United Nations Convention Against Torture and
			 Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on
			 December 10, 1984):
				(1)Section 2340A of
			 title 18, United States Code.
				(2)Section 2242 of
			 the Foreign Affairs Reform and Restructuring Act of 1998 (division G of
			 Public Law
			 105–277; 112 Stat. 2681–822;
			 8 U.S.C.
			 1231 note) and regulations prescribed thereto, including
			 regulations under part 208 of title 8, Code of Federal Regulations, and part 95
			 of title 22, Code of Federal Regulations.
				(3)Sections 1002 and
			 1003 of the Department of Defense, Emergency Supplemental Appropriations to
			 Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006
			 (Public Law
			 109–148).
				9009.(a)The Secretary of Defense shall submit to
			 the congressional defense committees not later than 45 days after the end of
			 each fiscal quarter a report on the proposed use of all funds appropriated by
			 this or any prior Act under each of the headings Afghanistan Security Forces
			 Fund, Afghanistan Infrastructure Fund, and Pakistan Counterinsurgency Fund on a
			 project-by-project basis, for which the obligation of funds is anticipated
			 during the 3-month period from such date, including estimates for the accounts
			 referred to in this section of the costs required to complete each such
			 project.
				(b)The report required by this subsection
			 shall include the following:
					(1)The use of all
			 funds on a project-by-project basis for which funds appropriated under the
			 headings referred to in subsection (a) were obligated prior to the submission
			 of the report, including estimates for the accounts referred to in subsection
			 (a) of the costs to complete each project.
					(2)The use of all
			 funds on a project-by-project basis for which funds were appropriated under the
			 headings referred to in subsection (a) in prior appropriations Acts, or for
			 which funds were made available by transfer, reprogramming, or allocation from
			 other headings in prior appropriations Acts, including estimates for the
			 accounts referred to in subsection (a) of the costs to complete each
			 project.
					(3)An estimated total cost to train and equip
			 the Afghanistan and Pakistan security forces, disaggregated by major program
			 and sub-elements by force, arrayed by fiscal year.
					9010.(a)Funding for Outreach
			 and Reintegration Services Under Yellow Ribbon Reintegration
			 ProgramOf the amounts
			 appropriated or otherwise made available by title IX, up to
			 $20,000,000 may be available for outreach and
			 reintegration services under the Yellow Ribbon Reintegration Program under
			 section 582(h) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law
			 110–181; 122 Stat. 125;
			 10 U.S.C.
			 10101 note).
				(b)Supplement Not
			 SupplantThe amount made
			 available by subsection (a) for the services described in that subsection is in
			 addition to any other amounts available in this Act for such services.
				9011.Funds made available in this title to the
			 Department of Defense for operation and maintenance may be used to purchase
			 items having an investment unit cost of not more than
			 $250,000: 
			 Provided, That, upon
			 determination by the Secretary of Defense that such action is necessary to meet
			 the operational requirements of a Commander of a Combatant Command engaged in
			 contingency operations overseas, such funds may be used to purchase items
			 having an investment item unit cost of not more than
			 $500,000.
			9012.(a)The Task Force for Business and Stability
			 Operations in Afghanistan may, subject to the direction and control of the
			 Secretary of Defense and with the concurrence of the Secretary of State, carry
			 out projects in fiscal year 2012 to assist the commander of the United States
			 Central Command in developing a link between United States military operations
			 in Afghanistan under Operation Enduring Freedom and the economic elements of
			 United States national power in order to reduce violence, enhance stability,
			 and restore economic normalcy in Afghanistan through strategic business and
			 economic opportunities.
				(b)The projects carried out under paragraph
			 (a) may include projects that facilitate private investment, industrial
			 development, banking and financial system development, agricultural
			 diversification and revitalization, and energy development in and with respect
			 to Afghanistan.
				(c)The Secretary may
			 use up to $150,000,000 of the funds available
			 for overseas contingency operations in Operation and Maintenance,
			 Army for additional activities to carry out projects under paragraph
			 (a).
				9013.From funds made available in this title to
			 the Department of Defense for operation and maintenance, up to
			 $524,000,000 may be used by the Secretary of
			 Defense, notwithstanding any other provision of law, to support the United
			 States Government transition activities in Iraq by undertaking facilities
			 renovation and construction associated with establishing Office of Security
			 Cooperation locations, at no more than ten sites, in Iraq: 
			 Provided, That not less than 15
			 days before making funds available pursuant to the authority provided in this
			 section, the Secretary shall submit to the congressional defense committees a
			 written notice containing a detailed justification and timeline for each
			 proposed site and the source of funds.
			9014.(a)Not more than 85 percent of the funds
			 provided in this title for operation and maintenance may be available for
			 obligation or expenditure until the date on which the Secretary of Defense
			 submits the report under subsection (b).
				(b)Not later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on contractor employees in the United
			 States Central Command, including—
					(1)the number of employees of a contractor
			 awarded a contract by the Department of Defense (including subcontractor
			 employees) who are employed at the time of the report in the area of operations
			 of the United States Central Command, including a list of the number of such
			 employees in each of Iraq, Afghanistan, and all other areas of operations of
			 the United States Central Command; and
					(2)for each fiscal year quarter beginning on
			 the date of the report and ending on September 30, 2012—
						(A)the number of such employees planned by the
			 Secretary to be employed during each such period in each of Iraq, Afghanistan,
			 and all other areas of operations of the United States Central Command;
			 and
						(B)an explanation of how the number of such
			 employees listed under subparagraph (A) relates to the planned number of
			 military personnel in such locations.
						9015.Of the amounts appropriated or transferred
			 to the Pakistan Counterinsurgency Fund (hereafter in this subsection referred
			 to as the ‘Fund’) for any fiscal year after fiscal year 2011—
				(1)not more than 25 percent of such amounts
			 may be obligated or expended until such time as the Secretary of Defense, with
			 the concurrence of the Secretary of State—
					(A)submits to the appropriate congressional
			 committees a report on the strategy to utilize the Fund and the metrics used to
			 determine progress with respect to the Fund; and
					(B)notifies the appropriate congressional
			 committees of the intent of the Secretary to obligate or expend amounts that
			 are in excess of such 25 percent and a period of 30 days has elapsed following
			 such notification.
					(2)Notwithstanding
			 any other provision of law, none of the amounts described in the matter
			 preceding paragraph (1) shall be available for reprogramming.
				(3)Such report shall include, at a minimum,
			 the following:
					(A)A discussion of United States strategic
			 objectives in Pakistan.
					(B)A listing of the
			 terrorist or extremist organizations in Pakistan opposing United States goals
			 in the region and against which the United States encourages Pakistan to take
			 action.
					(C)A discussion of
			 the gaps in capabilities of Pakistani security units that hamper the ability of
			 the Government of Pakistan to take action against the organizations listed in
			 subparagraph (B).
					(D)A discussion of
			 how assistance provided utilizing the Fund will address the gaps in
			 capabilities listed in subparagraph (C).
					(E)A discussion of other efforts undertaken by
			 other United States Government departments and agencies to address the gaps in
			 capabilities listed in subparagraph (C) or complementary activities of the
			 Department of Defense and how those efforts are coordinated with the activities
			 undertaken to utilize the Fund.
					(F)Metrics that will
			 be used to track progress in achieving the United States strategic objectives
			 in Pakistan, to track progress of the Government of Pakistan in combating the
			 organizations listed in subparagraph (B), and to address the gaps in
			 capabilities listed in subparagraph (C).
					9016.(a)Not to exceed
			 $176,575,000 from amounts made available to the
			 Department of Defense in this Act or any other Act for fiscal year 2012 may be
			 obligated for information operations or military information support
			 operations: 
			 Provided, That such amount is to
			 be derived from the amounts provided in title IX of this Act for the following
			 accounts in this title as follows:
					
						Operations and Maintenance,
				Army, $104,675,000.
						Operations and Maintenance,
				Navy, $1,200,000.
						Operations and Maintenance,
				Air Force,
				$20,400,000.
						Operations and Maintenance,
				Defense Wide,
				$50,300,000.
				(b)Such amounts are to be allocated only in
			 accordance with the direction and for the purposes specified in the classified
			 annex accompanying this Act.
				(rescissions)
			9017.Of the funds appropriated in Department of
			 Defense Appropriations Acts, the following funds are hereby rescinded from the
			 following account in the specified amount:
				
					Mine Resistant Ambush
				Protection Vehicle Fund, 2011/2013,
				$595,000,000.
			XAdditional General
			 Provisions
			10001.SPENDING REDUCTION ACCOUNTThe amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974 exceeds the amount of proposed new budget authority is
			 $0.
			10002.The total amount of appropriations made
			 available by this Act is hereby reduced by
			 $124,800,000.
			10003.None of the funds made available by this
			 Act may be used by the Department of Defense to furnish military equipment,
			 military training or advice, or other support for military activities, to any
			 group or individual, not part of a country’s armed forces, for the purpose of
			 assisting that group or individual in carrying out military activities in or
			 against Libya.
			10004.None of the funds made available by this
			 Act may be used in contravention of
			 section
			 2533a of title 10, United States Code (popularly known as the
			 Berry Amendment).
			10005.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, or provide a loan or loan guarantee to, any United
			 States commercial air carrier if that contract, memorandum of understanding,
			 cooperative agreement, loan, or loan guarantee allows the air carrier to charge
			 baggage fees to any member of the Armed Forces who is traveling on official
			 military orders and is being deployed overseas or is returning from an overseas
			 deployment.
			10006.None of the funds made available by this
			 Act may be used in contravention of section
			 1590
			 or 1591 of title 18, United States
			 Code, or in contravention of the requirements of section 106(g) or (h) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g) or (h)).
			10007.None of the funds in this Act may be used
			 to procure air transportation from a commercial air carrier for a member of the
			 Armed Forces who is traveling under orders to deploy to or return from an
			 overseas contingency operation under terms that allow the carrier to charge the
			 member fees for checked baggage other than for bags weighing more than 80
			 pounds or bags in excess of 4 per individual.
			10008.None of the funds made available by this
			 Act may be used by the Department of Defense to lease or purchase new light
			 duty vehicles, for any executive fleet, or for an agency’s fleet inventory,
			 except in accordance with Presidential Memorandum-Federal Fleet Performance,
			 dated May 24, 2011.
			10009.None of the funds made available by this
			 Act may be used to reduce the number of B–1 aircraft of the Armed
			 Forces.
			10010.None of the funds made available by this
			 Act may be obligated or expended for assistance to the following
			 entities:
				(1)The Government of
			 Iran.
				(2)Hamas.
				(3)Hizbullah.
				(4)The Muslim
			 Brotherhood.
				10011.None of the funds made available by this
			 Act may be used to enforce section 526 of the Energy Independence and Security
			 Act of 2007 (Public Law 110–140;
			 42 U.S.C.
			 17142).
			10012.None of the funds made available by this
			 Act for international military education and training, foreign military
			 financing, excess defense articles, assistance under section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 119 Stat. 3456), issuance for direct commercial sales
			 of military equipment, or peacekeeping operations for the countries of Chad,
			 Yemen, Somalia, Sudan, Democratic Republic of the Congo, and Burma may be used
			 to support any military training or operations that include child soldiers, as
			 defined by the Child Soldiers Prevention Act of 2008, and except if such
			 assistance is otherwise permitted under section 404 of the Child Soldiers
			 Prevention Act of 2008 (Public Law 110–457;
			 22 U.S.C.
			 2370c–1).
			10013.None of the funds made available by this
			 Act may be used in contravention of
			 section
			 7 of title 1, United States Code (the Defense of Marriage
			 Act).
			10014.None of the funds made available by this
			 Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et
			 seq.).
			10015.None of the funds made available by this
			 Act may be used to implement any rule, regulation, or executive order regarding
			 the disclosure of political contributions that takes effect on or after the
			 date of enactment of this Act.
			10016.None of the funds made available in this
			 Act may be used to enforce section 376 of the National Defense Authorization
			 Act for Fiscal Year 2006 (Public Law 109–163).
			10017.None of the funds made available by this
			 Act may be used for—
				(1)deploying members
			 of the Armed Forces on to the ground of Libya for the purposes of engaging in
			 military operations unless the purpose of such deployment is limited solely to
			 rescuing members of the United States Armed Forces;
				(2)awarding a contract to a private security
			 contractor to conduct any activity on the ground of Libya; or
				(3)otherwise establishing or maintaining any
			 presence of members of the Armed Forces or private security contractors on the
			 ground of Libya unless the purpose of such deployment is limited solely to
			 rescuing members of the United States Armed Forces.
				10018.None of the funds made available by this
			 Act may be used to research, develop, manufacture, or procure a newly designed
			 flight suit or integrated aircrew ensemble.
			10019.None of the funds made available by this
			 Act may be used to enter into a contract that allows the contractor to use
			 amounts paid to the contractor under such contract to pay a tax to the Afghan
			 Ministry of Finance.
			10020.None of the funds made available by this
			 Act may be used to implement the curriculum of the Chaplain Corps Tier 1 DADT
			 repeal training dated April 11, 2011.
			This Act may be cited as the
			 Department of Defense Appropriations
			 Act, 2012.
			
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for military
			 functions administered by the Department of Defense and for other purposes,
			 namely:
		IMILITARY PERSONNEL
			Military personnel, armyFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Army on active duty, (except members of reserve components provided for
		  elsewhere), cadets, and aviation cadets; for members of the Reserve Officers'
		  Training Corps; and for payments pursuant to section 156 of Public Law 97–377,
		  as amended (42 U.S.C. 402 note), and to the Department of Defense Military
		  Retirement Fund,
		  $43,291,009,000.
			Military personnel, navyFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Navy on active duty (except members of the Reserve provided for
		  elsewhere), midshipmen, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund,
		  $26,801,134,000.
			Military personnel, marine
		  corpsFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Marine Corps on active duty (except members of the
		  Reserve provided for elsewhere); and for payments pursuant to section 156 of
		  Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of
		  Defense Military Retirement Fund,
		  $13,653,366,000.
			Military personnel, air forceFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Air Force on active duty (except members of reserve components provided
		  for elsewhere), cadets, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund,
		  $28,038,108,000.
			Reserve personnel, armyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Army Reserve on
		  active duty under sections 10211, 10302, and 3038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $4,280,507,000.
			Reserve personnel, navyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Navy Reserve on
		  active duty under section 10211 of title 10, United States Code, or while
		  serving on active duty under section 12301(d) of title 10, United States Code,
		  in connection with performing duty specified in section 12310(a) of title 10,
		  United States Code, or while undergoing reserve training, or while performing
		  drills or equivalent duty, and expenses authorized by section 16131 of title
		  10, United States Code; and for payments to the Department of Defense Military
		  Retirement Fund,
		  $1,933,544,000.
			Reserve personnel, marine
		  corpsFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Marine Corps Reserve on active duty under section 10211 of title 10,
		  United States Code, or while serving on active duty under section 12301(d) of
		  title 10, United States Code, in connection with performing duty specified in
		  section 12310(a) of title 10, United States Code, or while undergoing reserve
		  training, or while performing drills or equivalent duty, and for members of the
		  Marine Corps platoon leaders class, and expenses authorized by section 16131 of
		  title 10, United States Code; and for payments to the Department of Defense
		  Military Retirement Fund,
		  $643,422,000.
			Reserve personnel, air forceFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Air Force Reserve
		  on active duty under sections 10211, 10305, and 8038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $1,709,695,000.
			National guard personnel,
		  armyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Army National Guard while on duty under section 10211, 10302, or 12402
		  of title 10 or section 708 of title 32, United States Code, or while serving on
		  duty under section 12301(d) of title 10 or section 502(f) of title 32, United
		  States Code, in connection with performing duty specified in section 12310(a)
		  of title 10, United States Code, or while undergoing training, or while
		  performing drills or equivalent duty or other duty, and expenses authorized by
		  section 16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $7,562,645,000.
			National guard personnel, air
		  forceFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Air National Guard on duty under section 10211, 10305, or 12402 of title
		  10 or section 708 of title 32, United States Code, or while serving on duty
		  under section 12301(d) of title 10 or section 502(f) of title 32, United States
		  Code, in connection with performing duty specified in section 12310(a) of title
		  10, United States Code, or while undergoing training, or while performing
		  drills or equivalent duty or other duty, and expenses authorized by section
		  16131 of title 10, United States Code; and for payments to the Department of
		  Defense Military Retirement Fund,
		  $3,087,129,000.
			IIoperation and maintenance
			Operation and maintenance,
		  armyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Army, as authorized by law; and not to exceed
		  $12,478,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Army, and payments may be made on his certificate of necessity
		  for confidential military purposes,
		  $29,813,840,000.
			Operation and maintenance,
		  navyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Navy
		  and the Marine Corps, as authorized by law; and not to exceed
		  $15,055,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Navy, and payments may be made on his certificate of necessity
		  for confidential military purposes,
		  $38,176,209,000.
			Operation and maintenance, marine
		  corpsFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Marine Corps, as authorized by law,
		  $5,545,437,000.
			Operation and maintenance, air
		  forceFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Air
		  Force, as authorized by law; and not to exceed
		  $7,699,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Air Force, and payments may be made on his certificate of
		  necessity for confidential military purposes,
		  $35,252,873,000.
			Operation and maintenance,
		  defense-Wide
			(including transfer of funds)For expenses, not otherwise provided for,
		  necessary for the operation and maintenance of activities and agencies of the
		  Department of Defense (other than the military departments), as authorized by
		  law, $30,450,742,000: 
		  Provided, That not more than
		  $47,026,000 may be used for the Combatant
		  Commander Initiative Fund authorized under section 166a of title 10, United
		  States Code: 
		  Provided further, That
		  not to exceed $40,000,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of Defense, and payments may be made on his
		  certificate of necessity for confidential military purposes: 
		  Provided further, That
		  of the funds provided under this heading, not less than
		  $34,311,000 shall be made available for the
		  Procurement Technical Assistance Cooperative Agreement Program, of which not
		  less than $3,600,000 shall be available for
		  centers defined in 10 U.S.C. 2411(1)(D): 
		  Provided further, That
		  none of the funds appropriated or otherwise made available by this Act may be
		  used to plan or implement the consolidation of a budget or appropriations
		  liaison office of the Office of the Secretary of Defense, the office of the
		  Secretary of a military department, or the service headquarters of one of the
		  Armed Forces into a legislative affairs or legislative liaison office: 
		  Provided further, That
		  $8,420,000, to remain available until expended,
		  is available only for expenses relating to certain classified activities, and
		  may be transferred as necessary by the Secretary of Defense to operation and
		  maintenance appropriations or research, development, test and evaluation
		  appropriations, to be merged with and to be available for the same time period
		  as the appropriations to which transferred: 
		  Provided further, That
		  any ceiling on the investment item unit cost of items that may be purchased
		  with operation and maintenance funds shall not apply to the funds described in
		  the preceding proviso: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Operation and maintenance, army
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Army Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,092,176,000.
			Operation and maintenance, navy
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Navy Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $1,305,134,000.
			Operation and maintenance, marine corps
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Marine Corps Reserve; repair
		  of facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $271,443,000.
			Operation and maintenance, air force
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Air Force Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,274,359,000.
			Operation and maintenance, army national
		  guardFor expenses of
		  training, organizing, and administering the Army National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities; hire of
		  passenger motor vehicles; personnel services in the National Guard Bureau;
		  travel expenses (other than mileage), as authorized by law for Army personnel
		  on active duty, for Army National Guard division, regimental, and battalion
		  commanders while inspecting units in compliance with National Guard Bureau
		  regulations when specifically authorized by the Chief, National Guard Bureau;
		  supplying and equipping the Army National Guard as authorized by law; and
		  expenses of repair, modification, maintenance, and issue of supplies and
		  equipment (including aircraft),
		  $6,949,932,000.
			Operation and maintenance, air national
		  guardFor expenses of
		  training, organizing, and administering the Air National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities;
		  transportation of things, hire of passenger motor vehicles; supplying and
		  equipping the Air National Guard, as authorized by law; expenses for repair,
		  modification, maintenance, and issue of supplies and equipment, including those
		  furnished from stocks under the control of agencies of the Department of
		  Defense; travel expenses (other than mileage) on the same basis as authorized
		  by law for Air National Guard personnel on active Federal duty, for Air
		  National Guard commanders while inspecting units in compliance with National
		  Guard Bureau regulations when specifically authorized by the Chief, National
		  Guard Bureau,
		  $6,094,780,000.
			United states court of appeals for the
		  armed forcesFor salaries and
		  expenses necessary for the United States Court of Appeals for the Armed Forces,
		  $13,861,000, of which not to exceed
		  $5,000 may be used for official representation
		  purposes.
			Environmental restoration,
		  army
			(including transfer of funds)For the Department of the Army,
		  $346,031,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Army, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental restoration,
		  navy
			(including transfer of funds)For the Department of the Navy,
		  $308,668,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Navy shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Navy, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Navy, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental restoration, air
		  force
			(including transfer of funds)For the Department of the Air Force,
		  $525,453,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Air Force shall, upon determining that such funds are required for
		  environmental restoration, reduction and recycling of hazardous waste, removal
		  of unsafe buildings and debris of the Department of the Air Force, or for
		  similar purposes, transfer the funds made available by this appropriation to
		  other appropriations made available to the Department of the Air Force, to be
		  merged with and to be available for the same purposes and for the same time
		  period as the appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental restoration,
		  defense-Wide
			(including transfer of funds)For the Department of Defense,
		  $10,716,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of
		  Defense shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of Defense, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of Defense, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental restoration, formerly used
		  defense sites
			(including transfer of funds)For the Department of the Army,
		  $326,495,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris at sites formerly used by the Department of Defense,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Overseas humanitarian, disaster, and civic
		  aidFor expenses relating to
		  the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department
		  of Defense (consisting of the programs provided under sections 401, 402, 404,
		  407, 2557, and 2561 of title 10, United States Code),
		  $107,662,000, to remain available until
		  September 30, 2013.
			Cooperative threat reduction
		  accountFor assistance to the
		  republics of the former Soviet Union and, with appropriate authorization by the
		  Department of Defense and Department of State, to countries outside of the
		  former Soviet Union, including assistance provided by contract or by grants,
		  for facilitating the elimination and the safe and secure transportation and
		  storage of nuclear, chemical and other weapons; for establishing programs to
		  prevent the proliferation of weapons, weapons components, and weapon-related
		  technology and expertise; for programs relating to the training and support of
		  defense and military personnel for demilitarization and protection of weapons,
		  weapons components and weapons technology and expertise, and for defense and
		  military contacts, $508,219,000, to remain
		  available until September 30, 2014: 
		  Provided, That of the amounts
		  provided under this heading, not less than
		  $13,500,000 shall be available only to support
		  the dismantling and disposal of nuclear submarines, submarine reactor
		  components, and security enhancements for transport and storage of nuclear
		  warheads in the Russian Far East and
		  North.
			Department of defense acquisition workforce
		  development fundFor the
		  Department of Defense Acquisition Workforce Development Fund,
		  $175,501,000.
			IIIPROCUREMENT
			Aircraft procurement, armyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes,
		  $5,410,334,000, to remain available for
		  obligation until September 30, 2014.
			Missile procurement, armyFor construction, procurement, production,
		  modification, and modernization of missiles, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes,
		  $1,461,223,000, to remain available for
		  obligation until September 30, 2014.
			Procurement of weapons and tracked combat
		  vehicles, armyFor
		  construction, procurement, production, and modification of weapons and tracked
		  combat vehicles, equipment, including ordnance, spare parts, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including the land necessary therefor, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $1,964,061,000, to remain available for
		  obligation until September 30, 2014.
			Procurement of ammunition,
		  armyFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $1,876,724,000, to remain available for
		  obligation until September 30, 2014.
			Other Procurement,
		  Army
			For construction, procurement, production,
		  and modification of vehicles, including tactical, support, and non-tracked
		  combat vehicles; the purchase of passenger motor vehicles for replacement only;
		  communications and electronic equipment; other support equipment; spare parts,
		  ordnance, and accessories therefor; specialized equipment and training devices;
		  expansion of public and private plants, including the land necessary therefor,
		  for the foregoing purposes, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title; and
		  procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $6,511,961,000, to remain available for
		  obligation until September 30, 2014.
			Aircraft procurement, navyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  spare parts, and accessories therefor; specialized equipment; expansion of
		  public and private plants, including the land necessary therefor, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway,
		  $17,591,566,000, to remain available for
		  obligation until September 30, 2014.
			Weapons procurement, navyFor construction, procurement, production,
		  modification, and modernization of missiles, torpedoes, other weapons, and
		  related support equipment including spare parts, and accessories therefor;
		  expansion of public and private plants, including the land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title; and procurement and installation
		  of equipment, appliances, and machine tools in public and private plants;
		  reserve plant and Government and contractor-owned equipment layaway,
		  $3,281,432,000, to remain available for
		  obligation until September 30, 2014.
			Procurement of ammunition, navy and marine
		  corpsFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $689,751,000, to remain available for obligation
		  until September 30, 2014.
			Shipbuilding and conversion,
		  navyFor expenses necessary
		  for the construction, acquisition, or conversion of vessels as authorized by
		  law, including armor and armament thereof, plant equipment, appliances, and
		  machine tools and installation thereof in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; procurement of
		  critical, long lead time components and designs for vessels to be constructed
		  or converted in the future; and expansion of public and private plants,
		  including land necessary therefor, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title, as
		  follows:
				Carrier Replacement Program (AP),
			 $554,798,000;
				Virginia Class Submarine,
			 $3,232,215,000;
				Virginia Class Submarine (AP),
			 $1,524,761,000;
				CVN
			 Refuelings (AP), $529,652,000;
				DDG–1000 Program,
			 $453,727,000;
				DDG–51 Destroyer,
			 $1,980,709,000;
				DDG–51 Destroyer (AP),
			 $100,723,000;
				Littoral Combat Ship,
			 $1,802,093,000;
				LPD–17,
			 $1,847,444,000;
				LHA–R,
			 $2,018,691,000;
				Joint
			 High Speed Vessel, $370,206,000;
				Oceanographic Ships,
			 $89,000,000;
				Moored Training Ship,
			 $155,200,000;
				LCAC
			 Service Life Extension Program,
			 $84,076,000;
				Service Craft,
			 $3,863,000; and
				For
			 outfitting, post delivery, conversions, and first destination transportation,
			 $292,871,000.
				Completion of Prior Year Shipbuilding
			 Programs, $73,992,000.
				In all:
		  $15,114,021,000, to remain available for
		  obligation until September 30, 2016: 
		  Provided, That additional
		  obligations may be incurred after September 30, 2016, for engineering services,
		  tests, evaluations, and other such budgeted work that must be performed in the
		  final stage of ship construction: 
		  Provided further, That
		  none of the funds provided under this heading for the construction or
		  conversion of any naval vessel to be constructed in shipyards in the United
		  States shall be expended in foreign facilities for the construction of major
		  components of such vessel: 
		  Provided further, That
		  none of the funds provided under this heading shall be used for the
		  construction of any naval vessel in foreign
		  shipyards.
			Other procurement,
		  navy
			For procurement, production, and
		  modernization of support equipment and materials not otherwise provided for,
		  Navy ordnance (except ordnance for new aircraft, new ships, and ships
		  authorized for conversion); the purchase of passenger motor vehicles for
		  replacement only; expansion of public and private plants, including the land
		  necessary therefor, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway,
		  $6,135,465,000, to remain available for
		  obligation until September 30, 2014.
			Procurement, marine corpsFor expenses necessary for the procurement,
		  manufacture, and modification of missiles, armament, military equipment, spare
		  parts, and accessories therefor; plant equipment, appliances, and machine
		  tools, and installation thereof in public and private plants; reserve plant and
		  Government and contractor-owned equipment layaway; vehicles for the Marine
		  Corps, including the purchase of passenger motor vehicles for replacement only;
		  and expansion of public and private plants, including land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title,
		  $1,377,570,000, to remain available for
		  obligation until September 30, 2014.
			Aircraft Procurement, Air
		  ForceFor construction,
		  procurement, and modification of aircraft and equipment, including armor and
		  armament, specialized ground handling equipment, and training devices, spare
		  parts, and accessories therefor; specialized equipment; expansion of public and
		  private plants, Government-owned equipment and installation thereof in such
		  plants, erection of structures, and acquisition of land, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; reserve plant and
		  Government and contractor-owned equipment layaway; and other expenses necessary
		  for the foregoing purposes including rents and transportation of things,
		  $12,174,885,000, to remain available for
		  obligation until September 30, 2014.
			Missile procurement, air
		  forceFor construction,
		  procurement, and modification of missiles, spacecraft, rockets, and related
		  equipment, including spare parts and accessories therefor, ground handling
		  equipment, and training devices; expansion of public and private plants,
		  Government-owned equipment and installation thereof in such plants, erection of
		  structures, and acquisition of land, for the foregoing purposes, and such lands
		  and interests therein, may be acquired, and construction prosecuted thereon
		  prior to approval of title; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes
		  including rents and transportation of things,
		  $5,924,017,000, to remain available for
		  obligation until September 30, 2014.
			Procurement of ammunition, air
		  forceFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $485,005,000, to remain available for obligation
		  until September 30, 2014.
			Other procurement, air
		  force
			For procurement and modification of
		  equipment (including ground guidance and electronic control equipment, and
		  ground electronic and communication equipment), and supplies, materials, and
		  spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only; lease of passenger motor vehicles; and
		  expansion of public and private plants, Government-owned equipment and
		  installation thereof in such plants, erection of structures, and acquisition of
		  land, for the foregoing purposes, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon, prior to approval of title;
		  reserve plant and Government and contractor-owned equipment layaway,
		  $17,376,695,000, to remain available for
		  obligation until September 30, 2014.
			Procurement,
		  Defense-Wide
			For expenses of activities and agencies of
		  the Department of Defense (other than the military departments) necessary for
		  procurement, production, and modification of equipment, supplies, materials,
		  and spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only; expansion of public and private plants,
		  equipment, and installation thereof in such plants, erection of structures, and
		  acquisition of land for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon prior to approval
		  of title; reserve plant and Government and contractor-owned equipment layaway,
		  $4,573,608,000, to remain available for
		  obligation until September 30, 2014.
			Defense production act
		  purchasesFor activities by
		  the Department of Defense pursuant to sections 108, 301, 302, and 303 of the
		  Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093),
		  $169,964,000, to remain available until
		  expended.
			IVRESEARCH, DEVELOPMENT, TEST AND
			 EVALUATION
			Research, development, test and evaluation,
		  armyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $8,311,011,000, to remain available
		  for obligation until September 30, 2013.
			Research, development, test and evaluation,
		  navyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $17,406,689,000, to remain available
		  for obligation until September 30, 2013: 
		  Provided, That funds appropriated
		  in this paragraph which are available for the V–22 may be used to meet unique
		  operational requirements of the Special Operations Forces: 
		  Provided further, That
		  funds appropriated in this paragraph shall be available for the Cobra Judy
		  program.
			Research, development, test and evaluation,
		  air forceFor expenses
		  necessary for basic and applied scientific research, development, test and
		  evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $26,007,694,000, to
		  remain available for obligation until September 30,
		  2013.
			Research, Development, Test and
		  Evaluation, Defense-Wide
			(including transfer of
		  funds)For expenses of
		  activities and agencies of the Department of Defense (other than the military
		  departments), necessary for basic and applied scientific research, development,
		  test and evaluation; advanced research projects as may be designated and
		  determined by the Secretary of Defense, pursuant to law; maintenance,
		  rehabilitation, lease, and operation of facilities and equipment,
		  $19,117,270,000, to remain available for
		  obligation until September 30, 2013: 
		  Provided, That of the funds made
		  available in this paragraph, $200,000,000 for
		  the Defense Rapid Innovation Program shall only be available for expenses, not
		  otherwise provided for, to include program management and oversight, to conduct
		  research, development, test and evaluation to include proof of concept
		  demonstration; engineering, testing, and validation; and transition to
		  full-scale production: 
		  Provided further, That
		  the Secretary of Defense may transfer funds provided herein for the Defense
		  Rapid Innovation Program to appropriations for research, development, test and
		  evaluation to accomplish the purpose provided herein: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 30 days prior to making
		  transfers from this appropriation, notify the congressional defense committees
		  in writing of the details of any such transfer.
			Operational test and evaluation,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the independent activities of the
		  Director, Operational Test and Evaluation, in the direction and supervision of
		  operational test and evaluation, including initial operational test and
		  evaluation which is conducted prior to, and in support of, production
		  decisions; joint operational testing and evaluation; and administrative
		  expenses in connection therewith, $191,292,000,
		  to remain available for obligation until September 30,
		  2013.
			Vrevolving and management funds
			Defense working capital fundsFor the Defense Working Capital Funds,
		  $1,562,010,000.
			National defense sealift fundFor National Defense Sealift Fund programs,
		  projects, and activities, and for expenses of the National Defense Reserve
		  Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50
		  U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a
		  U.S.-flag merchant fleet to serve the national security needs of the United
		  States, $700,519,000, to remain available until
		  expended: 
		  Provided, That none of the funds
		  provided in this paragraph shall be used to award a new contract that provides
		  for the acquisition of any of the following major components unless such
		  components are manufactured in the United States: auxiliary equipment,
		  including pumps, for all shipboard services; propulsion system components
		  (engines, reduction gears, and propellers); shipboard cranes; and spreaders for
		  shipboard cranes: 
		  Provided further, That
		  the exercise of an option in a contract awarded through the obligation of
		  previously appropriated funds shall not be considered to be the award of a new
		  contract: 
		  Provided further, That
		  the Secretary of the military department responsible for such procurement may
		  waive the restrictions in the first proviso on a case-by-case basis by
		  certifying in writing to the Committees on Appropriations of the House of
		  Representatives and the Senate that adequate domestic supplies are not
		  available to meet Department of Defense requirements on a timely basis and that
		  such an acquisition must be made in order to acquire capability for national
		  security purposes.
			VIother department of defense
			 programs
			Defense health programFor expenses, not otherwise provided for,
		  for medical and health care programs of the Department of Defense as authorized
		  by law, $32,536,070,000; of which
		  $30,885,846,000 shall be for operation and
		  maintenance, of which not to exceed 1 percent shall remain available until
		  September 30, 2013, and of which up to
		  $16,842,141,000 may be available for contracts
		  entered into under the TRICARE program; of which
		  $632,518,000, to remain available for obligation
		  until September 30, 2014, shall be for procurement; and of which
		  $1,017,706,000, to remain available for
		  obligation until September 30, 2013, shall be for research, development, test
		  and evaluation.
			Chemical agents and munitions destruction,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the destruction of the United States
		  stockpile of lethal chemical agents and munitions, to include construction of
		  facilities, in accordance with the provisions of section 1412 of the Department
		  of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of
		  other chemical warfare materials that are not in the chemical weapon stockpile,
		  $1,554,422,000, of which
		  $1,147,691,000 shall be for operation and
		  maintenance, of which no less than $71,211,000,
		  shall be for the Chemical Stockpile Emergency Preparedness Program, consisting
		  of $19,211,000 for activities on military
		  installations and $52,000,000, to remain
		  available until September 30, 2013, to assist State and local governments and
		  $406,731,000, to remain available until
		  September 30, 2013, shall be for research, development, test and evaluation, of
		  which $401,768,000 shall only be for the
		  Assembled Chemical Weapons Alternatives (ACWA)
		  program.
			Drug interdiction and counter-Drug
		  activities, defense
			(including transfer of funds)For drug interdiction and counter-drug
		  activities of the Department of Defense, for transfer to appropriations
		  available to the Department of Defense for military personnel of the reserve
		  components serving under the provisions of title 10 and title 32, United States
		  Code; for operation and maintenance; for procurement; and for research,
		  development, test and evaluation,
		  $1,205,072,000: 
		  Provided, That the funds
		  appropriated under this heading shall be available for obligation for the same
		  time period and for the same purpose as the appropriation to which transferred:
		  
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority contained elsewhere in this
		  Act.
			Office of the inspector
		  generalFor expenses and
		  activities of the Office of the Inspector General in carrying out the
		  provisions of the Inspector General Act of 1978, as amended,
		  $332,919,000, of which
		  $327,419,000 shall be for operation and
		  maintenance, of which not to exceed $700,000 is
		  available for emergencies and extraordinary expenses to be expended on the
		  approval or authority of the Inspector General, and payments may be made on the
		  Inspector General's certificate of necessity for confidential military
		  purposes; of which $1,000,000, to remain
		  available until September 30, 2014, shall be for procurement; and of which
		  $4,500,000, to remain available until September
		  30, 2013, shall be for research, development, testing, and
		  evaluation.
			VIIrelated agencies
			Central intelligence agency retirement and
		  disability system fundFor
		  payment to the Central Intelligence Agency Retirement and Disability System
		  Fund, to maintain the proper funding level for continuing the operation of the
		  Central Intelligence Agency Retirement and Disability System,
		  $513,700,000.
			Intelligence community management
		  accountFor necessary expenses
		  of the Intelligence Community Management Account,
		  $593,713,000.
			VIIIgeneral provisions
			8001.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes not authorized by
			 the Congress.
			8002.During the current fiscal year, provisions
			 of law prohibiting the payment of compensation to, or employment of, any person
			 not a citizen of the United States shall not apply to personnel of the
			 Department of Defense: 
			 Provided, That salary increases
			 granted to direct and indirect hire foreign national employees of the
			 Department of Defense funded by this Act shall not be at a rate in excess of
			 the percentage increase authorized by law for civilian employees of the
			 Department of Defense whose pay is computed under the provisions of section
			 5332 of title 5, United States Code, or at a rate in excess of the percentage
			 increase provided by the appropriate host nation to its own employees,
			 whichever is higher: 
			 Provided further,
			 That this section shall not apply to Department of Defense foreign service
			 national employees serving at United States diplomatic missions whose pay is
			 set by the Department of State under the Foreign Service Act of 1980: 
			 Provided further,
			 That the limitations of this provision shall not apply to foreign national
			 employees of the Department of Defense in the Republic of Turkey.
			8003.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year,
			 unless expressly so provided herein.
			8004.No more than 20 percent of the
			 appropriations in this Act which are limited for obligation during the current
			 fiscal year shall be obligated during the last 2 months of the fiscal year: 
			 Provided, That this section shall
			 not apply to obligations for support of active duty training of reserve
			 components or summer camp training of the Reserve Officers' Training
			 Corps.
				(transfer of
		  funds)
				8005.Upon determination by the Secretary of
			 Defense that such action is necessary in the national interest, he may, with
			 the approval of the Office of Management and Budget, transfer not to exceed
			 $3,000,000,000 of working capital funds of the
			 Department of Defense or funds made available in this Act to the Department of
			 Defense for military functions (except military construction) between such
			 appropriations or funds or any subdivision thereof, to be merged with and to be
			 available for the same purposes, and for the same time period, as the
			 appropriation or fund to which transferred: 
			 Provided, That such authority to
			 transfer may not be used unless for higher priority items, based on unforeseen
			 military requirements, than those for which originally appropriated and in no
			 case where the item for which funds are requested has been denied by the
			 Congress: 
			 Provided further,
			 That the Secretary of Defense shall notify the Congress promptly of all
			 transfers made pursuant to this authority or any other authority in this Act: 
			 Provided further,
			 That no part of the funds in this Act shall be available to prepare or present
			 a request to the Committees on Appropriations for reprogramming of funds,
			 unless for higher priority items, based on unforeseen military requirements,
			 than those for which originally appropriated and in no case where the item for
			 which reprogramming is requested has been denied by the Congress: 
			 Provided further,
			 That a request for multiple reprogrammings of funds using authority provided in
			 this section shall be made prior to June 30, 2012: 
			 Provided further,
			 That transfers among military personnel appropriations shall not be taken into
			 account for purposes of the limitation on the amount of funds that may be
			 transferred under this section.
			8006.(a)With regard to the list of specific
			 programs, projects, and activities (and the dollar amounts and adjustments to
			 budget activities corresponding to such programs, projects, and activities)
			 contained in the tables titled Explanation of Project Level
			 Adjustments in the explanatory statement regarding this Act, the
			 obligation and expenditure of amounts appropriated or otherwise made available
			 in this Act for those programs, projects, and activities for which the amounts
			 appropriated exceed the amounts requested are hereby required by law to be
			 carried out in the manner provided by such tables to the same extent as if the
			 tables were included in the text of this Act.
				(b)Amounts specified in the referenced tables
			 described in subsection (a) shall not be treated as subdivisions of
			 appropriations for purposes of section 8005 of this Act: 
			 Provided, That section 8005 shall
			 apply when transfers of the amounts described in subsection (a) occur between
			 appropriation accounts.
				8007.(a)Not later than 60 days after enactment of
			 this Act, the Department of Defense shall submit a report to the congressional
			 defense committees to establish the baseline for application of reprogramming
			 and transfer authorities for fiscal year 2012: 
			 Provided, That the report shall
			 include—
					(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(2)a delineation in the table for each
			 appropriation both by budget activity and program, project, and activity as
			 detailed in the Budget Appendix; and
					(3)an identification of items of special
			 congressional interest.
					(b)Notwithstanding section 8005 of this Act,
			 none of the funds provided in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional defense committees, unless the Secretary of Defense certifies in
			 writing to the congressional defense committees that such reprogramming or
			 transfer is necessary as an emergency requirement.
				(TRANSFER OF
		  FUNDS)
			8008.During the current fiscal year, cash
			 balances in working capital funds of the Department of Defense established
			 pursuant to section 2208 of title 10, United States Code, may be maintained in
			 only such amounts as are necessary at any time for cash disbursements to be
			 made from such funds: 
			 Provided, That transfers may be
			 made between such funds: 
			 Provided further,
			 That transfers may be made between working capital funds and the Foreign
			 Currency Fluctuations, Defense appropriation and the Operation
			 and Maintenance appropriation accounts in such amounts as may be
			 determined by the Secretary of Defense, with the approval of the Office of
			 Management and Budget, except that such transfers may not be made unless the
			 Secretary of Defense has notified the Congress of the proposed transfer. Except
			 in amounts equal to the amounts appropriated to working capital funds in this
			 Act, no obligations may be made against a working capital fund to procure or
			 increase the value of war reserve material inventory, unless the Secretary of
			 Defense has notified the Congress prior to any such obligation.
			8009.Funds appropriated by this Act may not be
			 used to initiate a special access program without prior notification 30
			 calendar days in advance to the congressional defense committees.
			8010.None of the funds provided in this Act
			 shall be available to initiate: (1) a multiyear contract that employs economic
			 order quantity procurement in excess of
			 $20,000,000 in any one year of the contract or
			 that includes an unfunded contingent liability in excess of
			 $20,000,000; or (2) a contract for advance
			 procurement leading to a multiyear contract that employs economic order
			 quantity procurement in excess of $20,000,000 in
			 any one year, unless the congressional defense committees have been notified at
			 least 30 days in advance of the proposed contract award: 
			 Provided, That no part of any
			 appropriation contained in this Act shall be available to initiate a multiyear
			 contract for which the economic order quantity advance procurement is not
			 funded at least to the limits of the Government's liability: 
			 Provided further,
			 That no part of any appropriation contained in this Act shall be available to
			 initiate multiyear procurement contracts for any systems or component thereof
			 if the value of the multiyear contract would exceed
			 $500,000,000 unless specifically provided in
			 this Act: 
			 Provided further,
			 That no multiyear procurement contract can be terminated without 10-day prior
			 notification to the congressional defense committees: 
			 Provided further,
			 That the execution of multiyear authority shall require the use of a present
			 value analysis to determine lowest cost compared to an annual procurement: 
			 Provided further,
			 That none of the funds provided in this Act may be used for a multiyear
			 contract executed after the date of the enactment of this Act unless in the
			 case of any such contract—
				(1)the Secretary of Defense has submitted to
			 Congress a budget request for full funding of units to be procured through the
			 contract and, in the case of a contract for procurement of aircraft, that
			 includes, for any aircraft unit to be procured through the contract for which
			 procurement funds are requested in that budget request for production beyond
			 advance procurement activities in the fiscal year covered by the budget, full
			 funding of procurement of such unit in that fiscal year;
				(2)cancellation provisions in the contract do
			 not include consideration of recurring manufacturing costs of the contractor
			 associated with the production of unfunded units to be delivered under the
			 contract;
				(3)the contract provides
			 that payments to the contractor under the contract shall not be made in advance
			 of incurred costs on funded units; and
				(4)the contract does not
			 provide for a price adjustment based on a failure to award a follow-on
			 contract.
				Funds appropriated in title III of this Act
			 may be used for a multiyear procurement contract as follows:
			UH–60M/HH–60M and MH–60R/MH–60S Helicopter
			 Airframes; and MH–60R/S Mission Avionics and Common Cockpits.
			8011.Within the funds appropriated for the
			 operation and maintenance of the Armed Forces, funds are hereby appropriated
			 pursuant to section 401 of title 10, United States Code, for humanitarian and
			 civic assistance costs under chapter 20 of title 10, United States Code. Such
			 funds may also be obligated for humanitarian and civic assistance costs
			 incidental to authorized operations and pursuant to authority granted in
			 section 401 of chapter 20 of title 10, United States Code, and these
			 obligations shall be reported as required by section 401(d) of title 10, United
			 States Code: 
			 Provided, That funds available
			 for operation and maintenance shall be available for providing humanitarian and
			 similar assistance by using Civic Action Teams in the Trust Territories of the
			 Pacific Islands and freely associated states of Micronesia, pursuant to the
			 Compact of Free Association as authorized by Public Law 99–239: 
			 Provided further,
			 That upon a determination by the Secretary of the Army that such action is
			 beneficial for graduate medical education programs conducted at Army medical
			 facilities located in Hawaii, the Secretary of the Army may authorize the
			 provision of medical services at such facilities and transportation to such
			 facilities, on a nonreimbursable basis, for civilian patients from American
			 Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands,
			 the Federated States of Micronesia, Palau, and Guam.
			8012.(a)During fiscal year 2012, the civilian
			 personnel of the Department of Defense may not be managed on the basis of any
			 end-strength, and the management of such personnel during that fiscal year
			 shall not be subject to any constraint or limitation (known as an end-strength)
			 on the number of such personnel who may be employed on the last day of such
			 fiscal year.
				(b)The fiscal year 2013 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2013 Department of Defense budget
			 request shall be prepared and submitted to the Congress as if subsections (a)
			 and (b) of this provision were effective with regard to fiscal year
			 2013.
				(c)Nothing in this section shall be construed
			 to apply to military (civilian) technicians.
				8013.None of the funds made available by this
			 Act shall be used in any way, directly or indirectly, to influence
			 congressional action on any legislation or appropriation matters pending before
			 the Congress.
			8014.None of the funds appropriated by this Act
			 shall be available for the basic pay and allowances of any member of the Army
			 participating as a full-time student and receiving benefits paid by the
			 Secretary of Veterans Affairs from the Department of Defense Education Benefits
			 Fund when time spent as a full-time student is credited toward completion of a
			 service commitment: 
			 Provided, That this section shall
			 not apply to those members who have reenlisted with this option prior to
			 October 1, 1987: 
			 Provided further,
			 That this section applies only to active components of the Army.
				(TRANSFER OF
		  FUNDS)
				8015.Funds appropriated in title III of this Act
			 for the Department of Defense Pilot Mentor-Protege Program may be transferred
			 to any other appropriation contained in this Act solely for the purpose of
			 implementing a Mentor-Protege Program developmental assistance agreement
			 pursuant to section 831 of the National Defense Authorization Act for Fiscal
			 Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the
			 authority of this provision or any other transfer authority contained in this
			 Act.
			8016.None of the funds in this Act may be
			 available for the purchase by the Department of Defense (and its departments
			 and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter
			 and under unless the anchor and mooring chain are manufactured in the United
			 States from components which are substantially manufactured in the United
			 States: 
			 Provided, That for the purpose of
			 this section, the term manufactured shall include cutting, heat
			 treating, quality control, testing of chain and welding (including the forging
			 and shot blasting process): 
			 Provided further,
			 That for the purpose of this section substantially all of the components of
			 anchor and mooring chain shall be considered to be produced or manufactured in
			 the United States if the aggregate cost of the components produced or
			 manufactured in the United States exceeds the aggregate cost of the components
			 produced or manufactured outside the United States: 
			 Provided further,
			 That when adequate domestic supplies are not available to meet Department of
			 Defense requirements on a timely basis, the Secretary of the service
			 responsible for the procurement may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations that such an
			 acquisition must be made in order to acquire capability for national security
			 purposes.
			8017.None of the funds available to the
			 Department of Defense may be used to demilitarize or dispose of M–1 Carbines,
			 M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or
			 M–1911 pistols, or to demilitarize or destroy small arms ammunition or
			 ammunition components that are not otherwise prohibited from commercial sale
			 under Federal law, unless the small arms ammunition or ammunition components
			 are certified by the Secretary of the Army or designee as unserviceable or
			 unsafe for further use.
			8018.No more than
			 $500,000 of the funds appropriated or made
			 available in this Act shall be used during a single fiscal year for any single
			 relocation of an organization, unit, activity or function of the Department of
			 Defense into or within the National Capital Region: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the congressional defense committees that such a relocation is
			 required in the best interest of the Government.
			8019.In addition to the funds provided elsewhere
			 in this Act, $15,000,000 is appropriated only
			 for incentive payments authorized by section 504 of the Indian Financing Act of
			 1974 (25 U.S.C. 1544): 
			 Provided, That a prime contractor
			 or a subcontractor at any tier that makes a subcontract award to any
			 subcontractor or supplier as defined in section 1544 of title 25, United States
			 Code, or a small business owned and controlled by an individual or individuals
			 defined under section 4221(9) of title 25, United States Code, shall be
			 considered a contractor for the purposes of being allowed additional
			 compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C.
			 1544) whenever the prime contract or subcontract amount is over
			 $500,000 and involves the expenditure of funds
			 appropriated by an Act making Appropriations for the Department of Defense with
			 respect to any fiscal year: 
			 Provided further,
			 That notwithstanding section 430 of title 41, United States Code, this section
			 shall be applicable to any Department of Defense acquisition of supplies or
			 services, including any contract and any subcontract at any tier for
			 acquisition of commercial items produced or manufactured, in whole or in part,
			 by any subcontractor or supplier defined in section 1544 of title 25, United
			 States Code, or a small business owned and controlled by an individual or
			 individuals defined under section 4221(9) of title 25, United States
			 Code.
			8020.Funds appropriated by this Act for the
			 Defense Media Activity shall not be used for any national or international
			 political or psychological activities.
			8021.During the current fiscal year, the
			 Department of Defense is authorized to incur obligations of not to exceed
			 $350,000,000 for purposes specified in section
			 2350j(c) of title 10, United States Code, in anticipation of receipt of
			 contributions, only from the Government of Kuwait, under that section: 
			 Provided, That upon receipt, such
			 contributions from the Government of Kuwait shall be credited to the
			 appropriations or fund which incurred such obligations.
			8022.(a)Of the funds made available in this Act,
			 not less than $37,745,000 shall be available for
			 the Civil Air Patrol Corporation, of which—
					(1)$27,838,000
			 shall be available from Operation and Maintenance, Air Force to
			 support Civil Air Patrol Corporation operation and maintenance, readiness,
			 counterdrug activities, and drug demand reduction activities involving youth
			 programs;
					(2)$8,990,000
			 shall be available from Aircraft Procurement, Air Force;
			 and
					(3)$917,000
			 shall be available from Other Procurement, Air Force for vehicle
			 procurement.
					(b)The Secretary of the Air Force should waive
			 reimbursement for any funds used by the Civil Air Patrol for counter-drug
			 activities in support of Federal, State, and local government agencies.
				8023.(a)None of the funds appropriated in this Act
			 are available to establish a new Department of Defense (department) federally
			 funded research and development center (FFRDC), either as a new entity, or as a
			 separate entity administrated by an organization managing another FFRDC, or as
			 a nonprofit membership corporation consisting of a consortium of other FFRDCs
			 and other nonprofit entities.
				(b)No member of a Board of Directors,
			 Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee,
			 or any similar entity of a defense FFRDC, and no paid consultant to any defense
			 FFRDC, except when acting in a technical advisory capacity, may be compensated
			 for his or her services as a member of such entity, or as a paid consultant by
			 more than one FFRDC in a fiscal year: 
			 Provided, That a member of any
			 such entity referred to previously in this subsection shall be allowed travel
			 expenses and per diem as authorized under the Federal Joint Travel Regulations,
			 when engaged in the performance of membership duties.
				(c)Notwithstanding any other provision of law,
			 none of the funds available to the department from any source during fiscal
			 year 2012 may be used by a defense FFRDC, through a fee or other payment
			 mechanism, for construction of new buildings, for payment of cost sharing for
			 projects funded by Government grants, for absorption of contract overruns, or
			 for certain charitable contributions, not to include employee participation in
			 community service and/or development.
				(d)Notwithstanding any other provision of law,
			 of the funds available to the department during fiscal year 2012, not more than
			 5,750 staff years of technical effort (staff years) may be funded for defense
			 FFRDCs: 
			 Provided, That of the specific
			 amount referred to previously in this subsection, not more than 1,125 staff
			 years may be funded for the defense studies and analysis FFRDCs: 
			 Provided further,
			 That this subsection shall not apply to staff years funded in the National
			 Intelligence Program (NIP) and the Military Intelligence Program (MIP).
				(e)The Secretary of Defense shall, with the
			 submission of the department's fiscal year 2013 budget request, submit a report
			 presenting the specific amounts of staff years of technical effort to be
			 allocated for each defense FFRDC during that fiscal year and the associated
			 budget estimates.
				(f)Notwithstanding any other provision of this
			 Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by
			 $150,245,000.
				8024.None of the funds appropriated or made
			 available in this Act shall be used to procure carbon, alloy or armor steel
			 plate for use in any Government-owned facility or property under the control of
			 the Department of Defense which were not melted and rolled in the United States
			 or Canada: 
			 Provided, That these procurement
			 restrictions shall apply to any and all Federal Supply Class 9515, American
			 Society of Testing and Materials (ASTM) or American Iron and Steel Institute
			 (AISI) specifications of carbon, alloy or armor steel plate: 
			 Provided further,
			 That the Secretary of the military department responsible for the procurement
			 may waive this restriction on a case-by-case basis by certifying in writing to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 that adequate domestic supplies are not available to meet Department of Defense
			 requirements on a timely basis and that such an acquisition must be made in
			 order to acquire capability for national security purposes: 
			 Provided further,
			 That these restrictions shall not apply to contracts which are in being as of
			 the date of the enactment of this Act.
			8025.For the purposes of this Act, the term
			 congressional defense committees means the Armed Services
			 Committee of the House of Representatives, the Armed Services Committee of the
			 Senate, the Subcommittee on Defense of the Committee on Appropriations of the
			 Senate, and the Subcommittee on Defense of the Committee on Appropriations of
			 the House of Representatives.
			8026.During the current fiscal year, the
			 Department of Defense may acquire the modification, depot maintenance and
			 repair of aircraft, vehicles and vessels as well as the production of
			 components and other Defense-related articles, through competition between
			 Department of Defense depot maintenance activities and private firms: 
			 Provided, That the Senior
			 Acquisition Executive of the military department or Defense Agency concerned,
			 with power of delegation, shall certify that successful bids include comparable
			 estimates of all direct and indirect costs for both public and private bids: 
			 Provided further,
			 That Office of Management and Budget Circular A–76 shall not apply to
			 competitions conducted under this section.
			8027.(a)(1)If the Secretary of Defense, after
			 consultation with the United States Trade Representative, determines that a
			 foreign country which is party to an agreement described in paragraph (2) has
			 violated the terms of the agreement by discriminating against certain types of
			 products produced in the United States that are covered by the agreement, the
			 Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy
			 American Act with respect to such types of products produced in that foreign
			 country.
					(2)An agreement referred to in paragraph (1)
			 is any reciprocal defense procurement memorandum of understanding, between the
			 United States and a foreign country pursuant to which the Secretary of Defense
			 has prospectively waived the Buy American Act for certain products in that
			 country.
					(b)The Secretary of Defense shall submit to
			 the Congress a report on the amount of Department of Defense purchases from
			 foreign entities in fiscal year 2012. Such report shall separately indicate the
			 dollar value of items for which the Buy American Act was waived pursuant to any
			 agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19
			 U.S.C. 2501 et seq.), or any international agreement to which the United States
			 is a party.
				(c)For purposes of this section, the term
			 Buy American Act means chapter 83 of title 41, United States
			 Code.
				8028.During the current fiscal year, amounts
			 contained in the Department of Defense Overseas Military Facility Investment
			 Recovery Account established by section 2921(c)(1) of the National Defense
			 Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be
			 available until expended for the payments specified by section 2921(c)(2) of
			 that Act.
			8029.(a)Notwithstanding any other provision of law,
			 the Secretary of the Air Force may convey at no cost to the Air Force, without
			 consideration, to Indian tribes located in the States of Nevada, Idaho, North
			 Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable
			 military housing units located at Grand Forks Air Force Base, Malmstrom Air
			 Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot
			 Air Force Base that are excess to the needs of the Air Force.
				(b)The Secretary of the Air Force shall
			 convey, at no cost to the Air Force, military housing units under subsection
			 (a) in accordance with the request for such units that are submitted to the
			 Secretary by the Operation Walking Shield Program on behalf of Indian tribes
			 located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana,
			 Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the
			 condition that the housing units shall be removed within a reasonable period of
			 time, as determined by the Secretary.
				(c)The Operation Walking
			 Shield Program shall resolve any conflicts among requests of Indian tribes for
			 housing units under subsection (a) before submitting requests to the Secretary
			 of the Air Force under subsection (b).
				(d)In this section, the term
			 Indian tribe means any recognized Indian tribe included on the
			 current list published by the Secretary of the Interior under section 104 of
			 the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108
			 Stat. 4792; 25 U.S.C. 479a–1).
				8030.During the current fiscal year,
			 appropriations which are available to the Department of Defense for operation
			 and maintenance may be used to purchase items having an investment item unit
			 cost of not more than $250,000.
			8031.(a)During the current fiscal year, none of the
			 appropriations or funds available to the Department of Defense Working Capital
			 Funds shall be used for the purchase of an investment item for the purpose of
			 acquiring a new inventory item for sale or anticipated sale during the current
			 fiscal year or a subsequent fiscal year to customers of the Department of
			 Defense Working Capital Funds if such an item would not have been chargeable to
			 the Department of Defense Business Operations Fund during fiscal year 1994 and
			 if the purchase of such an investment item would be chargeable during the
			 current fiscal year to appropriations made to the Department of Defense for
			 procurement.
				(b)The fiscal year 2013 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2013 Department of Defense budget
			 shall be prepared and submitted to the Congress on the basis that any equipment
			 which was classified as an end item and funded in a procurement appropriation
			 contained in this Act shall be budgeted for in a proposed fiscal year 2013
			 procurement appropriation and not in the supply management business area or any
			 other area or category of the Department of Defense Working Capital
			 Funds.
				8032.None of the funds appropriated by this Act
			 for programs of the Central Intelligence Agency shall remain available for
			 obligation beyond the current fiscal year, except for funds appropriated for
			 the Reserve for Contingencies, which shall remain available until September 30,
			 2013: 
			 Provided, That funds
			 appropriated, transferred, or otherwise credited to the Central Intelligence
			 Agency Central Services Working Capital Fund during this or any prior or
			 subsequent fiscal year shall remain available until expended: 
			 Provided further,
			 That any funds appropriated or transferred to the Central Intelligence Agency
			 for advanced research and development acquisition, for agent operations, and
			 for covert action programs authorized by the President under section 503 of the
			 National Security Act of 1947, as amended, shall remain available until
			 September 30, 2013.
			8033.Notwithstanding any other provision of law,
			 funds made available in this Act for the Defense Intelligence Agency may be
			 used for the design, development, and deployment of General Defense
			 Intelligence Program intelligence communications and intelligence information
			 systems for the Services, the Unified and Specified Commands, and the component
			 commands.
			8034.Of the funds appropriated to the Department
			 of Defense under the heading Operation and Maintenance,
			 Defense-Wide, not less than $12,000,000
			 shall be made available only for the mitigation of environmental impacts,
			 including training and technical assistance to tribes, related administrative
			 support, the gathering of information, documenting of environmental damage, and
			 developing a system for prioritization of mitigation and cost to complete
			 estimates for mitigation, on Indian lands resulting from Department of Defense
			 activities.
			8035.(a)None of the funds appropriated in this Act
			 may be expended by an entity of the Department of Defense unless the entity, in
			 expending the funds, complies with the Buy American Act. For purposes of this
			 subsection, the term Buy American Act means chapter 83 of title
			 41, United States Code.
				(b)If the Secretary of Defense determines that
			 a person has been convicted of intentionally affixing a label bearing a
			 Made in America inscription to any product sold in or shipped to
			 the United States that is not made in America, the Secretary shall determine,
			 in accordance with section 2410f of title 10, United States Code, whether the
			 person should be debarred from contracting with the Department of
			 Defense.
				(c)In the case of any equipment or products
			 purchased with appropriations provided under this Act, it is the sense of the
			 Congress that any entity of the Department of Defense, in expending the
			 appropriation, purchase only American-made equipment and products, provided
			 that American-made equipment and products are cost-competitive, quality
			 competitive, and available in a timely fashion.
				8036.None of the funds appropriated by this Act
			 shall be available for a contract for studies, analysis, or consulting services
			 entered into without competition on the basis of an unsolicited proposal unless
			 the head of the activity responsible for the procurement determines—
				(1)as a result of thorough technical
			 evaluation, only one source is found fully qualified to perform the proposed
			 work;
				(2)the purpose of the contract is to explore
			 an unsolicited proposal which offers significant scientific or technological
			 promise, represents the product of original thinking, and was submitted in
			 confidence by one source; or
				(3)the purpose of the contract is to take
			 advantage of unique and significant industrial accomplishment by a specific
			 concern, or to insure that a new product or idea of a specific concern is given
			 financial support: 
			 Provided, That this limitation
			 shall not apply to contracts in an amount of less than
			 $25,000, contracts related to improvements of
			 equipment that is in development or production, or contracts as to which a
			 civilian official of the Department of Defense, who has been confirmed by the
			 Senate, determines that the award of such contract is in the interest of the
			 national defense.
				8037.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used—
					(1)to establish a field operating agency;
			 or
					(2)to pay the basic pay of a member of the
			 Armed Forces or civilian employee of the department who is transferred or
			 reassigned from a headquarters activity if the member or employee's place of
			 duty remains at the location of that headquarters.
					(b)The Secretary of Defense or Secretary of a
			 military department may waive the limitations in subsection (a), on a
			 case-by-case basis, if the Secretary determines, and certifies to the
			 Committees on Appropriations of the House of Representatives and Senate that
			 the granting of the waiver will reduce the personnel requirements or the
			 financial requirements of the department.
				(c)This section does not apply to—
					(1)field operating agencies funded within the
			 National Intelligence Program;
					(2)an Army field operating agency established
			 to eliminate, mitigate, or counter the effects of improvised explosive devices,
			 and, as determined by the Secretary of the Army, other similar threats;
			 or
					(3)an Army field operating agency established
			 to improve the effectiveness and efficiencies of biometric activities and to
			 integrate common biometric technologies throughout the Department of
			 Defense.
					8038.(a)None of the funds appropriated by this Act
			 shall be available to convert to contractor performance an activity or function
			 of the Department of Defense that, on or after the date of the enactment of
			 this Act, is performed by Department of Defense civilian employees
			 unless—
					(1)the conversion is based
			 on the result of a public-private competition that includes a most efficient
			 and cost effective organization plan developed by such activity or
			 function;
					(2)the Competitive Sourcing
			 Official determines that, over all performance periods stated in the
			 solicitation of offers for performance of the activity or function, the cost of
			 performance of the activity or function by a contractor would be less costly to
			 the Department of Defense by an amount that equals or exceeds the lesser
			 of—
						(A)10 percent of the most
			 efficient organization's personnel-related costs for performance of that
			 activity or function by Federal employees; or
						(B)$10,000,000;
			 and
						(3)the contractor does not
			 receive an advantage for a proposal that would reduce costs for the Department
			 of Defense by—
						(A)not making an
			 employer-sponsored health insurance plan available to the workers who are to be
			 employed in the performance of that activity or function under the contract;
			 or
						(B)offering to such workers
			 an employer-sponsored health benefits plan that requires the employer to
			 contribute less towards the premium or subscription share than the amount that
			 is paid by the Department of Defense for health benefits for civilian employees
			 under chapter 89 of title 5, United States Code.
						(b)(1)The Department of Defense, without regard
			 to subsection (a) of this section or subsection (a), (b), or (c) of section
			 2461 of title 10, United States Code, and notwithstanding any administrative
			 regulation, requirement, or policy to the contrary shall have full authority to
			 enter into a contract for the performance of any commercial or industrial type
			 function of the Department of Defense that—
						(A)is included on the
			 procurement list established pursuant to section 2 of the Javits-Wagner-O'Day
			 Act (section 8503 of title 41, United States Code);
						(B)is planned to be
			 converted to performance by a qualified nonprofit agency for the blind or by a
			 qualified nonprofit agency for other severely handicapped individuals in
			 accordance with that Act; or
						(C)is planned to be
			 converted to performance by a qualified firm under at least 51 percent
			 ownership by an Indian tribe, as defined in section 4(e) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a
			 Native Hawaiian Organization, as defined in section 8(a)(15) of the Small
			 Business Act (15 U.S.C. 637(a)(15)).
						(2)This section shall not
			 apply to depot contracts or contracts for depot maintenance as provided in
			 sections 2469 and 2474 of title 10, United States Code.
					(c)The conversion of any activity or function
			 of the Department of Defense under the authority provided by this section shall
			 be credited toward any competitive or outsourcing goal, target, or measurement
			 that may be established by statute, regulation, or policy and is deemed to be
			 awarded under the authority of, and in compliance with, subsection (h) of
			 section 2304 of title 10, United States Code, for the competition or
			 outsourcing of commercial activities.
				(RESCISSIONS)
			8039.Of the funds appropriated in Department of
			 Defense Appropriations Acts, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts:
				Aircraft Procurement, Army,
			 2010/2012, $5,100,000;
				Procurement of Weapons and Tracked
			 Combat Vehicles, Army, 2010/2012,
			 $4,353,000;
				Procurement of Ammunition, Army,
			 2010/2012, $21,674,000;
				Other Procurement, Army,
			 2010/2012, $58,647,000;
				Weapons Procurement, Navy,
			 2010/2012, $8,500,000;
				Aircraft Procurement, Air Force,
			 2010/2012, $32,897,000;
				Missile Procurement, Air Force,
			 2010/2012, $3,889,000;
				Other Procurement, Air Force,
			 2010/2012, $12,200,000;
				Procurement, Defense-Wide,
			 2010/2012, $716,000;
				Aircraft Procurement, Army,
			 2011/2013, $21,500,000;
				Missile Procurement, Army,
			 2011/2013, $99,800,000;
				Procurement of Weapons and Tracked
			 Combat Vehicles, Army, 2011/2013,
			 $18,834,000;
				Procurement of Ammunition, Army,
			 2011/2013, $15,000,000;
				Other Procurement, Army,
			 2011/2013, $444,171,000;
				Aircraft Procurement, Navy,
			 2011/2013, $53,144,000;
				Weapons Procurement, Navy,
			 2011/2013, $12,849,000;
				Procurement of Ammunition, Navy and
			 Marine Corps, 2011/2013,
			 $28,262,000;
				Other Procurement, Navy,
			 2011/2013, $59,598,000;
				Aircraft Procurement, Air Force,
			 2011/2013, $223,213,000;
				Missile Procurement, Air Force,
			 2011/2013, $192,774,000;
				Other Procurement, Air Force,
			 2011/2013, $52,868,000;
				Procurement, Defense-Wide,
			 2011/2013, $4,312,000;
				Research, Development, Test and
			 Evaluation, Army, 2011/2012,
			 $358,625,000;
				Research, Development, Test and
			 Evaluation, Navy, 2011/2012,
			 $43,516,000;
				Research, Development, Test and
			 Evaluation, Air Force, 2011/2012,
			 $273,994,000;
				Research, Development, Test and
			 Evaluation, Defense-Wide, 2011/2012,
			 $254,284,000;
				Defense Health Program,
			 2011/2012, $257,000.
				8040.None of the funds available in this Act may
			 be used to reduce the authorized positions for military technicians (dual
			 status) of the Army National Guard, Air National Guard, Army Reserve and Air
			 Force Reserve for the purpose of applying any administratively imposed civilian
			 personnel ceiling, freeze, or reduction on military technicians (dual status),
			 unless such reductions are a direct result of a reduction in military force
			 structure.
			8041.None of the funds appropriated or otherwise
			 made available in this Act may be obligated or expended for assistance to the
			 Democratic People's Republic of Korea unless specifically appropriated for that
			 purpose.
			8042.Funds appropriated in this Act for
			 operation and maintenance of the Military Departments, Combatant Commands and
			 Defense Agencies shall be available for reimbursement of pay, allowances and
			 other expenses which would otherwise be incurred against appropriations for the
			 National Guard and Reserve when members of the National Guard and Reserve
			 provide intelligence or counterintelligence support to Combatant Commands,
			 Defense Agencies and Joint Intelligence Activities, including the activities
			 and programs included within the National Intelligence Program and the Military
			 Intelligence Program: 
			 Provided, That nothing in this
			 section authorizes deviation from established Reserve and National Guard
			 personnel and training procedures.
			8043.During the current fiscal year, none of the
			 funds appropriated in this Act may be used to reduce the civilian medical and
			 medical support personnel assigned to military treatment facilities below the
			 September 30, 2003, level: 
			 Provided, That the Service
			 Surgeons General may waive this section by certifying to the congressional
			 defense committees that the beneficiary population is declining in some
			 catchment areas and civilian strength reductions may be consistent with
			 responsible resource stewardship and capitation-based budgeting.
			8044.(a)None of the funds available to the
			 Department of Defense for any fiscal year for drug interdiction or counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				(b)None of the funds available to the Central
			 Intelligence Agency for any fiscal year for drug interdiction and counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				8045.None of the funds appropriated by this Act
			 may be used for the procurement of ball and roller bearings other than those
			 produced by a domestic source and of domestic origin: 
			 Provided, That the Secretary of
			 the military department responsible for such procurement may waive this
			 restriction on a case-by-case basis by certifying in writing to the Committees
			 on Appropriations of the House of Representatives and the Senate, that adequate
			 domestic supplies are not available to meet Department of Defense requirements
			 on a timely basis and that such an acquisition must be made in order to acquire
			 capability for national security purposes: 
			 Provided further,
			 That this restriction shall not apply to the purchase of commercial
			 items, as defined by section 4(12) of the Office of Federal Procurement
			 Policy Act, except that the restriction shall apply to ball or roller bearings
			 purchased as end items.
			8046.None of the funds in this Act may be used
			 to purchase any supercomputer which is not manufactured in the United States,
			 unless the Secretary of Defense certifies to the congressional defense
			 committees that such an acquisition must be made in order to acquire capability
			 for national security purposes that is not available from United States
			 manufacturers.
			8047.None of the funds made available in this or
			 any other Act may be used to pay the salary of any officer or employee of the
			 Department of Defense who approves or implements the transfer of administrative
			 responsibilities or budgetary resources of any program, project, or activity
			 financed by this Act to the jurisdiction of another Federal agency not financed
			 by this Act without the express authorization of Congress: 
			 Provided, That this limitation
			 shall not apply to transfers of funds expressly provided for in Defense
			 Appropriations Acts, or provisions of Acts providing supplemental
			 appropriations for the Department of Defense.
			8048.(a)Notwithstanding any other provision of law,
			 none of the funds available to the Department of Defense for the current fiscal
			 year may be obligated or expended to transfer to another nation or an
			 international organization any defense articles or services (other than
			 intelligence services) for use in the activities described in subsection (b)
			 unless the congressional defense committees, the Committee on Foreign Affairs
			 of the House of Representatives, and the Committee on Foreign Relations of the
			 Senate are notified 15 days in advance of such transfer.
				(b)This section applies to—
					(1)any international peacekeeping or
			 peace-enforcement operation under the authority of chapter VI or chapter VII of
			 the United Nations Charter under the authority of a United Nations Security
			 Council resolution; and
					(2)any other international peacekeeping,
			 peace-enforcement, or humanitarian assistance operation.
					(c)A notice under subsection (a) shall include
			 the following:
					(1)A description of the equipment, supplies,
			 or services to be transferred.
					(2)A statement of the value of the equipment,
			 supplies, or services to be transferred.
					(3)In the case of a proposed transfer of
			 equipment or supplies—
						(A)a statement of whether the inventory
			 requirements of all elements of the Armed Forces (including the reserve
			 components) for the type of equipment or supplies to be transferred have been
			 met; and
						(B)a statement of whether the items proposed
			 to be transferred will have to be replaced and, if so, how the President
			 proposes to provide funds for such replacement.
						8049.None of the funds available to the
			 Department of Defense under this Act shall be obligated or expended to pay a
			 contractor under a contract with the Department of Defense for costs of any
			 amount paid by the contractor to an employee when—
				(1)such costs are for a bonus or otherwise in
			 excess of the normal salary paid by the contractor to the employee; and
				(2)such bonus is part of restructuring costs
			 associated with a business combination.
				(INCLUDING TRANSFER OF
		  FUNDS)
			8050.During the current fiscal year, no more
			 than $30,000,000 of appropriations made in this
			 Act under the heading Operation and Maintenance, Defense-Wide
			 may be transferred to appropriations available for the pay of military
			 personnel, to be merged with, and to be available for the same time period as
			 the appropriations to which transferred, to be used in support of such
			 personnel in connection with support and services for eligible organizations
			 and activities outside the Department of Defense pursuant to section 2012 of
			 title 10, United States Code.
			8051.During the current fiscal year, in the case
			 of an appropriation account of the Department of Defense for which the period
			 of availability for obligation has expired or which has closed under the
			 provisions of section 1552 of title 31, United States Code, and which has a
			 negative unliquidated or unexpended balance, an obligation or an adjustment of
			 an obligation may be charged to any current appropriation account for the same
			 purpose as the expired or closed account if—
				(1)the obligation would have been properly
			 chargeable (except as to amount) to the expired or closed account before the
			 end of the period of availability or closing of that account;
				(2)the obligation is not otherwise properly
			 chargeable to any current appropriation account of the Department of Defense;
			 and
				(3)in the case of an expired account, the
			 obligation is not chargeable to a current appropriation of the Department of
			 Defense under the provisions of section 1405(b)(8) of the National Defense
			 Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31
			 U.S.C. 1551 note): 
			 Provided, That in the case of an
			 expired account, if subsequent review or investigation discloses that there was
			 not in fact a negative unliquidated or unexpended balance in the account, any
			 charge to a current account under the authority of this section shall be
			 reversed and recorded against the expired account: 
			 Provided further,
			 That the total amount charged to a current appropriation under this section may
			 not exceed an amount equal to 1 percent of the total appropriation for that
			 account.
				8052.(a)Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau may permit the use of equipment of the
			 National Guard Distance Learning Project by any person or entity on a
			 space-available, reimbursable basis. The Chief of the National Guard Bureau
			 shall establish the amount of reimbursement for such use on a case-by-case
			 basis.
				(b)Amounts collected under subsection (a)
			 shall be credited to funds available for the National Guard Distance Learning
			 Project and be available to defray the costs associated with the use of
			 equipment of the project under that subsection. Such funds shall be available
			 for such purposes without fiscal year limitation.
				8053.Using funds made available by this Act or
			 any other Act, the Secretary of the Air Force, pursuant to a determination
			 under section 2690 of title 10, United States Code, may implement
			 cost-effective agreements for required heating facility modernization in the
			 Kaiserslautern Military Community in the Federal Republic of Germany: 
			 Provided, That in the City of
			 Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will
			 include the use of United States anthracite as the base load energy for
			 municipal district heat to the United States Defense installations: 
			 Provided further,
			 That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished
			 heat may be obtained from private, regional or municipal services, if
			 provisions are included for the consideration of United States coal as an
			 energy source.
			8054.None of the funds appropriated in title IV
			 of this Act may be used to procure end-items for delivery to military forces
			 for operational training, operational use or inventory requirements: 
			 Provided, That this restriction
			 does not apply to end-items used in development, prototyping, and test
			 activities preceding and leading to acceptance for operational use: 
			 Provided further,
			 That this restriction does not apply to programs funded within the National
			 Intelligence Program: 
			 Provided further,
			 That the Secretary of Defense may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations of the House
			 of Representatives and the Senate that it is in the national security interest
			 to do so.
			8055.None of the funds made available in this
			 Act may be used to approve or license the sale of the F–22A advanced tactical
			 fighter to any foreign government: 
			 Provided, That the Department of
			 Defense may conduct or participate in studies, research, design and other
			 activities to define and develop a future export version of the F–22A that
			 protects classified and sensitive information, technologies and U.S.
			 warfighting capabilities.
			8056.(a)The Secretary of Defense may, on a
			 case-by-case basis, waive with respect to a foreign country each limitation on
			 the procurement of defense items from foreign sources provided in law if the
			 Secretary determines that the application of the limitation with respect to
			 that country would invalidate cooperative programs entered into between the
			 Department of Defense and the foreign country, or would invalidate reciprocal
			 trade agreements for the procurement of defense items entered into under
			 section 2531 of title 10, United States Code, and the country does not
			 discriminate against the same or similar defense items produced in the United
			 States for that country.
				(b)Subsection (a) applies with respect
			 to—
					(1)contracts and subcontracts entered into on
			 or after the date of the enactment of this Act; and
					(2)options for the procurement of items that
			 are exercised after such date under contracts that are entered into before such
			 date if the option prices are adjusted for any reason other than the
			 application of a waiver granted under subsection (a).
					(c)Subsection (a) does not apply to a
			 limitation regarding construction of public vessels, ball and roller bearings,
			 food, and clothing or textile materials as defined by section 11 (chapters
			 50–65) of the Harmonized Tariff Schedule and products classified under headings
			 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41
			 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and
			 9404.
				8057.(a)None of the funds made available by this
			 Act may be used to support any training program involving a unit of the
			 security forces or police of a foreign country if the Secretary of Defense has
			 received credible information from the Department of State that the unit has
			 committed a gross violation of human rights, unless all necessary corrective
			 steps have been taken.
				(b)The Secretary of Defense, in consultation
			 with the Secretary of State, shall ensure that prior to a decision to conduct
			 any training program referred to in subsection (a), full consideration is given
			 to all credible information available to the Department of State relating to
			 human rights violations by foreign security forces.
				(c)The Secretary of Defense, after
			 consultation with the Secretary of State, may waive the prohibition in
			 subsection (a) if he determines that such waiver is required by extraordinary
			 circumstances.
				(d)Not more than 15 days after the exercise of
			 any waiver under subsection (c), the Secretary of Defense shall submit a report
			 to the congressional defense committees describing the extraordinary
			 circumstances, the purpose and duration of the training program, the United
			 States forces and the foreign security forces involved in the training program,
			 and the information relating to human rights violations that necessitates the
			 waiver.
				8058.(a)Prohibition on
			 Conversion of Functions Performed by Federal Employees to Contractor
			 PerformanceNone of the funds
			 appropriated or otherwise made available by this Act, or that remain available
			 for obligation for the Department of Defense under any prior appropriations
			 act, may be used to begin or announce the competition to award to a contractor
			 or convert to performance by a contractor any functions performed by Federal
			 employees pursuant to a study conducted under Office of Management and Budget
			 (OMB) Circular A–76.
				(b)ExceptionThe prohibition in subsection (a) shall not
			 apply to the award of a function to a contractor or the conversion of a
			 function to performance by a contractor pursuant to a study conducted under
			 Office of Management and Budget (OMB) Circular A–76 once all reporting and
			 certifications required by section 325 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84) have been satisfactorily
			 completed.
				8059.Notwithstanding any other provision of law,
			 funds appropriated in this Act under the heading Research, Development,
			 Test and Evaluation, Defense-Wide for any new start advanced concept
			 technology demonstration project or joint capability demonstration project may
			 only be obligated 45 days after a report, including a description of the
			 project, the planned acquisition and transition strategy and its estimated
			 annual and total cost, has been provided in writing to the congressional
			 defense committees: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying to the
			 congressional defense committees that it is in the national interest to do
			 so.
			8060.The Secretary of Defense shall provide a
			 classified quarterly report beginning 30 days after enactment of this Act, to
			 the House and Senate Appropriations Committees, Subcommittees on Defense on
			 certain matters as directed in the classified annex accompanying this
			 Act.
			8061.During the current fiscal year, none of the
			 funds available to the Department of Defense may be used to provide support to
			 another department or agency of the United States if such department or agency
			 is more than 90 days in arrears in making payment to the Department of Defense
			 for goods or services previously provided to such department or agency on a
			 reimbursable basis: 
			 Provided, That this restriction
			 shall not apply if the department is authorized by law to provide support to
			 such department or agency on a nonreimbursable basis, and is providing the
			 requested support pursuant to such authority: 
			 Provided further,
			 That the Secretary of Defense may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations of the House
			 of Representatives and the Senate that it is in the national security interest
			 to do so.
			8062.Notwithstanding section 12310(b) of title
			 10, United States Code, a Reserve who is a member of the National Guard serving
			 on full-time National Guard duty under section 502(f) of title 32, United
			 States Code, may perform duties in support of the ground-based elements of the
			 National Ballistic Missile Defense System.
			8063.None of the funds provided in this Act may
			 be used to transfer to any nongovernmental entity ammunition held by the
			 Department of Defense that has a center-fire cartridge and a United States
			 military nomenclature designation of armor penetrator,
			 armor piercing (AP), armor piercing incendiary
			 (API), or armor-piercing incendiary tracer (API–T),
			 except to an entity performing demilitarization services for the Department of
			 Defense under a contract that requires the entity to demonstrate to the
			 satisfaction of the Department of Defense that armor piercing projectiles are
			 either: (1) rendered incapable of reuse by the demilitarization process; or (2)
			 used to manufacture ammunition pursuant to a contract with the Department of
			 Defense or the manufacture of ammunition for export pursuant to a License for
			 Permanent Export of Unclassified Military Articles issued by the Department of
			 State.
			8064.Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau, or his designee, may waive payment of
			 all or part of the consideration that otherwise would be required under section
			 2667 of title 10, United States Code, in the case of a lease of personal
			 property for a period not in excess of 1 year to any organization specified in
			 section 508(d) of title 32, United States Code, or any other youth, social, or
			 fraternal nonprofit organization as may be approved by the Chief of the
			 National Guard Bureau, or his designee, on a case-by-case basis.
			8065.None of the funds appropriated by this Act
			 shall be used for the support of any nonappropriated funds activity of the
			 Department of Defense that procures malt beverages and wine with
			 nonappropriated funds for resale (including such alcoholic beverages sold by
			 the drink) on a military installation located in the United States unless such
			 malt beverages and wine are procured within that State, or in the case of the
			 District of Columbia, within the District of Columbia, in which the military
			 installation is located: 
			 Provided, That in a case in which
			 the military installation is located in more than one State, purchases may be
			 made in any State in which the installation is located: 
			 Provided further,
			 That such local procurement requirements for malt beverages and wine shall
			 apply to all alcoholic beverages only for military installations in States
			 which are not contiguous with another State: 
			 Provided further,
			 That alcoholic beverages other than wine and malt beverages, in contiguous
			 States and the District of Columbia shall be procured from the most competitive
			 source, price and other factors considered.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8066.Of the amounts appropriated in this Act
			 under the heading Operation and Maintenance, Army,
			 $124,493,000 shall remain available until
			 expended: 
			 Provided, That notwithstanding
			 any other provision of law, the Secretary of Defense is authorized to transfer
			 such funds to other activities of the Federal Government: 
			 Provided further,
			 That the Secretary of Defense is authorized to enter into and carry out
			 contracts for the acquisition of real property, construction, personal
			 services, and operations related to projects carrying out the purposes of this
			 section: 
			 Provided further,
			 That contracts entered into under the authority of this section may provide for
			 such indemnification as the Secretary determines to be necessary: 
			 Provided further,
			 That projects authorized by this section shall comply with applicable Federal,
			 State, and local law to the maximum extent consistent with the national
			 security, as determined by the Secretary of Defense.
			8067.Section 8106 of the Department of Defense
			 Appropriations Act, 1997 (titles I through VIII of the matter under subsection
			 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall
			 continue in effect to apply to disbursements that are made by the Department of
			 Defense in fiscal year 2012.
			8068.(a)In
			 generalSubchapter I of
			 chapter 88 of title 10, United States Code, is amended by adding the following
			 new section at its end—
					
						1790. MILITARY PERSONNEL CITIZENSHIP
				PROCESSING.
							Authorization of paymentsUsing funds provided for operations and
				maintenance and notwithstanding section 2215 of title 10, United States Code,
				the Secretary of Defense may reimburse the Secretary of Homeland Security for
				costs associated with the processing and adjudication by the United States
				Citizenship and Immigration Services (USCIS) of applications for naturalization
				described in sections 328(b)(4) and 329(b)(4) of the Immigration and
				Nationality Act (8 U.S.C. §§ 1439(b)(4) and 1440(b)(4)). Such reimbursements
				shall be deposited and remain available as provided by sections 286(m) and (n)
				of such Act (8 U.S.C. § 1356(m). Such reimbursements shall be based on actual
				costs incurred by USCIS for processing applications for naturalization, and
				shall not exceed $7,500,000 per fiscal
				year.
							.
				(b)Clerical
			 amendmentThe table of
			 sections at the beginning of subchapter I of chapter 88 of title 10, United
			 States Code, is amended by inserting after the item relating to section 1789
			 the following new item:
					
						
							1790. Military personnel
				citizenship
				processing.
						
						.
				(INCLUDING TRANSFER OF
		  FUNDS)
			8069.Of the amounts appropriated in this Act
			 under the heading Research, Development, Test and Evaluation,
			 Defense-Wide, $235,700,000 shall be for
			 the Israeli Cooperative Programs: 
			 Provided, That of this amount,
			 $110,525,000 shall be for the Short Range
			 Ballistic Missile Defense (SRBMD) program, including cruise missile defense
			 research and development under the SRBMD program, of which
			 $15,000,000 shall be for production activities
			 of SRBMD missiles in the United States and in Israel to meet Israel's defense
			 requirements consistent with each nation's laws, regulations, and procedures,
			 $66,220,000 shall be available for an upper-tier
			 component to the Israeli Missile Defense Architecture, and
			 $58,955,000 shall be for the Arrow System
			 Improvement Program including development of a long range, ground and airborne,
			 detection suite: 
			 Provided further,
			 That funds made available under this provision for production of missiles and
			 missile components may be transferred to appropriations available for the
			 procurement of weapons and equipment, to be merged with and to be available for
			 the same time period and the same purposes as the appropriation to which
			 transferred: 
			 Provided further,
			 That the transfer authority provided under this provision is in addition to any
			 other transfer authority contained in this Act.
			8070.(a)None of the funds available to the
			 Department of Defense may be obligated to modify command and control
			 relationships to give Fleet Forces Command operational and administrative
			 control of U.S. Navy forces assigned to the Pacific fleet.
				(b)None of the funds available to the
			 Department of Defense may be obligated to modify command and control
			 relationships to give United States Transportation Command operational and
			 administrative control of C–130 and KC–135 forces assigned to the Pacific and
			 European Air Force Commands.
				(c)The command and control relationships in
			 subsections (a) and (b) which existed on March 13, 2011, shall remain in force
			 unless changes are specifically authorized in a subsequent Act.
				(including transfer of
		  funds)
			8071.Of the amounts appropriated in this Act
			 under the heading Shipbuilding and Conversion, Navy,
			 $73,992,000 shall be available until September
			 30, 2012, to fund prior year shipbuilding cost increases: 
			 Provided, That upon enactment of
			 this Act, the Secretary of the Navy shall transfer funds to the following
			 appropriations in the amounts specified: 
			 Provided further,
			 That the amounts transferred shall be merged with and be available for the same
			 purposes as the appropriations to which transferred to:
				(1)Under the heading Shipbuilding and
			 Conversion, Navy, 2005/2012: LPD–17 Amphibious Transport Dock Program
			 $18,627,000;
				(2)Under the heading Shipbuilding and
			 Conversion, Navy, 2006/2012: LPD–17 Amphibious Transport Dock Program
			 $23,437,000; and
				(3)Under the heading Shipbuilding and
			 Conversion, Navy, 2008/2012: LPD–17 Amphibious Transport Dock Program
			 $31,928,000.
				(including transfer of
		  funds)
			8072.(a)Of the amounts appropriated in title IV of
			 this Act under the heading Research, Development, Test and Evaluation,
			 Army, for Budget Activities 4, 5 and 7,
			 $50,000,000 shall be transferred to Program
			 Element 0605807A: 
			 Provided, That no funds may be
			 transferred until 30 days after the Secretary of the Army provides to the
			 congressional defense committees a report including the details of any such
			 transfer: 
			 Provided further,
			 That the transfer authority provided under this provision is in addition to any
			 other transfer authority contained in this Act.
				(b)Of the amounts appropriated in title IV of
			 this Act under the heading Research, Development, Test and Evaluation,
			 Air Force, for Budget Activities 4, 5 and 7,
			 $34,000,000 shall be transferred to Program
			 Element 0605807F: 
			 Provided, That no funds may be
			 transferred until 30 days after the Secretary of the Air Force provides to the
			 congressional defense committees a report including the details of any such
			 transfer: 
			 Provided further,
			 That the transfer authority provided under this provision is in addition to any
			 other transfer authority contained in this Act.
				8073.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence activities are
			 deemed to be specifically authorized by the Congress for purposes of section
			 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year
			 2012 until the enactment of the Intelligence Authorization Act for Fiscal Year
			 2012.
			8074.None of the funds provided in this Act
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that creates or initiates a new program, project, or activity unless such
			 program, project, or activity must be undertaken immediately in the interest of
			 national security and only after written prior notification to the
			 congressional defense committees.
			8075.The budget of the President for fiscal year
			 2013 submitted to the Congress pursuant to section 1105 of title 31, United
			 States Code, shall include separate budget justification documents for costs of
			 United States Armed Forces' participation in contingency operations for the
			 Military Personnel accounts, the Operation and Maintenance accounts, and the
			 Procurement accounts: 
			 Provided, That these documents
			 shall include a description of the funding requested for each contingency
			 operation, for each military service, to include all Active and Reserve
			 components, and for each appropriations account: 
			 Provided further,
			 That these documents shall include estimated costs for each element of expense
			 or object class, a reconciliation of increases and decreases for each
			 contingency operation, and programmatic data including, but not limited to,
			 troop strength for each Active and Reserve component, and estimates of the
			 major weapons systems deployed in support of each contingency: 
			 Provided further,
			 That these documents shall include budget exhibits OP–5 and OP–32 (as defined
			 in the Department of Defense Financial Management Regulation) for all
			 contingency operations for the budget year and the two preceding fiscal
			 years.
			8076.None of the funds available to the
			 Department of Defense in the current fiscal year, and hereafter, may be
			 obligated or expended for research, development, test, evaluation, procurement
			 or deployment of nuclear armed interceptors of a missile defense system.
			8077.In addition to the amounts appropriated or
			 otherwise made available elsewhere in this Act,
			 $20,000,000 is hereby appropriated to the
			 Department of Defense: 
			 Provided, That upon the
			 determination of the Secretary of Defense that it shall serve the national
			 interest, he shall make a grant in the amount specified as follows:
			 $20,000,000 to the United Service
			 Organizations.
			8078.None of the funds appropriated or made
			 available in this Act shall be used to reduce or disestablish the operation of
			 the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such
			 action would reduce the WC–130 Weather Reconnaissance mission below the levels
			 funded in this Act: 
			 Provided, That the Air Force
			 shall allow the 53rd Weather Reconnaissance Squadron to perform other missions
			 in support of national defense requirements during the non-hurricane
			 season.
			8079.None of the funds provided in this Act
			 shall be available for integration of foreign intelligence information unless
			 the information has been lawfully collected and processed during the conduct of
			 authorized foreign intelligence activities: 
			 Provided, That information
			 pertaining to United States persons shall only be handled in accordance with
			 protections provided in the Fourth Amendment of the United States Constitution
			 as implemented through Executive Order No. 12333.
			8080.(a)At the time members of reserve components
			 of the Armed Forces are called or ordered to active duty under section 12302(a)
			 of title 10, United States Code, each member shall be notified in writing of
			 the expected period during which the member will be mobilized.
				(b)The Secretary of Defense may waive the
			 requirements of subsection (a) in any case in which the Secretary determines
			 that it is necessary to do so to respond to a national security emergency or to
			 meet dire operational requirements of the Armed Forces.
				(INCLUDING TRANSFER OF
		  FUNDS)
			8081.The Secretary of Defense may transfer funds
			 from any available Department of the Navy appropriation to any available Navy
			 ship construction appropriation for the purpose of liquidating necessary
			 changes resulting from inflation, market fluctuations, or rate adjustments for
			 any ship construction program appropriated in law: 
			 Provided, That the Secretary may
			 transfer not to exceed $100,000,000 under the
			 authority provided by this section: 
			 Provided further,
			 That the Secretary may not transfer any funds until 30 days after the proposed
			 transfer has been reported to the Committees on Appropriations of the House of
			 Representatives and the Senate, unless a response from the Committees is
			 received sooner: 
			 Provided further,
			 That any funds transferred pursuant to this section shall retain the same
			 period of availability as when originally appropriated: 
			 Provided further,
			 That the transfer authority provided by this section is in addition to any
			 other transfer authority contained elsewhere in this Act.
			8082.For purposes of section 7108 of title 41,
			 United States Code, any subdivision of appropriations made under the heading
			 Shipbuilding and Conversion, Navy that is not closed at the time
			 reimbursement is made shall be available to reimburse the Judgment Fund and
			 shall be considered for the same purposes as any subdivision under the heading
			 Shipbuilding and Conversion, Navy appropriations in the current
			 fiscal year or any prior fiscal year.
			8083.(a)None of the funds appropriated by this Act
			 may be used to transfer research and development, acquisition, or other program
			 authority relating to current tactical unmanned aerial vehicles (TUAVs) from
			 the Army.
				(b)The Army shall retain responsibility for
			 and operational control of the MQ–1C Sky Warrior Unmanned Aerial Vehicle (UAV)
			 in order to support the Secretary of Defense in matters relating to the
			 employment of unmanned aerial vehicles.
				8084.Up to
			 $15,000,000 of the funds appropriated under the
			 heading Operation and Maintenance, Navy may be made available
			 for the Asia Pacific Regional Initiative Program for the purpose of enabling
			 the Pacific Command to execute Theater Security Cooperation activities such as
			 humanitarian assistance, and payment of incremental and personnel costs of
			 training and exercising with foreign security forces: 
			 Provided, That funds made
			 available for this purpose may be used, notwithstanding any other funding
			 authorities for humanitarian assistance, security assistance or combined
			 exercise expenses: 
			 Provided further,
			 That funds may not be obligated to provide assistance to any foreign country
			 that is otherwise prohibited from receiving such type of assistance under any
			 other provision of law.
			8085.None of the funds appropriated by this Act
			 for programs of the Office of the Director of National Intelligence shall
			 remain available for obligation beyond the current fiscal year, except for
			 funds appropriated for research and technology, which shall remain available
			 until September 30, 2013.
			8086.For purposes of section 1553(b) of title
			 31, United States Code, any subdivision of appropriations made in this Act
			 under the heading Shipbuilding and Conversion, Navy shall be
			 considered to be for the same purpose as any subdivision under the heading
			 Shipbuilding and Conversion, Navy appropriations in any prior
			 fiscal year, and the 1 percent limitation shall apply to the total amount of
			 the appropriation.
			8087.During the current fiscal year, not to
			 exceed $200,000,000 from funds available under
			 Operation and Maintenance, Defense-Wide under section 1206 of
			 the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 119 Stat. 3456; relating to program to build the capacity of foreign
			 military forces) may be transferred to the Department of State Global
			 Security Contingency Fund: 
			 Provided, That this transfer
			 authority is in addition to any other transfer authority available to the
			 Department of Defense: 
			 Provided further,
			 That the Secretary of Defense shall, not fewer than 15 days prior to making
			 transfers to the Department of State, notify the congressional defense
			 committees in writing of the details of any such transfer: 
			 Provided further,
			 That none of the funds available under Operation and Maintenance,
			 Defense-Wide under section 1206 of the National Defense Authorization
			 Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456; relating to
			 program to build the capacity of foreign military forces) may be obligated
			 prior to the Department of Defense formally submitting a request for authority
			 to transfer funds to the Global Security Contingency Fund to the
			 Subcommittees on Defense of the Committees on Appropriations of the House and
			 Senate.
			8088.The Director of National Intelligence shall
			 include the budget exhibits identified in paragraphs (1) and (2) as described
			 in the Department of Defense Financial Management Regulation with the
			 congressional budget justification books:
				(1)For procurement programs requesting more
			 than $20,000,000 in any fiscal year, the P–1,
			 Procurement Program; P–5, Cost Analysis; P–5a, Procurement History and
			 Planning; P–21, Production Schedule; and P–40, Budget Item
			 Justification.
				(2)For research, development, test and
			 evaluation projects requesting more than
			 $10,000,000 in any fiscal year, the R–1,
			 RDT&E Program; R–2, RDT&E Budget Item Justification; R–3, RDT&E
			 Project Cost Analysis; and R–4, RDT&E Program Schedule Profile.
				8089.The amounts appropriated in title II of
			 this Act are hereby reduced by $515,000,000 to
			 reflect excess cash balances in Department of Defense Working Capital Funds, as
			 follows: From Operation and Maintenance, Army,
			 $515,000,000.
			8090.(a)Not later than 60 days after enactment of
			 this Act, the Office of the Director of National Intelligence shall submit a
			 report to the congressional intelligence committees to establish the baseline
			 for application of reprogramming and transfer authorities for fiscal year 2012:
			 
			 Provided, That the report shall
			 include—
					(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(2)a delineation in the table for each
			 appropriation by Expenditure Center and project; and
					(3)an identification of items of special
			 congressional interest.
					(b)None of the funds provided for the National
			 Intelligence Program in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional intelligence committees, unless the Director of National
			 Intelligence certifies in writing to the congressional intelligence committees
			 that such reprogramming or transfer is necessary as an emergency
			 requirement.
				8091.The Director of National Intelligence shall
			 submit to Congress each year, at or about the time that the President's budget
			 is submitted to Congress that year under section 1105(a) of title 31, United
			 States Code, a future-years intelligence program (including associated annexes)
			 reflecting the estimated expenditures and proposed appropriations included in
			 that budget. Any such future-years intelligence program shall cover the fiscal
			 year with respect to which the budget is submitted and at least the four
			 succeeding fiscal years.
			8092.For the purposes of this Act, the term
			 congressional intelligence committees means the Permanent Select
			 Committee on Intelligence of the House of Representatives, the Select Committee
			 on Intelligence of the Senate, the Subcommittee on Defense of the Committee on
			 Appropriations of the House of Representatives, and the Subcommittee on Defense
			 of the Committee on Appropriations of the Senate.
			8093.The Department of Defense shall continue to
			 report incremental contingency operations costs for Operation New Dawn and
			 Operation Enduring Freedom on a monthly basis in the Cost of War Execution
			 Report as prescribed in the Department of Defense Financial Management
			 Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23
			 Contingency Operations, Annex 1, dated September 2005.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8094.During the current fiscal year, not to
			 exceed $11,000,000 from each of the
			 appropriations made in title II of this Act for Operation and
			 Maintenance, Army, Operation and Maintenance, Navy, and
			 Operation and Maintenance, Air Force may be transferred by the
			 military department concerned to its central fund established for Fisher Houses
			 and Suites pursuant to section 2493(d) of title 10, United States Code.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8095.Of the funds appropriated in the
			 Intelligence Community Management Account for the Program Manager for the
			 Information Sharing Environment, $20,000,000 is
			 available for transfer by the Director of National Intelligence to other
			 departments and agencies for purposes of Government-wide information sharing
			 activities: 
			 Provided, That funds transferred
			 under this provision are to be merged with and available for the same purposes
			 and time period as the appropriation to which transferred: 
			 Provided further,
			 That the Office of Management and Budget must approve any transfers made under
			 this provision.
			8096.Funds appropriated by this Act for
			 operation and maintenance may be available for the purpose of making
			 remittances to the Defense Acquisition Workforce Development Fund in accordance
			 with the requirements of section 1705 of title 10, United States Code.
			8097.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 website of that agency any report required to be submitted by the Congress in
			 this or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
				(b)Subsection (a) shall not apply to a report
			 if—
					(1)the public posting of the report
			 compromises national security; or
					(2)the report contains proprietary
			 information.
					(c)The head of the agency posting such report
			 shall do so only after such report has been made available to the requesting
			 Committee or Committees of Congress for no less than 45 days.
				8098.(a)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract for an
			 amount in excess of $1,000,000, unless the
			 contractor agrees not to—
					(1)enter into any agreement with any of its
			 employees or independent contractors that requires, as a condition of
			 employment, that the employee or independent contractor agree to resolve
			 through arbitration any claim under title VII of the Civil Rights Act of 1964
			 or any tort related to or arising out of sexual assault or harassment,
			 including assault and battery, intentional infliction of emotional distress,
			 false imprisonment, or negligent hiring, supervision, or retention; or
					(2)take any action to enforce any provision of
			 an existing agreement with an employee or independent contractor that mandates
			 that the employee or independent contractor resolve through arbitration any
			 claim under title VII of the Civil Rights Act of 1964 or any tort related to or
			 arising out of sexual assault or harassment, including assault and battery,
			 intentional infliction of emotional distress, false imprisonment, or negligent
			 hiring, supervision, or retention.
					(b)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract unless the
			 contractor certifies that it requires each covered subcontractor to agree not
			 to enter into, and not to take any action to enforce any provision of, any
			 agreement as described in paragraphs (1) and (2) of subsection (a), with
			 respect to any employee or independent contractor performing work related to
			 such subcontract. For purposes of this subsection, a covered
			 subcontractor is an entity that has a subcontract in excess of
			 $1,000,000 on a contract subject to subsection
			 (a).
				(c)The prohibitions in this section do not
			 apply with respect to a contractor's or subcontractor's agreements with
			 employees or independent contractors that may not be enforced in a court of the
			 United States.
				(d)The Secretary of Defense may waive the
			 application of subsection (a) or (b) to a particular contractor or
			 subcontractor for the purposes of a particular contract or subcontract if the
			 Secretary or the Deputy Secretary personally determines that the waiver is
			 necessary to avoid harm to national security interests of the United States,
			 and that the term of the contract or subcontract is not longer than necessary
			 to avoid such harm. The determination shall set forth with specificity the
			 grounds for the waiver and for the contract or subcontract term selected, and
			 shall state any alternatives considered in lieu of a waiver and the reasons
			 each such alternative would not avoid harm to national security interests of
			 the United States. The Secretary of Defense shall transmit to Congress, and
			 simultaneously make public, any determination under this subsection not less
			 than 15 business days before the contract or subcontract addressed in the
			 determination may be awarded.
				8099.(a)(1)No National Intelligence Program funds
			 appropriated in this Act may be used for a mission critical or mission
			 essential business management information technology system that is not
			 registered with the Director of National Intelligence. A system shall be
			 considered to be registered with that officer upon the furnishing notice of the
			 system, together with such information concerning the system as the Director of
			 the Business Transformation Office may prescribe.
					(2)During the fiscal year
			 2012 no funds may be obligated or expended for a financial management automated
			 information system, a mixed information system supporting financial and
			 non-financial systems, or a business system improvement of more than
			 $3,000,000, within the Intelligence Community
			 without the approval of the Business Transformation Investment Review
			 Board.
					(b)This section shall not apply to any
			 programmatic or analytic systems or programmatic or analytic system
			 improvements.
				8100.None of the funds made available under this
			 Act may be distributed to the Association of Community Organizations for Reform
			 Now (ACORN) or its subsidiaries.
				(including transfer of
		  funds)
				8101.From within the funds appropriated for
			 operation and maintenance for the Defense Health Program in this Act, up to
			 $135,631,000, shall be available for transfer to
			 the Joint Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund in accordance with the provisions of section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: 
			 Provided, That for purposes of
			 section 1704(b), the facility operations funded are operations of the
			 integrated Captain James A. Lovell Federal Health Care Center, consisting of
			 the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care
			 Center, and supporting facilities designated as a combined Federal medical
			 facility as described by section 706 of Public Law 110–417: 
			 Provided further,
			 That additional funds may be transferred from funds appropriated for operation
			 and maintenance for the Defense Health Program to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon
			 written notification by the Secretary of Defense to the Committees on
			 Appropriations of the House of Representatives and the Senate.
			8102.None of the funds appropriated or otherwise
			 made available by this Act may be obligated or expended to pay a retired
			 general or flag officer to serve as a senior mentor advising the Department of
			 Defense unless such retired officer files a Standard Form 278 (or successor
			 form concerning public financial disclosure under part 2634 of title 5, Code of
			 Federal Regulations) to the Office of Government Ethics.
			8103.Appropriations available to the Department
			 of Defense may be used for the purchase of heavy and light armored vehicles for
			 the physical security of personnel or for force protection purposes up to a
			 limit of $250,000 per vehicle, notwithstanding
			 price or other limitations applicable to the purchase of passenger carrying
			 vehicles.
				(including transfer of
		  funds)
				8104.Of the amounts appropriated in
			 Operation and Maintenance, Defense-wide,
			 $22,930,000 shall be available to the Secretary
			 of Defense for transfer to Community Development Fund,
			 Department of Housing and Urban Development, to remain available until expended
			 to address community development needs associated with the relocation of
			 various facilities and functions eligible for assistance under title I of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) to
			 assist the civilian population of Guam in its response to the military buildup
			 of Guam: 
			 Provided, That the funds shall be
			 deemed to be Community Development Block Grant funds available under title I of
			 the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) and
			 shall be made available to the Guam Housing and Urban Renewal Authority: 
			 Provided further,
			 That, in administering funds appropriated or otherwise made available under
			 this section, the Secretary of Housing and Urban Development may waive or
			 specify alternative requirements for any provision of any statute or regulation
			 in connection with the obligation or the use of the funds except for
			 requirements relating to fair housing, nondiscrimination, labor standards, and
			 the environment, upon a finding that such a waiver is necessary to expedite or
			 facilitate the use of such funds: 
			 Provided further,
			 That, with respect to the previous proviso, the Secretary of Housing and Urban
			 Development shall publish any such waiver or alternative requirement in the
			 Federal Register no later than 30 days before the effective date of such waiver
			 or alternative requirement: 
			 Provided further,
			 That the transfer authority in this section is in addition to any other
			 transfer authority available to the Department of Defense.
			8105.Of the amounts appropriated for
			 Operation and Maintenance, Defense-wide,
			 $10,070,000 shall be available to the Secretary
			 of Defense for transfer to Assistance to Territories, Department
			 of the Interior, to remain available until expended, to be used to assist the
			 civilian population of Guam in its response to the military buildup of Guam: 
			 Provided, That the funds so
			 transferred shall be available for technical assistance, as authorized by
			 section 1469d of title 48, United States Code, involving provision of vehicles
			 and supplies for student transportation: 
			 Provided further,
			 That the transfer authority in this section is in addition to any other
			 transfer authority available to the Department of Defense.
			8106.None of the funds appropriated or otherwise
			 made available in this Act may be used to transfer, release, or assist in the
			 transfer or release to or within the United States, its territories, or
			 possessions Khalid Sheikh Mohammed or any other detainee who—
				(1)is not a United States citizen or a member
			 of the Armed Forces; and
				(2)is or was held on or after June 24, 2009,
			 at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of
			 Defense.
				8107.(a)(1)Except as provided in paragraph (2) and
			 subsection (d), none of the funds appropriated or otherwise made available in
			 this Act may be used to transfer any individual detained at Guantanamo to the
			 custody or effective control of the individual’s country of origin, any other
			 foreign country, or any other foreign entity unless the Secretary of Defense
			 submits to Congress the certification described in subsection (b) by not later
			 than 30 days before the transfer of the individual.
					(2)Paragraph (1) shall not apply to any action
			 taken by the Secretary of Defense to transfer any individual detained at
			 Guantanamo to effectuate an order affecting the disposition of the individual
			 that is issued by a court or competent tribunal of the United States having
			 lawful jurisdiction or a pre-trial agreement entered into before a military
			 commission before the date of the enactment of this Act. The Secretary of
			 Defense shall notify Congress promptly upon issuance of any such order.
					(b)The certification
			 described in this subsection is a written certification made by the Secretary
			 of Defense, with the concurrence of the Secretary of State, that the government
			 of the foreign country or the recognized leadership of the foreign entity to
			 which the individual detained at Guantanamo is to be transferred—
					(1)is not a designated state
			 sponsor of terrorism or a designated foreign terrorist organization;
					(2)maintains effective
			 control over each detention facility in which an individual is to be detained
			 if the individual is to be housed in a detention facility;
					(3)is not, as of the date of
			 the certification, facing a threat that is likely to substantially affect its
			 ability to exercise control over the individual;
					(4)has taken or agreed to
			 take effective steps to ensure that the individual cannot take action to
			 threaten the United States, its citizens, or its allies in the future;
					(5)has taken or agreed to
			 take such steps as the Secretary determines are necessary to ensure that the
			 individual cannot engage or re-engage in any terrorist activity; and
					(6)has agreed to share any
			 information with the United States that—
						(A)is related to the
			 individual or any associates of the individual; and
						(B)could affect the security
			 of the United States, its citizens, or its allies.
						(c)(1)Except as provided in paragraph (2) and
			 subsection (d), none of the funds appropriated or otherwise made available in
			 this Act may be used to transfer any individual detained at Guantanamo to the
			 custody or effective control of the individual’s country of origin, any other
			 foreign country, or any other foreign entity if there is a confirmed case of
			 any individual who was detained at United States Naval Station, Guantanamo Bay,
			 Cuba, at any time after September 11, 2001, who was transferred to the foreign
			 country or entity and subsequently engaged in any terrorist activity.
					(2)Paragraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantanamo to
			 effectuate an order affecting the disposition of the individual that is issued
			 by a court or competent tribunal of the United States having lawful
			 jurisdiction or a pre-trial agreement entered into before a military commission
			 before the date of the enactment of this Act. The Secretary shall notify
			 Congress promptly upon issuance of any such order.
					(d)(1)The Secretary of
			 Defense may waive the applicability to a detainee transfer of a certification
			 requirement specified in paragraph (4) or (5) of subsection (b), or the
			 prohibition in subsection (c), if the Secretary, with the concurrence of the
			 Secretary of State and in consultation with the Director of National
			 Intelligence, determines that—
						(A)alternative actions will
			 be taken to address the underlying purpose of the requirement or requirements
			 to be waived;
						(B)in the case of a waiver
			 of paragraph (4) or (5) of subsection (b), it is not possible to certify that
			 the risks addressed in the paragraph to be waived have been completely
			 eliminated, but the actions to be taken under subparagraph (A) will
			 substantially mitigate such risks with regard to the individual to be
			 transferred;
						(C)in the case of a waiver
			 of subsection (c), the Secretary has considered any confirmed case in which an
			 individual who was transferred to the country subsequently engaged in terrorist
			 activity, and the actions to be taken under subparagraph (A) will substantially
			 mitigate the risk of recidivism with regard to the individual to be
			 transferred; and
						(D)the transfer is in the
			 national security interests of the United States.
						(2)Whenever the Secretary
			 makes a determination under paragraph (1), the Secretary shall submit to the
			 congressional defense committees, not later than 30 days before the transfer of
			 the individual concerned the following:
						(A)A copy of the
			 determination and the waiver concerned;
						(B)A statement of the basis
			 for the determination, including—
							(i)an explanation why the
			 transfer is in the national security interests of the United States; and
							(ii)in the case of a waiver
			 of paragraph (4) or (5) of subsection (b), an explanation why it is not
			 possible to certify that the risks addressed in the paragraph to be waived have
			 been completely eliminated.
							(C)A summary of the
			 alternative actions to be taken to address the underlying purpose of, and to
			 mitigate the risks addressed in, the paragraph or subsection to be
			 waived.
						(e)In this section:
					(1)The term individual detained at
			 Guantanamo means any individual who is located at United States Naval
			 Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
						(A)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
						(B)is—
							(i)in the custody or under the effective
			 control of the Department of Defense; or
							(ii)otherwise under detention at United States
			 Naval Station, Guantanamo Bay, Cuba.
							(2)The term foreign terrorist
			 organization means any organization so designated by the Secretary of
			 State under section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189).
					8108.(a)In
			 GeneralNone of the funds
			 appropriated or otherwise made available to the Department of Defense in this
			 Act may be used to construct, renovate, or expand any facility in the United
			 States, its territories, or possessions to house any individual detained at
			 United States Naval Station, Guantanamo Bay, Cuba, for the purposes of
			 detention or imprisonment in the custody or under the control of the Department
			 of Defense unless authorized by Congress.
				(b)ExceptionThe prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantanamo Bay, Cuba.
				IXOverseas contingency operations
			Military
		  Personnel
			Military Personnel, ArmyFor an additional amount for Military
		  Personnel, Army,
		  $7,195,335,000:
		  
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Military Personnel, NavyFor an additional amount for Military
		  Personnel, Navy, $1,259,234,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Military Personnel, Marine
		  CorpsFor an additional amount
		  for Military Personnel, Marine Corps,
		  $717,360,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Military Personnel, Air ForceFor an additional amount for Military
		  Personnel, Air Force, $1,492,381,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Reserve Personnel, ArmyFor an additional amount for Reserve
		  Personnel, Army, $207,162,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Reserve Personnel, NavyFor an additional amount for Reserve
		  Personnel, Navy, $44,530,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Reserve Personnel, Marine
		  CorpsFor an additional amount
		  for Reserve Personnel, Marine Corps,
		  $25,421,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Reserve Personnel, Air ForceFor an additional amount for Reserve
		  Personnel, Air Force
				$26,815,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			National Guard Personnel,
		  ArmyFor an additional amount
		  for National Guard Personnel, Army,
		  $679,579,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			National Guard Personnel, Air
		  ForceFor an additional amount
		  for National Guard Personnel, Air Force,
		  $9,435,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and
		  Maintenance
			Operation and Maintenance,
		  ArmyFor an additional amount
		  for Operation and Maintenance, Army,
		  $46,406,481,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and Maintenance,
		  NavyFor an additional amount
		  for Operation and Maintenance, Navy,
		  $7,670,026,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and Maintenance, Marine
		  CorpsFor an additional amount
		  for Operation and Maintenance, Marine Corps,
		  $3,918,210,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and Maintenance, Air
		  ForceFor an additional amount
		  for Operation and Maintenance, Air Force,
		  $10,851,547,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and Maintenance,
		  Defense-WideFor an additional
		  amount for Operation and Maintenance, Defense-Wide,
		  $9,219,211,000: 
		  Provided, That each amount in this
		  section is designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as amended: 
		  Provided further, That
		  of the funds provided under this heading: Not to exceed
		  $1,690,000,000, to
		  remain available until September 30, 2013, for payments to reimburse key
		  cooperating nations for logistical, military, and other support, including
		  access, provided to United States military operations in support of Operation
		  Enduring Freedom, Operation New Dawn, and post-operation Iraq border security
		  related to the activities of the Office of Security Cooperation in Iraq,
		  notwithstanding any other provision of law: 
		  Provided further, That
		  such reimbursement payments may be made in such amounts as the Secretary of
		  Defense, with the concurrence of the Secretary of State, and in consultation
		  with the Director of the Office of Management and Budget, may determine, in his
		  discretion, based on documentation determined by the Secretary of Defense to
		  adequately account for the support provided, and such determination is final
		  and conclusive upon the accounting officers of the United States, and 15 days
		  following notification to the appropriate congressional committees: 
		  Provided further, That
		  the requirement to provide notification shall not apply with respect to a
		  reimbursement for access based on an international agreement: 
		  Provided further, That
		  these funds may be used for the purpose of providing specialized training and
		  procuring supplies and specialized equipment and providing such supplies and
		  loaning such equipment on a non-reimbursable basis to coalition forces
		  supporting United States military operations in Afghanistan, and 15 days
		  following notification to the appropriate congressional committees: 
		  Provided further, That
		  the Secretary of Defense shall provide quarterly reports to the congressional
		  defense committees on the use of funds provided in this
		  paragraph.
			Operation and Maintenance, Army
		  ReserveFor an additional
		  amount for Operation and Maintenance, Army Reserve,
		  $217,500,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and Maintenance, Navy
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Navy Reserve”,
		  $74,148,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and Maintenance, Marine Corps
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Marine Corps Reserve”,
		  $36,084,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and Maintenance, Air Force
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Air Force Reserve”,
		  $142,050,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and Maintenance, Army National
		  GuardFor an additional amount
		  for “Operation and Maintenance, Army National Guard”,
		  $377,544,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Operation and Maintenance, Air National
		  GuardFor an additional amount
		  for “Operation and Maintenance, Air National Guard”,
		  $34,050,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Afghanistan Infrastructure
		  Fund
			(including transfer of
		  funds)For the
		  Afghanistan Infrastructure Fund,
		  $400,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That such sums shall be
		  available for infrastructure projects in Afghanistan, notwithstanding any other
		  provision of law, which shall be undertaken by the Secretary of State, unless
		  the Secretary of State and the Secretary of Defense jointly decide that a
		  specific project will be undertaken by the Department of Defense: 
		  Provided further, That
		  the infrastructure referred to in the preceding proviso is in support of the
		  counterinsurgency strategy, requiring funding for facility and infrastructure
		  projects, including, but not limited to, water, power, and transportation
		  projects and related maintenance and sustainment costs: 
		  Provided further, That
		  the authority to undertake such infrastructure projects is in addition to any
		  other authority to provide assistance to foreign nations: 
		  Provided further, That
		  any projects funded by this appropriation shall be jointly formulated and
		  concurred in by the Secretary of State and Secretary of Defense: 
		  Provided further, That
		  funds may be transferred to the Department of State for purposes of undertaking
		  projects, which funds shall be considered to be economic assistance under the
		  Foreign Assistance Act of 1961 for purposes of making available the
		  administrative authorities contained in that Act: 
		  Provided further, That
		  the transfer authority in the preceding proviso is in addition to any other
		  authority available to the Department of Defense to transfer funds: 
		  Provided further, That
		  any unexpended funds transferred to the Secretary of State under this authority
		  shall be returned to the Afghanistan Infrastructure Fund if the Secretary of
		  State, in coordination with the Secretary of Defense, determines that the
		  project cannot be implemented for any reason, or that the project no longer
		  supports the counterinsurgency strategy in Afghanistan: 
		  Provided further, That
		  any funds returned to the Secretary of Defense under the previous proviso shall
		  be available for use under this appropriation and shall be treated in the same
		  manner as funds not transferred to the Secretary of State: 
		  Provided further, That
		  contributions of funds for the purposes provided herein to the Secretary of
		  State in accordance with section 635(d) of the Foreign Assistance Act from any
		  person, foreign government, or international organization may be credited to
		  this Fund, to remain available until expended, and used for such purposes: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to making
		  transfers to or from, or obligations from the Fund, notify the appropriate
		  committees of Congress in writing of the details of any such transfer: 
		  Provided further, That
		  the “appropriate committees of Congress” are the Committees on Armed Services,
		  Foreign Relations and Appropriations of the Senate and the Committees on Armed
		  Services, Foreign Affairs and Appropriations of the House of Representatives: 
		  Provided further, That
		  such amounts in this paragraph are designated by Congress as being for the
		  overseas contingency operations pursuant to section 251(b)(2)(A)(ii) of the
		  Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177),
		  as amended.
			Afghanistan Security Forces
		  Fund
			For the Afghanistan Security Forces
		  Fund, $11,200,000,000, to remain
		  available until September 30,
		  2013: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Commander, Combined Security Transition
		  Command—Afghanistan, or the Secretary's designee, to provide assistance, with
		  the concurrence of the Secretary of State, to the security forces of
		  Afghanistan, including the provision of equipment, supplies, services,
		  training, facility and infrastructure repair, renovation, and construction, and
		  funding: 
		  Provided further, That
		  the authority to provide assistance under this heading is in addition to any
		  other authority to provide assistance to foreign nations: 
		  Provided further, That
		  contributions of funds for the purposes provided herein from any person,
		  foreign government, or international organization may be credited to this Fund
		  and used for such purposes: 
		  Provided further, That
		  the Secretary of Defense shall notify the congressional defense committees in
		  writing upon the receipt and upon the obligation of any contribution,
		  delineating the sources and amounts of the funds received and the specific use
		  of such contributions: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to obligating from
		  this appropriation account, notify the congressional defense committees in
		  writing of the details of any such obligation: 
		  Provided further, That
		  the Secretary of Defense shall notify the congressional defense committees of
		  any proposed new projects or transfer of funds between budget sub-activity
		  groups in excess of $20,000,000: 
		  Provided further, That
		  such amounts in this paragraph are designated by Congress as being for the
		  overseas contingency operations pursuant to section 251(b)(2)(A)(ii) of the
		  Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177),
		  as amended.
			Procurement
			Aircraft Procurement, ArmyFor an additional amount for Aircraft
		  Procurement, Army, $1,137,381,000, to
		  remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Missile Procurement, ArmyFor an additional amount for Missile
		  Procurement, Army, $126,556,000, to
		  remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Procurement of Weapons and Tracked Combat
		  Vehicles, ArmyFor an
		  additional amount for Procurement of Weapons and Tracked Combat
		  Vehicles, Army, $130,141,000, to remain
		  available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Procurement of Ammunition,
		  ArmyFor an additional amount
		  for Procurement of Ammunition, Army,
		  $208,381,000, to remain available until
		  September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Other Procurement, ArmyFor an additional amount for Other
		  Procurement, Army, $2,326,376,000, to
		  remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Aircraft Procurement, NavyFor an additional amount for Aircraft
		  Procurement, Navy, $750,633,000, to
		  remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Weapons Procurement, NavyFor an additional amount for Weapons
		  Procurement, Navy, $41,070,000, to
		  remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Procurement of Ammunition, Navy and Marine
		  CorpsFor an additional amount
		  for Procurement of Ammunition, Navy and Marine Corps,
		  $317,100,000, to remain available until
		  September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Other Procurement, NavyFor an additional amount for Other
		  Procurement, Navy, $259,881,000, to
		  remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Procurement, Marine CorpsFor an additional amount for
		  Procurement, Marine Corps,
		  $1,233,996,000, to remain available until
		  September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Aircraft Procurement, Air
		  ForceFor an additional amount
		  for Aircraft Procurement, Air Force,
		  $1,299,777,000, to remain available until
		  September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Missile Procurement, Air
		  Force
			For an
		  additional amount for Missile Procurement, Air Force,
		  $28,420,000, to
		  remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Procurement of Ammunition, Air
		  ForceFor an additional amount
		  for Procurement of Ammunition, Air Force,
		  $92,510,000, to remain available until September
		  30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Other Procurement, Air ForceFor an additional amount for Other
		  Procurement, Air Force, $3,194,641,000,
		  to remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Procurement, Defense-WideFor an additional amount for
		  Procurement, Defense-Wide,
		  $426,668,000, to remain available until
		  September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			National Guard and Reserve
		  EquipmentFor procurement of
		  aircraft, missiles, tracked combat vehicles, ammunition, other weapons and
		  other procurement for the reserve components of the Armed Forces,
		  $500,000,000, to remain available for obligation
		  until September 30, 2014: 
		  Provided, That the Chiefs of
		  National Guard and Reserve components shall, not later than 30 days after the
		  enactment of this Act, individually submit to the congressional defense
		  committees the modernization priority assessment for their respective National
		  Guard or Reserve component: 
		  Provided further,
		  That such amounts in this paragraph are designated by Congress as being for the
		  overseas contingency operations pursuant to section 251(b)(2)(A)(ii) of the
		  Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177),
		  as amended.
			Mine Resistant Ambush Protected Vehicle
		  Fund
			(including transfer of funds)For the Mine Resistant Ambush Protected
		  Vehicle Fund, $3,445,170,000, to remain
		  available until September 30,
		  2013: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, to procure, sustain, transport, and field Mine Resistant Ambush Protected
		  vehicles: 
		  Provided further, That
		  the Secretary shall transfer such funds only to appropriations made available
		  in this or any other Act for operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That
		  such transferred funds shall be merged with and be available for the same
		  purposes and the same time period as the appropriation to which transferred: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary shall, not fewer than 10 days prior to making transfers from this
		  appropriation, notify the congressional defense committees in writing of the
		  details of any such transfer: 
		  Provided further, That
		  such amounts in this paragraph are designated by Congress as being for the
		  overseas contingency operations pursuant to section 251(b)(2)(A)(ii) of the
		  Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177),
		  as amended.
			Research, Development, Test and
		  Evaluation
			Research, Development, Test and Evaluation,
		  ArmyFor an additional amount
		  for Research, Development, Test and Evaluation, Army,
		  $18,513,000, to remain available until September
		  30, 2013: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Research, Development, Test and Evaluation,
		  NavyFor an additional amount
		  for Research, Development, Test and Evaluation, Navy,
		  $158,484,000, to remain available until
		  September 30,
		  2013: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Research, Development, Test and Evaluation,
		  Air ForceFor an additional
		  amount for Research, Development, Test and Evaluation, Air
		  Force, $207,600,000, to remain available
		  until September 30,
		  2013: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Research, Development, Test and Evaluation,
		  Defense-WideFor an additional
		  amount for Research, Development, Test and Evaluation,
		  Defense-Wide, $197,361,000, to remain
		  available until September 30,
		  2013: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Revolving and Management
		  Funds
			Defense Working Capital FundsFor an additional amount for Defense
		  Working Capital Funds, $396,513,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Other Department of Defense
		  Programs
			Defense Health ProgramFor an additional amount for Defense
		  Health Program, $1,228,288,000, which
		  shall be for operation and maintenance, to remain available until September 30,
		  2012: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Drug Interdiction and Counter-Drug
		  Activities, DefenseFor an
		  additional amount for Drug Interdiction and Counter-Drug Activities,
		  Defense, $463,458,000, to remain
		  available until September 30,
		  2013: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			Joint Improvised Explosive Device Defeat
		  Fund
			(including transfer of funds)For the Joint Improvised Explosive
		  Device Defeat Fund, $2,441,984,000, to
		  remain available until September 30, 2014: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Director of the Joint Improvised Explosive
		  Device Defeat Organization to investigate, develop and provide equipment,
		  supplies, services, training, facilities, personnel and funds to assist United
		  States forces in the defeat of improvised explosive devices: 
		  Provided further, That
		  the Secretary of Defense may transfer funds provided herein to appropriations
		  for military personnel; operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to making
		  transfers from this appropriation, notify the congressional defense committees
		  in writing of the details of any such transfer: 
		  Provided further, That
		  such amounts in this paragraph are designated by Congress as being for the
		  overseas contingency operations pursuant to section 251(b)(2)(A)(ii) of the
		  Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177),
		  as amended.
			Office of the Inspector
		  GeneralFor an additional
		  amount for the Office of the Inspector General,
		  $11,055,000: 
		  Provided, That such amounts in this
		  paragraph are designated by Congress as being for the overseas contingency
		  operations pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 (Public Law 99–177), as
		  amended.
			GENERAL PROVISIONS—THIS
		  TITLE
			9001.Notwithstanding any other provision of law,
			 funds made available in this title are in addition to amounts appropriated or
			 otherwise made available for the Department of Defense for fiscal year
			 2012.
				(including transfer of
		  funds)
				9002.Upon the determination of the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may, with the approval of the Office of Management and Budget, transfer up to
			 $4,000,000,000 between the appropriations or
			 funds made available to the Department of Defense in this title: 
			 Provided, That the Secretary
			 shall notify the Congress promptly of each transfer made pursuant to the
			 authority in this section: 
			 Provided further,
			 That the authority provided in this section is in addition to any other
			 transfer authority available to the Department of Defense and is subject to the
			 same terms and conditions as the authority provided in the Department of
			 Defense Appropriations Act,
			 2012.
			9003.Supervision and administration costs
			 associated with a construction project funded with appropriations available for
			 operation and maintenance, Afghanistan Infrastructure Fund, or
			 the Afghanistan Security Forces Fund provided in this Act and
			 executed in direct support of overseas contingency operations in Afghanistan,
			 may be obligated at the time a construction contract is awarded: 
			 Provided, That for the purpose of
			 this section, supervision and administration costs include all in-house
			 Government costs.
			9004.From funds made available in this title,
			 the Secretary of Defense may purchase for use by military and civilian
			 employees of the Department of Defense in the U.S. Central Command area of
			 responsibility: (a) passenger motor vehicles up to a limit of
			 $75,000 per vehicle; and (b) heavy and light
			 armored vehicles for the physical security of personnel or for force protection
			 purposes up to a limit of $250,000 per vehicle,
			 notwithstanding price or other limitations applicable to the purchase of
			 passenger carrying vehicles.
			9005.Not to exceed
			 $400,000,000 of the amount appropriated in this
			 title under the heading Operation and Maintenance, Army may be
			 used, notwithstanding any other provision of law, to fund the Commander's
			 Emergency Response Program (CERP), for the purpose of enabling military
			 commanders in Afghanistan to respond to urgent, small-scale, humanitarian
			 relief and reconstruction requirements within their areas of responsibility: 
			 Provided, That each project
			 (including any ancillary or related elements in connection with such project)
			 executed under this authority shall not exceed
			 $20,000,000: 
			 Provided further,
			 That not later than 45 days after the end of each fiscal year quarter, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report regarding the source of funds and the allocation and use of funds during
			 that quarter that were made available pursuant to the authority provided in
			 this section or under any other provision of law for the purposes described
			 herein: 
			 Provided further,
			 That, not later than 30 days after the end of each month, the Army shall submit
			 to the congressional defense committees monthly commitment, obligation, and
			 expenditure data for the Commander’s Emergency Response Program in Afghanistan:
			 
			 Provided further,
			 That not less than 15 days before making funds available pursuant to the
			 authority provided in this section or under any other provision of law for the
			 purposes described herein for a project with a total anticipated cost for
			 completion of $5,000,000 or more, the Secretary
			 shall submit to the congressional defense committees a written notice
			 containing each of the following:
				(1)The location, nature and purpose of the
			 proposed project, including how the project is intended to advance the military
			 campaign plan for the country in which it is to be carried out.
				(2)The budget, implementation timeline with
			 milestones, and completion date for the proposed project, including any other
			 CERP funding that has been or is anticipated to be contributed to the
			 completion of the project.
				(3)A plan for the sustainment of the proposed
			 project, including the agreement with either the host nation, a non-Department
			 of Defense agency of the United States Government or a third-party contributor
			 to finance the sustainment of the activities and maintenance of any equipment
			 or facilities to be provided through the proposed project.
				9006.Funds available to the Department of
			 Defense for operation and maintenance may be used, notwithstanding any other
			 provision of law, to provide supplies, services, transportation, including
			 airlift and sealift, and other logistical support to coalition forces
			 supporting military and stability operations in Iraq and Afghanistan: 
			 Provided, That the Secretary of
			 Defense shall provide quarterly reports to the congressional defense committees
			 regarding support provided under this section.
			9007.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be obligated or expended by the
			 United States Government for a purpose as follows:
				(1)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Iraq.
				(2)To exercise United States control over any
			 oil resource of Iraq.
				(3)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Afghanistan.
				9008.None of the funds made available in this
			 Act may be used in contravention of the following laws enacted or regulations
			 promulgated to implement the United Nations Convention Against Torture and
			 Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on
			 December 10, 1984):
				(1)Section 2340A of title 18, United States
			 Code.
				(2)Section 2242 of the Foreign Affairs Reform
			 and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat.
			 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including
			 regulations under part 208 of title 8, Code of Federal Regulations, and part 95
			 of title 22, Code of Federal Regulations.
				(3)Sections 1002 and 1003 of the Department of
			 Defense, Emergency Supplemental Appropriations to Address Hurricanes in the
			 Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).
				9009.None of the funds provided for the
			 Afghanistan Security Forces Fund (ASFF) may be obligated for a
			 revised spend plan prior to the meeting and approval of the Afghanistan
			 Resources Oversight Council (AROC) of the Department of Defense: 
			 Provided, That the AROC must
			 review and approve the requirement and acquisition plan for any contract or
			 task order in excess of $10,000,000 using ASFF: 
			 Provided further,
			 That in approving the acquisition plan, the AROC shall consider the extent of
			 competition for the purchase, any relevant qualifications or requirements for
			 eligible contractors for the purchase, the adequacy of steps to ensure that the
			 purchase meets cost, schedule, and performance requirements, and the adequacy
			 of steps to manage and oversee contractor performance: 
			 Provided further,
			 That the AROC must review and approve all projects and contracting under the
			 Afghanistan Infrastructure Fund (AIF) and any project in excess
			 of $1,000,000 from the Commanders Emergency
			 Response Program (CERP): 
			 Provided further,
			 That the Department of Defense must certify to the congressional defense
			 committees that the AROC has convened and approved a process for ensuring
			 compliance with the requirements in the preceding provisos for the ASFF, AIF,
			 and CERP.
			9010.(a)Funding for Outreach
			 and Reintegration Services Under Yellow Ribbon Reintegration
			 ProgramOf the amounts
			 appropriated or otherwise made available by title IX, up to
			 $20,000,000 may be available for outreach and
			 reintegration services under the Yellow Ribbon Reintegration Program under
			 section 582(h) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 125; 10 U.S.C. 10101 note).
				(b)Supplement Not
			 SupplantThe amount made
			 available by subsection (a) for the services described in that subsection is in
			 addition to any other amounts available in this Act for such services.
				9011.Funds made available in this title to the
			 Department of Defense for operation and maintenance may be used to purchase
			 items having an investment unit cost of not more than
			 $250,000: 
			 Provided, That, upon
			 determination by the Secretary of Defense that such action is necessary to meet
			 the operational requirements of a Commander of a Combatant Command engaged in
			 contingency operations overseas, such funds may be used to purchase items
			 having an investment item unit cost of not more than
			 $500,000.
			9012.Notwithstanding any other provision of law,
			 up to $150,000,000 of funds made available in
			 this title under the heading Operation and Maintenance, Army may
			 be obligated and expended for purposes of the Task Force for Business and
			 Stability Operations, subject to the direction and control of the Secretary of
			 Defense, with concurrence of the Secretary of State, to carry out strategic
			 business and economic assistance activities in Afghanistan in support of
			 Operation Enduring Freedom: 
			 Provided, That not less than 15
			 days before making funds available pursuant to the authority provided in this
			 section, the Secretary shall submit to the congressional defense committees a
			 written notice containing a detailed justification and timeline for each
			 proposed project.
			9013.From funds made available to the Department
			 of Defense in this title under the heading Operation and Maintenance,
			 Air Force up to $524,000,000 may be used
			 by the Secretary of Defense, notwithstanding any other provision of law, to
			 support United States Government transition activities in Iraq by funding the
			 operations and activities of the Office of Security Cooperation in Iraq and
			 security assistance teams, including life support, transportation and personal
			 security, and facilities renovation and construction: 
			 Provided, That not less than 15
			 days before making funds available pursuant to the authority provided in this
			 section, the Secretary shall submit to the congressional defense committees a
			 written notice containing a detailed justification and timeline for each
			 proposed site.
			9014.The amounts appropriated in title IX of
			 this Act are hereby reduced by $5,000,000,000 to
			 reflect reduced troop strength in theater: 
			 Provided, That the reductions
			 shall be applied to the military personnel and operation and maintenance
			 appropriations only: 
			 Provided further,
			 That the Secretary of Defense shall, not fewer than 15 days prior to reducing
			 funds for this purpose, notify the congressional defense committees in writing
			 of the details of any such reduction by appropriation and budget line
			 item.
			9015.Of the funds appropriated in Department of
			 Defense Appropriations Acts, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts:
				Overseas Contingency Operations
			 Transfer Fund, 2010,
			 $356,810,000;
				Procurement of Ammunition, Army,
			 2010/2012, $21,000,000;
				Other Procurement, Air Force,
			 2010/2012, $2,250,000.
				This Act may be cited as the
		  Department of Defense Appropriations
		  Act, 2012.
			
	
		July 11, 2011
		Received; read twice and referred to the
		  Committee on
		  Appropriations
		September 15, 2011
		Reported with an amendment
	
